EXHIBIT 4.3 AND 10.1
CREDIT AGREEMENT
BY AND BETWEEN
COMERICA BANK (“Bank”)
AND
TANDY BRANDS ACCESSORIES, INC. (“Borrower”)
Dated as of February 12, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page  
 
                SECTION 1.        DEFINITIONS     1  
 
  1.1   Defined Terms     1  
 
  1.2   Accounting Terms     1  
 
  1.3   Singular and Plural     1  
 
                SECTION 2.        TERMS, CONDITIONS AND PROCEDURES FOR BORROWING
    1  
 
                SECTION 3.        REPRESENTATIONS AND WARRANTIES     1  
 
  3.1   Authority     1  
 
  3.2   Due Authorization     2  
 
  3.3   Title to Property     2  
 
  3.4   Encumbrances     2  
 
  3.5   Subsidiaries     2  
 
  3.6   Taxes     2  
 
  3.7   No-Defaults     2  
 
  3.8   Enforceability of Agreement and Loan Documents     2  
 
  3.9   Non-violation     3  
 
  3.10   Actions, Suits, Litigation or Proceedings     3  
 
  3.11   Compliance with Laws     3  
 
  3.12   Consents, Approvals and Filings, Etc     3  
 
  3.13   Contracts, Agreements and Leases     3  
 
  3.14   ERISA     3  
 
  3.15   No Investment Company     3  
 
  3.16   No Margin Stock     3  
 
  3.17   Environmental Representations     4  
 
  3.18   Accuracy of Information     4  
 
  3.19   [Reserved]     5  
 
  3.20   Conditions Precedent     5  
 
  3.21   Obligations     5  
 
  3.22   Material Agreements     5  
 
  3.23   Misrepresentation     5  
 
  3.24   No Conflicting Agreements     5  
 
  3.25   Intellectual Property     6  
 
  3.26   Survival of Representations and Warranties     6  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
                SECTION 4.        AFFIRMATIVE COVENANTS     6  
 
  4.1   Preservation of Existence, Etc     6  
 
  4.2   Keeping of Books     6  
 
  4.3   Reporting Requirements     6  
 
  4.4   Financial Covenants     8  
 
  4.5   Inspections     8  
 
  4.6   Further Assurances; Financing Statements     8  
 
  4.7   Compliance with Leases, Licenses and Governmental Requirements     8  
 
  4.8   Indemnification     8  
 
  4.9   Governmental and Other Approvals     9  
 
  4.10   Insurance     9  
 
  4.11   Compliance with ERISA     9  
 
  4.12   Environmental Covenants     9  
 
  4.13   Accounts     10  
 
  4.14   Use of Loan Proceeds     10  
 
  4.15   Taxes     10  
 
  4.16   [Reserved.]     10  
 
  4.17   Future Domestic Subsidiaries; Additional Collateral     11  
 
  4.18   Registration of Intellectual Property Rights     11  
 
  4.19   Intellectual Property     12  
 
                SECTION 5.        NEGATIVE COVENANTS     12  
 
  5.1   Capital Structure, Business Purpose     12  
 
  5.2   Mergers or Dispositions     12  
 
  5.3   Guaranties     12  
 
  5.4   Debt     12  
 
  5.5   Encumbrances     13  
 
  5.6   Acquisitions     13  
 
  5.7   Dividends     13  
 
  5.8   Investments     13  
 
  5.9   Transactions with Affiliates     14  
 
  5.10   Defaults on Other Obligations     14  
 
  5.11   Prepayment of Debt     14  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
               
 
  5.12   Pension Plans     14  
 
  5.13   Subordinate Indebtedness     14  
 
  5.14   No Further Negative Pledges     14  
 
  5.15   Accounts Receivable     14  
 
  5.16   [Reserved.]     14  
 
  5.17   Acquire Fixed Assets     14  
 
  5.18   Subordinated Debt     15  
 
  5.19   Property Transfers     15  
 
  5.20   Off-Site Inventory and Equipment     15  
 
  5.21   Government Regulation     15  
 
  5.22   Misrepresentation     15  
 
  5.23   Margin Stock     15  
 
                SECTION 6.        EVENTS OF DEFAULT     15  
 
  6.1   Events of Default     15  
 
  6.2   Remedies Upon Event of Default     17  
 
  6.3   Setoff     17  
 
  6.4   Waiver of Certain Laws     18  
 
  6.5   Waiver of Defaults     18  
 
  6.6   Receiver     18  
 
  6.7   [Reserved]     18  
 
  6.8   Application of Proceeds of Collateral     18  
 
                SECTION 7.        MISCELLANEOUS     18  
 
  7.1   Accounting Principles     18  
 
  7.2   Taxes and Fees     18  
 
  7.3   Governing Law     19  
 
  7.4   Audits of Collateral; Fees     19  
 
  7.5   Costs and Expenses     19  
 
  7.6   Notices     19  
 
  7.7   Further Action     19  
 
  7.8   Successors and Assigns; Participation     20  
 
  7.9   Indulgence     20  
 
  7.10   Amendment and Waiver     20  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
               
 
  7.11   Severability     20  
 
  7.12   Headings and Construction of Terms     20  
 
  7.13   [Reserved.]     20  
 
  7.14   Reliance on and Survival of Various Provisions     20  
 
  7.15   Effective Upon Execution     20  
 
  7.16   Complete Agreement; Conflicts     21  
 
  7.17   Exhibits and Addenda     21  
 
  7.18   Treatment of Certain Information; Confidentiality     21  
 
  7.19   WAIVER OF JURY TRIAL     22  
 
  7.20   USA Patriot Act Notification     22  
 
  7.21   OFAC/BSA Provision     22  
 
  7.22   ORAL AGREEMENTS INEFFECTIVE     23  

-iv-



--------------------------------------------------------------------------------



 



         
 
        ADDENDA:         Defined Terms Addendum     Financial Covenants Addendum
    Loan Terms, Conditions and Procedures Addendum
 
        EXHIBITS:         Exhibit A — Form of Borrowing Base Certificate    
Exhibit B — Form of Compliance Certificate     Exhibit C — Form of Request for
Advance
 
        SCHEDULES:    
 
  Schedule 3.1(c)(3)   Guarantors
 
  Schedule 3.1(c)(6)   Accounts
 
  Schedule 3.1(j)   Documentation Checklist
 
  Schedule 3.5   Subsidiaries
 
  Schedule 3.14   Pension Plans subject to Title IV of ERISA
 
  Schedule 3.17   Environmental Disclosures
 
  Schedule 3.22   Material Agreements
 
  Schedule 3.25   Intellectual Property
 
  Schedule 5.4   Debt
 
  Schedule 5.5   Encumbrances
 
  Schedule 5.20   Loan Party Locations

-v-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT is made and delivered effective as of the 12th day of
February, 2008, (“Effective Date”) by and between TANDY BRANDS ACCESSORIES,
INC., a Delaware corporation (“Borrower”), and COMERICA BANK, a Texas banking
association (“Bank”), and delivered to Bank in Detroit, Michigan for execution
by Bank at its offices in Detroit, Michigan.
RECITALS
     A. Borrower desires to obtain certain credit facilities from the Bank, and
the Bank is willing to provide such credit facilities to and in favor of
Borrower.
     B. Such credit facilities are subject to the terms and conditions set forth
herein and in every other Loan Document.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual promises
herein contained, Borrower and Bank agree as follows:
SECTION 1. DEFINITIONS
     1.1 Defined Terms. The terms as used in this Agreement shall have the
meanings assigned to such terms in the Defined Terms Addendum.
     1.2 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be determined and construed in accordance with GAAP.
     1.3 Singular and Plural. Where the context herein requires, the singular
number shall be deemed to include the plural, the masculine gender shall include
the feminine and neuter genders, and vice versa.
SECTION 2. TERMS, CONDITIONS AND PROCEDURES FOR BORROWING
     Subject to the terms, conditions and procedures of this Agreement and each
other Loan Document including, but not limited to, the terms, conditions and
procedures set forth in the Defined Terms Addendum and Loan Terms, Conditions
and Procedures Addendum, Bank agrees to make credit available to the Borrower on
such dates and in such amounts as the Borrower shall request from time to time.
SECTION 3. REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants, and such representations and warranties
shall be deemed to be continuing representations and warranties during the
entire life of this Agreement, and so long as Bank shall have any commitment or
obligation to make any Loans or issue any Letters of Credit hereunder, and so
long as any Indebtedness remains unpaid and outstanding under any Loan Document,
as follows:
     3.1 Authority. Borrower is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
is duly qualified and authorized to do business in each other jurisdiction in
which the character of its assets or the nature of its business makes such
qualification necessary except to the extent that the failure to do so would
result in a Material Adverse Effect.





--------------------------------------------------------------------------------



 



     3.2 Due Authorization. Each Loan Party has all requisite corporate or other
organizational power and authority to execute, deliver and perform its
obligations under each Loan Document to which it is a party or is otherwise
bound, all of which have been duly authorized by all necessary corporate or
other organizational action, and are not in contravention of law or the terms of
any Loan Party’s organizational or other governing documents.
     3.3 Title to Property. Each Loan Party has marketable title to all property
and assets purported to be owned by it, including those assets identified on the
Financial Statements most recently delivered by Borrower to Bank, subject only
to Permitted Encumbrances. Each Loan Party owns or has the right to use all
assets and properties, real and personal, tangible and intangible, including
without limitation all trademarks, service marks, trade names, copyrights,
patents, franchises and licenses that are necessary or material to the conduct
of its business as now operated, and no such ownership or right violates the
rights of any other Person therein, except where the failure to own such
properties or the right to use such properties would not have a Material Adverse
Effect.
     3.4 Encumbrances. There are no security interests or other Liens or
encumbrances on, and no financing statements on file with respect to, any of the
property or assets of any Loan Party, except for Permitted Encumbrances.
     3.5 Subsidiaries. Borrower has no Subsidiaries as of the Effective Date,
except as set forth in Schedule 3.5 which Schedule sets forth the percentage of
ownership of Borrower in each such Subsidiary as of the Effective Date. As to
Borrower and each of its Subsidiaries as of the Effective Date, (a) it is an
organization as described on Schedule 3.5 hereto and, with respect to the
Domestic Subsidiaries, has provided the Bank with complete and correct copies of
its articles of incorporation, by-laws or other applicable charter or
organizational documents, and, if applicable, a good standing certificate from
its jurisdiction of organization and each United States jurisdiction in which it
has a physical presence, and (b) its correct legal name, chief executive office
address, type of organization and jurisdiction of organization, and tax
identification number are set forth on Schedule 3.5 hereto.
     3.6 Taxes. Each Loan Party has filed, on or before their respective due
dates, all federal, state, local and foreign tax returns which are required to
be filed, or has obtained extensions for filing such tax returns, and is not
delinquent in filing such returns in accordance with such extensions, and has
paid all taxes which have become due and payable pursuant to those returns or
pursuant to any assessments received by any such party, as the case may be, to
the extent such taxes have become due and payable, except to the extent such tax
payments are being actively and diligently contested in good faith by
appropriate proceedings, and if requested by Bank, have been bonded or reserved
in an amount and manner reasonably satisfactory to Bank.
     3.7 No-Defaults. There exists no default (or event which, with the giving
of notice or passage of time, or both, would result in a default) under the
provisions of any instrument or agreement evidencing, governing, securing or
otherwise relating to any Debt of any Loan Party or pertaining to any of the
Permitted Encumbrances that would, individually or in the aggregate, have a
Material Adverse Effect.
     3.8 Enforceability of Agreement and Loan Documents. Each Loan Document has
been duly executed and delivered by duly authorized officer(s) or other
representative(s) of each Loan Party, and constitutes the valid and binding
obligations of each Loan Party, enforceable in accordance with their respective
terms, except to the extent that enforcement thereof may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity at the time in effect.

-2-



--------------------------------------------------------------------------------



 



     3.9 Non-violation. The execution, delivery and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party or otherwise
bound, are not in violation of the terms of any indenture, agreement or
undertaking to which any such Loan Party is a party or by which it is bound,
except to the extent that such terms have been waived or that failure to comply
with any such terms would not have a Material Adverse Effect.
     3.10 Actions, Suits, Litigation or Proceedings. There are no actions,
suits, litigation or proceedings, at law or in equity, and no proceedings before
any arbitrator or by or before any Governmental Authority, pending, or, to the
knowledge of Borrower, threatened against any Loan Party, which, if adversely
determined, could materially impair the right of any Loan Party to carry on its
business substantially as now conducted or could reasonably be expected to have
a Material Adverse Effect. To the knowledge of Borrower, no Loan Party has
received any written notice from any Governmental Authority that such Loan Party
is under investigation by, or is operating under any restrictions imposed by,
any Governmental Authority.
     3.11 Compliance with Laws. Each Loan Party has complied with all
Governmental Requirements applicable to it, including, without limitation,
Environmental Laws, to the extent that failure to so comply could reasonably be
expected to have a Material Adverse Effect.
     3.12 Consents, Approvals and Filings, Etc. Except as have been previously
obtained or as otherwise expressly provided in this Agreement, no authorization,
consent, approval, license, qualification or formal exemption from, nor any
filing (other than financing statements and filings with the SEC related to the
execution, delivery and performance of any Loan Document), declaration or
registration with, any Governmental Authority and no material authorization,
consent or approval from any other Person, is required in connection with the
execution, delivery and performance by each Loan Party of any Loan Document to
which it is a party. All such authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations which have
previously been obtained or made, as the case may be, are in full force and
effect and are not the subject of any attack, or to the knowledge of Borrower,
any threatened attack, in any material respect, by appeal, direct proceeding or
otherwise.
     3.13 Contracts, Agreements and Leases. To Borrower’s knowledge, no Loan
Party is in default (beyond any applicable period of grace or cure) in complying
with any provision of any material contract, agreement, indenture, lease or
instrument to which it is a party or by which it or any of its properties or
assets are bound, where such default would have a Material Adverse Effect.
     3.14 ERISA. Except as shown on Schedule 3.14, as the same may be updated or
supplemented from time to time, no Loan Party maintains or contributes to any
Pension Plan subject to Title IV of ERISA. Furthermore, no Loan Party has
incurred any accumulated funding deficiency within the meaning of ERISA or
incurred any liability to the PBGC in connection with any Pension Plan
established or maintained by such Loan Party, other than liabilities for premium
payments. There have been no unreported “reportable events” described in Section
4043(c) of ERISA with respect to any Pension Plan and no Loan Party has
participated in any “prohibited transaction” described in Sections 406 or 407 of
ERISA for which no exemption exists under Section 408 of ERISA.
     3.15 No Investment Company. No Loan Party is required to be registered as
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
     3.16 No Margin Stock. No Loan Party is engaged principally, or as one of
its important activities, directly or indirectly, in the business of extending
credit for the purpose of purchasing or carrying margin stock, and none of the
proceeds of any of the Loans will be used, directly or indirectly, to purchase
or carry any margin stock or made available by any Loan Party in any manner to
any other

-3-



--------------------------------------------------------------------------------



 



Person to enable or assist such Person in purchasing or carrying margin stock,
or otherwise used or made available for any other purpose which might violate
the provisions of Regulations G, T, U, or X of the Board of Governors of the
Federal Reserve System. Terms for which meanings are provided in Regulation U of
said Board of Governors or any regulations substituted therefor, as are from
time to time in effect, are used in this Section with such meanings, and these
representations and warranties shall be immediately effective.
     3.17 Environmental Representations.
          (a) No Loan Party has received any written notice of any violation of
any Environmental Law(s) that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; and no Loan Party is a
party to any litigation or administrative proceeding, nor, so far as is known by
Borrower, is any litigation or administrative proceeding threatened against any
Loan Party which, in any case, (i) asserts or alleges that any Loan Party
violated any Environmental Law(s), (ii) asserts or alleges that any Loan Party
is required to clean up, remove or take any other remedial or response action
due to the disposal, depositing, discharge, leaking or other release of any
Hazardous Materials, or (iii) asserts or alleges that any Loan Party is required
to pay all or a portion of any past, present or future clean-up, removal or
other remedial or response action which arises out of or is related to the
disposal, depositing, discharge, leaking or other release of any Hazardous
Materials by any Loan Party, and which, with respect to clauses (i), (ii) or
(iii) above, either singularly or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
          (b) To Borrower’s knowledge, there are no conditions existing
currently which could reasonably be expected to subject any Loan Party to
damages, penalties, injunctive relief or clean-up costs under any applicable
Environmental Law(s), or which require, or are likely to require, clean-up,
removal, remedial action or other response pursuant to any applicable
Environmental Law(s) by any Loan Party, and which, in any case, either
singularly or in aggregate, could reasonably be expected to have a Material
Adverse Effect.
          (c) No Loan Party is subject to any judgment, decree, order or
citation related to or arising out of any applicable Environmental Law(s),
which, either singularly or in the aggregate, could reasonably be expected to
have a Material Adverse Effect; and, to Borrower’s knowledge, no Loan Party has
been named or listed as a potentially responsible party by any Governmental
Authority in any matter arising under any applicable Environmental Law(s),
except as disclosed in Schedule 3.17 as of the Effective Date, and, in the event
that any such matters are disclosed in said Schedule 3.17 they will not, either
singularly or in the aggregate, have a Material Adverse Effect.
          (d) Each Loan Party has all permits, licenses and approvals required
under applicable Environmental Laws, except where the failure to so obtain or
maintain any such permits, licenses or approvals could reasonably be expected to
have a Material Adverse Effect.
     3.18 Accuracy of Information. The Financial Statements previously furnished
to Bank have been prepared in all material respects in accordance with GAAP and
fairly presented in all material respects the financial condition of Borrower
and, as applicable, the consolidated financial condition of Borrower and such
other Person(s) as such Financial Statements purport to present, and the results
of their respective operations as of the dates and for the periods covered
thereby, provided that in the case of interim Financial Statements, such
Financial Statements are subject to normally recurring year-end adjustments; and
since the date(s) of said Financial Statements, there has been no Material
Adverse Effect. As of the date covered by such Financial Statements, no Loan
Party has any material contingent obligations, liabilities for taxes, long-term
leases or long-term commitments not disclosed by, or reserved against in, such
Financial Statements. After the making of the Loans, the Loan Parties, taken as
a whole,

-4-



--------------------------------------------------------------------------------



 



are able to pay their debts as they mature, have capital sufficient to carry on
their businesses and have assets the fair market value of which, taken as a
whole, exceed their liabilities, and no Loan Party will be rendered insolvent,
under-capitalized or unable to pay debts generally as they become due by the
execution or performance of any Loan Document to which it is a party or by which
it is otherwise bound.
     3.19 [Reserved]
     3.20 Conditions Precedent. As of each Disbursement Date, all appropriate
conditions precedent referred to in Section 3 of the Loan Terms, Conditions and
Procedures Addendum hereof shall have been satisfied or waived in writing by
Bank.
     3.21 Obligations. Neither Borrower nor any Loan Party has any Debt, except
as permitted by Section 5.4.
     3.22 Material Agreements. Borrower is, and to Borrower’s knowledge, all
other parties to Borrower’s Material Agreements are, in compliance with all of
Borrower’s Material Agreements in all material respects, and to Borrower’s
knowledge, no event has occurred and no condition exists that can be reasonably
anticipated to result in any failure of compliance with any such Material
Agreement in any material respect. Schedule 3.22 sets forth the Material
Agreement(s) of each Loan Party in effect on the Effective Date.
     3.23 Misrepresentation. No warranty or representation by Borrower contained
herein or in any certificate or other document furnished by Borrower pursuant
hereto contains any untrue statement of material fact or omits to state a
material fact necessary to make such warranty or representation not misleading
in light of the circumstances under which it was made; provided, that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time in light of the circumstances when made There is no fact
known to Borrower which Borrower has not disclosed to Bank in writing which
could reasonably be expected to have a Material Adverse Effect.
     3.24 No Conflicting Agreements. Neither Borrower nor any Loan Party is in
default under any shareholder agreement or preferred stock agreement that could
reasonably be expected to have a Material Adverse Effect. No provision of the
Certificate of Incorporation, Bylaws or preferred stock, if any, of Borrower,
and no provision of any existing mortgage, indenture, note, statute (including,
without limitation, any applicable usury or similar law), rule, regulation,
judgment, decree or order binding on Borrower or affecting the property of
Borrower conflicts with, or requires any consent under, or would in any way
prevent the execution, delivery or carrying out of the terms of, this Agreement
and the documents contemplated hereby, and the taking of any such action will
not constitute a default under, or result in the creation or imposition of, or
obligation to create any lien upon the property of Borrower pursuant to the
terms of any such mortgage, indenture or note.
     3.25 Intellectual Property. Borrower and each Loan Party own or have rights
to use all Intellectual Property necessary to continue to conduct their
respective businesses as now or heretofore conducted, except where the failure
to own such intellectual property or the right to use such intellectual property
would not have a Material Adverse Effect, and each patent, trademark, copyright
and license held by Borrower or such other Loan Party as of the Effective Date
is listed, together with application or registration, numbers, as applicable, on
Schedule 3.25. To Borrower’s knowledge, Borrower and each Loan Party conduct
their respective businesses and affairs without infringement upon or
interference with any Intellectual Property of any other Person, except where
such infringement or interference would not have a Material Adverse Effect.

-5-



--------------------------------------------------------------------------------



 



     3.26 Survival of Representations and Warranties. All the representations
and warranties contained in Sections 3.1 through 3.24, inclusive, shall survive
the execution and delivery of this Agreement and shall continue in full force
and effect until all amounts owing hereunder have been repaid and the credit
facilities made available hereunder have been terminated.
SECTION 4. AFFIRMATIVE COVENANTS
     Borrower covenants and agrees that, so long as Bank is committed to make
any Loan or issue any Letter of Credit under this Agreement, and so long as any
Indebtedness remains outstanding, it will, and, as applicable, it will cause
each Loan Party within its control to:
     4.1 Preservation of Existence, Etc. Preserve and maintain its corporate
existence except as permitted by Sections 5.1 and 5.2, and preserve and maintain
such of its rights, licenses, and privileges as are material to the business and
operations conducted by it except to the extent the failure to maintain such
rights, licenses and privileges would not have a Material Adverse Effect;
qualify and remain qualified to do business in each jurisdiction in which such
qualification is material to its business and operations or ownership of its
properties except where the failure to so qualify would not have a Material
Adverse Effect, continue to conduct and operate its business substantially as
conducted and operated on the Effective Date; at all times maintain, preserve
and protect all of its franchises and trade names and preserve all the remainder
of its property necessary to conduct its business except where the failure to do
so would not have a Material Adverse Effect and keep the same in good repair,
working order and condition (ordinary wear and tear excepted); and from time to
time make, or cause to be made, all needed and proper repairs, renewals,
replacements, betterments and improvements thereto necessary to conduct its
business except where the failure to do so would not have a Material Adverse
Effect.
     4.2 Keeping of Books. Keep proper books of record and account in which full
and correct entries shall be made of all of its financial transactions and its
assets and businesses so as to permit the presentation of financial statements
(including, without limitation, those Financial Statements to be delivered to
Bank pursuant Section 4.3 hereof) prepared in accordance with GAAP.
     4.3 Reporting Requirements. Furnish to Bank, or cause to be furnished to
Bank, the following:
          (a) Within three (3) Business Days after becoming aware of the
occurrence or existence of each Default or Event of Default hereunder, any
occurrence that which has or could reasonably be expected to have a Material
Adverse Effect, a written statement of the chief financial officer of Borrower
(or in his or her absence, a responsible senior officer of Borrower), setting
forth details of such Default, Event of Default or occurrence, and the action
which Borrower has taken, or has caused to be taken, or proposes to take, or to
cause to be taken, with respect thereto;
          (b) within ninety (90) days after and as of the end of each fiscal
year of Borrower, audited Financial Statements of Borrower and its consolidated
Subsidiaries, including a balance sheet, statement of operations and statement
of cash flows, for and as of such fiscal year then ending, with comparative
numbers for the preceding fiscal year. Such audited Financial Statements shall
be prepared in accordance with GAAP by independent certified public accountants
of recognized standing selected by Borrower and satisfactory to Bank and shall
contain unqualified opinions as to the fairness of the statements therein
contained.
          (c) within thirty (30) days after and as of the end of each of the
first two months of each calendar quarter, and within forty-five (45) days after
and as of the end of the last month of each calendar quarter, Financial
Statements of Borrower and its Subsidiaries, consolidated, as applicable, for

-6-



--------------------------------------------------------------------------------



 



and as of such reporting period, including a balance sheet, statement of
operations and statement of cash flows for and as of such reporting period then
ending and for and as of that portion of the fiscal year then ending, with
comparative numbers for the same period of the preceding fiscal year, in each
case, certified by the chief financial officer of Borrower as to consistency
with prior financial reports and accounting periods, accuracy and fairness of
presentation, subject to year end audit adjustments;
          (d) within thirty (30) days after and as of the end of each calendar
month, agings and reports of accounts receivable of Borrower and such of the
other Borrowing Base Obligors as may be required by the Bank, in form and detail
satisfactory to Bank;
          (e) within thirty (30) days after and as of the end of each calendar
month, agings and reports of accounts payable of Borrower and such of the other
Loan Parties as may be required by the Bank, in form and detail satisfactory to
Bank;
          (f) within thirty (30) days after and as of the end of each calendar
month, a listing of Eligible Inventory of Borrower and such of the other
Borrowing Base Obligors in form and detail satisfactory to Bank, such listing to
identify the cost and location thereof;
          (g) within forty-five (45) days after and as of the end of the earlier
of (i) each calendar quarter, or (ii) each date of filing of Borrower’s 10-Q
with the SEC, a Compliance Certificate dated as of the end of such quarter;
          (h) within thirty (30) days after and as of the end of each calendar
month, a Borrowing Base Certificate dated as of the end of such month;
          (i) promptly upon becoming available, a copy of all financial
statements, reports, notices, proxy statements and other material written
communications sent by Borrower or any Loan Party to their stockholders, and all
regular and periodic reports filed by Borrower or any Loan Party with any
securities exchange and the SEC;
          (j) promptly following receipt thereof, copies of all management
letters and other substantive reports submitted to any Loan Party by independent
certified public accountants in connection with any annual audit of any such
party;
          (k) within thirty (30) days after the end of each fiscal year of
Borrower, a forecast of the income, expense and cash flow of Borrower for the
succeeding fiscal year presented on a month-by-month and year-to-date basis and
accompanied by a narrative summary of assumptions, and in form and detail
satisfactory to Bank; and
          (l) promptly, and in form and detail satisfactory to Bank, such other
information as Bank may request in writing from time to time.
     4.4 Financial Covenants. On a consolidated basis, Borrower and its
Subsidiaries will maintain all financial covenants set forth in the Financial
Covenants Addendum.
     4.5 Inspections. Permit Bank, through its authorized attorneys, accountants
and representatives, at Borrower’s cost and expense, to visit any office of any
Loan Party, discuss its financial matters with its officers, employees and
independent certified public accountants, and by this provision, Borrower
authorizes such officers, employees and accountants to discuss the finances and
affairs of any Loan Party, and examine each Loan Party’s books, accounts,
records, ledgers, assets and properties of every kind and description, wherever
located, at all reasonable times during normal business hours of

-7-



--------------------------------------------------------------------------------



 



Borrower or such Loan Party, upon three (3) Business Days prior written request
of Bank, provided that no advance request or notice shall be required upon the
occurrence and during the existence or continuance of an Event of Default.
Borrower agrees to reimburse Bank, within 30 days of written demand, for the
costs and expenses incurred by Bank for such inspections, provided that, so long
as no Event of Default has occurred and is continuing or existing, Borrower
shall not be obligated to reimburse Bank for more than four inspections during
any calendar year.
     4.6 Further Assurances; Financing Statements. Furnish Bank, at Borrower’s
expense, upon Bank’s request and in form satisfactory to Bank (and execute and
deliver or cause to be executed and delivered), such additional pledges,
assignments, mortgages, lien instruments or other security instruments,
consents, acknowledgments, subordinations and financing statements covering any
or all of the Collateral pledged, assigned, mortgaged or encumbered pursuant to
any Loan Document, of every nature and description, whether now owned or
hereafter acquired by Borrower or any other Loan Party providing such
Collateral, together with such other documents or instruments as Bank may
require to effectuate more fully the purposes of any Loan Document. Borrower
further agrees to provide or cause to be provided to Bank such documentation or
information as requested by Bank from time to time, including, without
limitation, information to satisfy the Bank’s requirements under “Know Your
Customer” or “Customer Identification” provisions under federal laws relating to
anti-money laundering or terrorism including, without limitation, under the
Patriot Act and regulations issued pursuant thereto, as well as acts
administered by the Office of Foreign Assets Control.
     4.7 Compliance with Leases, Licenses and Governmental Requirements. Comply
with all terms and conditions of (i) any leases covering any premises or
property (real or personal) wherein any of the Collateral is or may be located,
or covering any of the other material personal or real property now or hereafter
owned, leased or otherwise used by any Loan Party in the conduct of its
business, (ii) any license agreements covering any Inventory now or hereafter
owned or otherwise used by any Loan Party in the conduct of its business,
(c) any Material Agreement, and, (d) any Governmental Requirement, except in
each case where the failure to so comply could not reasonably be expected to
result in a Material Adverse Effect.
     4.8 Indemnification. INDEMNIFY, DEFEND AND SAVE BANK HARMLESS FROM ANY AND
ALL CLAIMS, LOSSES, COSTS, DAMAGES, LIABILITIES, OBLIGATIONS AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, INCURRED BY BANK BY
REASON OF ANY DEFAULT OR EVENT OF DEFAULT, IN DEFENDING OR PROTECTING THE LIENS
WHICH SECURE OR PURPORT TO SECURE ALL OR ANY PORTION OF THE INDEBTEDNESS,
WHETHER EXISTING UNDER ANY LOAN DOCUMENT OR OTHERWISE OR THE PRIORITY THEREOF,
OR IN ENFORCING THE OBLIGATIONS OF BORROWER OR ANY OTHER PERSON UNDER OR
PURSUANT TO ANY LOAN DOCUMENT, OR IN THE PROSECUTION OR DEFENSE OF ANY ACTION OR
PROCEEDING CONCERNING ANY MATTER GROWING OUT OF OR CONNECTED WITH THE COLLATERAL
OR ANY LOAN DOCUMENT, INCLUDING ANY CLAIMS, LOSSES, COSTS, DAMAGES, LIABILITIES,
OBLIGATIONS, AND EXPENSES RESULTING FROM BANK’S OWN NEGLIGENCE, EXCEPT AND TO
THE EXTENT BUT ONLY TO THE EXTENT CAUSED BY BANK’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
     4.9 Governmental and Other Approvals. Apply for, obtain and/or maintain in
effect, as applicable, all authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations (whether
with any court, governmental agency, regulatory authority, securities exchange
or otherwise) which are necessary in connection with the execution, delivery
and/or performance by any Loan Party of any Loan Document to which it is a
party, except where the failure to do so would not have a Material Adverse
Effect .

-8-



--------------------------------------------------------------------------------



 



     4.10 Insurance. Maintain insurance coverage on its physical assets and
against other business risks in such amounts and of such types as are
customarily carried by companies similar in size and nature (including, without
limitation, loss of rent and/or business interruption insurance and boiler and
machinery insurance), including but not limited to (a) insurance under an “all
risk” policy against fire and other risks customarily insured against, and
(b) public liability insurance and other insurance as may be required by law or
reasonably required by Bank, and in the event of acquisition of additional
property, real or personal, or of the incurrence of additional risks of any
nature, increase such insurance coverage in such manner and to such extent as
prudent business judgment and present practice would dictate, all of which
insurance shall be in amount, form and content, and written by companies as may
be reasonably satisfactory to Bank; and in the case of all policies covering
property subject to any Loan Document or property in which the Bank shall have a
Lien of any kind whatsoever, other than those policies protecting against
casualty liabilities to strangers, all such insurance policies shall provide
that the loss payable thereunder shall be payable to Borrower (or other Person
providing Collateral) and Bank, with lender’s loss payee and/or mortgagee’s
clauses, as applicable, in favor of and satisfactory to Bank for all such
policies, and such policies shall also provide that they may not be canceled or
changed without thirty (30) days’ prior written notice to Bank (ten (10) days’
prior notice in the event of cancellation due to non-payment of premiums). Upon
the request of Bank, all of said policies, or copies thereof, including all
endorsements thereon and those required hereunder, shall be deposited with Bank.
     4.11 Compliance with ERISA. In the event that any Loan Party or any of its
Subsidiaries maintain(s) or establish(es) a Pension Plan, such party shall
(a) comply in all material respects with all applicable requirements imposed by
ERISA as presently in effect or hereafter promulgated, including, but not
limited to, the minimum funding requirements thereof; (b) promptly notify Bank
upon the occurrence of a “reportable event” described in Section 4043(c) of
ERISA, or the occurrence of a “prohibited transaction” described in Sections 406
and 407 of ERISA for which no exemption exists under Section 408 of ERISA, or
the commencement by the PBGC or any Loan Party of proceedings to terminate any
Pension Plan, together with a copy of any proposed notice of such event which
may be required to be filed with the PBGC; and (c) furnish to Bank (or cause the
plan administrator to furnish to Bank) a copy of the annual return (including
all schedules and attachments) for each Pension Plan, and filed with the
Department of Labor by any Loan Party not later than thirty (30) days after such
report has been so filed.
     4.12 Environmental Covenants.
          (a) Comply with all applicable Environmental Laws, and maintain all
permits, licenses and approvals required under applicable Environmental Laws,
where the failure to do so could reasonably be expected to have a Material
Adverse Effect.
          (b) Promptly notify Bank, in writing, after Borrower becomes aware of
any condition or circumstance which makes any of the environmental
representations or warranties set forth in this Agreement incomplete, incorrect
or inaccurate in any material respect as of such date if such condition or
circumstance could reasonably be expected to have a Material Adverse Effect; and
promptly provide to Bank, after receipt thereof, copies of any material
correspondence, notice, pleading, citation, indictment, complaint, order or
decree, or other document from any source received by Borrower asserting or
alleging a violation of any Environmental Laws by any Loan Party, or of any
circumstance or condition which requires or may require, a financial
contribution by any Loan Party, or a clean-up, removal, remedial action or other
response by or on behalf of any Loan Party, under applicable Environmental
Law(s), or which seeks damages or civil, criminal or punitive penalties from any
Loan Party or any violation or alleged violation of Environmental Law(s), if the
same could reasonably be expected to have a Material Adverse Effect.

-9-



--------------------------------------------------------------------------------



 



          (c) BORROWER HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD BANK, AND ANY
OF BANK’S PAST, PRESENT AND FUTURE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES,
REPRESENTATIVES AND CONSULTANTS (THE “INDEMNIFIED PARTIES”), HARMLESS FROM ANY
AND ALL CLAIMS, LOSSES, DAMAGES, SUITS, PENALTIES, COSTS, LIABILITIES,
OBLIGATIONS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL
EXPENSES AND REASONABLE ATTORNEYS’ FEES) INCURRED OR ARISING OUT OF ANY CLAIM,
LOSS OR DAMAGE OF ANY PROPERTY, INJURIES TO OR DEATH OF ANY PERSONS,
CONTAMINATION OF OR ADVERSE EFFECTS ON THE ENVIRONMENT, OR OTHER VIOLATION OF
ANY APPLICABLE ENVIRONMENTAL LAW(S), IN ANY CASE, CAUSED BY ANY LOAN PARTY OR IN
ANY WAY RELATED TO ANY PROPERTY OWNED OR OPERATED BY ANY LOAN PARTY OR DUE TO
ANY ACTS OF ANY LOAN PARTY OR ANY OF ITS OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES, CONSULTANTS AND/OR REPRESENTATIVES INCLUDING ANY CLAIMS, LOSSES,
DAMAGES, SUITS, PENALTIES, COSTS, LIABILITIES, OBLIGATIONS OR EXPENSES,
RESULTING FROM BANK’S OWN NEGLIGENCE; PROVIDED HOWEVER, THAT THE FOREGOING
INDEMNIFICATION SHALL NOT BE APPLICABLE, AND BORROWER SHALL NOT BE LIABLE FOR
ANY SUCH CLAIMS, LOSSES, DAMAGES, SUITS, PENALTIES, COSTS, LIABILITIES,
OBLIGATIONS OR EXPENSES, TO THE EXTENT (BUT ONLY TO THE EXTENT) THE SAME ARISE
OR RESULT FROM ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE INDEMNIFIED
PARTIES.
     4.13 Accounts. By May 12, 2008, open and maintain, deposit accounts
(including all operating accounts, cash management accounts, and
collection/lockbox services) of Borrower with Bank, provided that, with respect
to any such accounts maintained with any other Person (other than accounts for
payroll or other liabilities related to employees) listed on Schedule 3.1(c)(6),
while such account is maintained with such Person, cause to be executed and
delivered an Account Control Agreement in form and substance satisfactory to
Bank and Borrower by March 17, 2008. In the event Borrower is unable to deliver
a satisfactory Account Control Agreement for an account by March 17, 2008,
Borrower shall have until May 12, 2008 to transfer such account to Bank or such
other financial institution as will provide an Account Control Agreement in form
and substance satisfactory to Bank and Borrower.
     4.14 Use of Loan Proceeds. Use the proceeds of the Loans only for the
purposes set forth in the Section 1.6 of the Loan Terms, Conditions and
Procedures Addendum.
     4.15 Taxes. Pay promptly and within the time that they can be paid without
late charge, penalty or interest all taxes, assessments and similar imposts and
charges of every kind and nature lawfully levied, assessed or imposed upon
Borrower or any Loan Party, and their property, except to the extent being
contested in good faith and, if requested by Bank, bonded or reserved in an
amount and manner reasonably satisfactory to Bank. If Borrower shall fail to pay
such taxes and assessments within the time they can be paid without penalty,
late charge or interest, and the same are not being contested in accordance with
this Section, Bank shall have the option to do so, and Borrower agrees to repay
Bank upon demand, with interest at the Applicable Interest Rate, all amounts so
expended by Bank.
     4.16 [Reserved.]
     4.17 Future Domestic Subsidiaries; Additional Collateral.
          (a) Within 30 days of the date such Person becomes a Domestic
Subsidiary after the Effective Date, cause such Domestic Subsidiary to execute
and deliver to the Bank a guaranty of the Indebtedness or a joinder to the
Guaranty delivered on the Effective Date;

-10-



--------------------------------------------------------------------------------



 



          (b) With respect to the tangible and intangible personal property of
each Person which becomes a Domestic Subsidiary after the Effective Date, within
30 days of the date such Person becomes a Domestic Subsidiary, cause such
Domestic Subsidiary to execute and deliver to the Bank a Security Agreement
encumbering substantially all of the tangible and intangible personal property
of such Domestic Subsidiary to secure the Indebtedness to the same extent
covered by the Security Agreement delivered on the Effective Date, or a joinder
to the Security Agreement delivered on the Effective Date;
          (c) With respect to real property owned, leased or otherwise acquired
by Borrower or any Loan Party, upon the request of Bank, the Borrower and/or any
Loan Party shall execute or cause to be executed, a first priority mortgage
covering such property subject to Permitted Encumbrances of the types described
in clauses (b), (d), (e) and (f) of the definition of Permitted Encumbrances
(and Collateral Access Agreement in the case of leased property), together with
such real estate due diligence and documentation as may be required by Bank,
including, but not limited to, title insurance, survey, appraisal,
environmental, insurance (including flood insurance where required); and
          (d) In each case, (i) such document of guaranty, security or mortgage
shall be in form satisfactory to the Bank, together with such supporting
documentation, including without limitation corporate authority items,
certificates and opinions of counsel, as reasonably required by the Bank, and
(ii) Borrower shall take, or cause to be taken, such steps as are necessary or
advisable under applicable law to perfect the liens granted pursuant to such
document.
     4.18 Registration of Intellectual Property Rights. Borrower and each other
Loan Party shall promptly register or cause to be registered (to the extent not
already registered) with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, those Intellectual Property
rights listed in Schedule 3.25 to this Agreement or in any security agreement
now or hereafter securing or purporting to secure any of the Indebtedness.
Borrower and each other Loan Party shall register or cause to be registered with
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, those additional Intellectual Property rights developed
or acquired by Borrower or such other Loan Party from time to time prior to the
sale or licensing of such product to any third party including, without
limitation, revisions or additions to the Intellectual Property rights listed in
Schedule 3.25 to this Agreement or in any agreement now or hereafter securing or
purporting to secure any of the Indebtedness, except where the failure to do so
would not have a Material Adverse Effect.
          (a) Borrower and each other Loan Party shall execute and deliver such
additional instruments and documents from time to time as Bank shall request to
perfect the Bank’s Liens upon the Intellectual Property now or hereafter
securing or purporting to secure any of the Indebtedness.
          (b) Borrower and each other Loan Party shall (i) protect, defend and
maintain the validity and enforceability of all trademarks, patents and
copyrights and other Intellectual Property now or hereafter securing or
purporting to secure any of the Indebtedness, except where the failure to do so
would not have a Material Adverse Effect (ii) use commercially reasonable
efforts to detect infringements of the same and promptly advise Bank in writing
of material infringements detected and (iii) not allow any of the same to be
abandoned, forfeited or dedicated to the public, except where the failure to do
so would not have a Material Adverse Effect.
          (c) Bank shall have the right, but not the obligation, to take, at
Borrower’s sole expense, any actions that Borrower is required under this
Section to take but which Borrower fails to take.

-11-



--------------------------------------------------------------------------------



 



     4.19 Intellectual Property. Borrower and each Loan Party will conduct their
respective businesses and affairs without intentional infringement of any
Intellectual Property of any other Person, except to the extent such
infringement would not have a Material Adverse Effect.
SECTION 5. NEGATIVE COVENANTS
     Borrower covenants and agrees that, so long as Bank is committed to make
any Loan or issue any Letter of Credit under this Agreement, and so long as any
Indebtedness remains outstanding, it will not, and, as applicable, it will not
allow any Loan Party within its control to, without the prior written consent of
the Bank:
     5.1 Capital Structure, Business Purpose. Purchase, acquire or redeem any of
its equity ownership interests except pursuant to and in conjunction with the
Employee Benefit Plans, or enter into any reorganization or recapitalization or
reclassify its equity ownership interests, or make any material change in its
capital structure or general business purpose, except pursuant to the Permitted
Reorganization.
     5.2 Mergers or Dispositions. (i) Change its name, enter into any merger or
consolidation, whether or not the surviving entity thereunder, except for
(a) mergers or consolidations of any Subsidiary into Borrower or any Guarantor
so long as Borrower or Guarantor shall be the continuing or surviving entity;
and (b) pursuant to the Permitted Reorganization; provided that at the time of
each such merger or consolidation, both before and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing or result
from such merger or consolidation, or (ii) sell, lease, transfer or dispose of
all, substantially all, or any material part of its assets (whether in a single
transaction or in a series of transactions) except for sales of Inventory in the
ordinary course of business and except pursuant to the Permitted Reorganization.
     5.3 Guaranties. Guarantee, endorse, or otherwise become secondarily liable
for or upon the obligations or Debt of others (whether directly or indirectly),
except:
          (a) guaranties in favor of and satisfactory to Bank; and
          (b) endorsements for deposit or collection in the ordinary course of
business.
     5.4 Debt. Become or remain obligated for any Debt, except:
          (a) Indebtedness and other Debt from time to time outstanding and
owing to Bank;
          (b) current unsecured trade, utility or non-extraordinary accounts
payable arising in the ordinary course of business;
          (c) Subordinated Debt, provided (i) at the time of and upon the
issuance of such Subordinated Debt there is and will be immediately after such
issuance Continuing Compliance, and (ii) Borrower complies with the provisions
of Section 2.8 of the Loan Terms, Conditions and Procedures Addendum;
          (d) purchase money indebtedness incurred for the purpose of purchasing
or acquiring fixed assets, so long as the amount of such purchase money
indebtedness incurred by Borrower and its Subsidiaries does not exceed
$1,000,000 of principal in the aggregate outstanding at any time;

-12-



--------------------------------------------------------------------------------



 



          (e) Debt outstanding as of the date hereof more particularly described
in Schedule 5.4 attached hereto;
          (f) any of Sheldon Canada’s obligations under the Intercompany Note;
          (g) Capitalized Lease Obligations not to exceed $1,000,000 in the
aggregate outstanding at any time;
          (h) Debt with respect to the Existing Letters of Credit;
          (i) Debt that constitutes a renewal, refinancing or extension of any
Debt referred to in this Section 5.4 (other than clause (h)); provided, that
(i) no Lien existing at the time of such renewal reflecting an extension shall
be extended to cover any property not already subject to such Lien and (ii) the
principal amount of any Debt renewed, refinanced or extended shall not exceed
the amount of such Debt outstanding immediately prior to such renewal,
refinancing or extension; and
          (j) Additional Debt in an aggregate principal amount not to exceed
$1,000,000 at any time outstanding.
     5.5 Encumbrances. Create, incur, assume or suffer to exist any Lien upon,
or create, suffer or permit to exist any Lien upon any of its property or
assets, including any real property, whether now owned or hereafter acquired,
except for Permitted Encumbrances.
     5.6 Acquisitions. Purchase or otherwise acquire or become obligated for the
purchase of all or substantially all of the assets or business interests of any
Person or any shares of stock or other ownership interests of any Person, except
pursuant to the Permitted Reorganization.
     5.7 Dividends. Declare or pay dividends on, or make any other Distribution
(whether by reduction of capital or otherwise) in respect of any shares of its
capital stock or other ownership interests, except (a) dividends and
Distributions payable by a Subsidiary of Borrower to Borrower or by the
Subsidiary of another Loan Party to such other Loan Party; (b) dividends and
Distributions payable solely in stock; (c) the redemption, repurchase or
acquisition of any shares of its capital stock payable upon an employee’s
termination pursuant to its employee stock option, repurchase, or similar plan;
and (d) Borrower’s dividend to be paid on or about March 31, 2008 in an amount
not to exceed $300,000; provided, however, that after giving effect to such
redemption, repurchase or acquisition, no Default or event of Default shall have
occurred and be continuing.
     5.8 Investments. Make or allow to remain outstanding any investment
(whether such investment shall be of the character of investment in shares of
stock, evidences of indebtedness or other securities or otherwise) in, or any
loans, advances or extensions of credit to, any Person, other than:
          (a) Borrower’s current ownership interests in those Subsidiaries of
Borrower identified on Schedule 3.5 attached hereto;
          (b) any investment in direct obligations of the United States of
America or any agency thereof, or in certificates of deposit issued by Bank,
maintained consistent with Borrower’s or such Subsidiary’s business practices
prior to the date hereof; provided, that no such investment shall mature more
than ninety (90) days after the date when made or the issuance thereof; and
          (c) loans and advances by Borrower to Sheldon Canada evidenced by (and
not, in aggregate amount at any time outstanding to exceed the face amount of)
the Intercompany Note;

-13-



--------------------------------------------------------------------------------



 



          (d) Investments made pursuant to the Permitted Reorganization;
          (e) Investments made in connection with the Employee Benefit Plans;
and
          (f) Investments not described in clauses (a) through (e) above in an
aggregate amount not to exceed $500,000 per annum.
     5.9 Transactions with Affiliates. Enter into any transaction with any of
their stockholders, officers, employees, partners or any of their Affiliates,
except subject to the terms hereof, transactions in the ordinary course of
business and on terms not less favorable than would be usual and customary in
similar transactions between Persons dealing at arm’s length.
     5.10 Defaults on Other Obligations. Fail to perform, observe or comply duly
with any covenant, agreement or other obligation to be performed, observed or
complied with by any Loan Party, subject to any grace periods provided therein,
which failure could reasonably be expected to have a Material Adverse Effect.
     5.11 Prepayment of Debt. Prepay any Debt (or take any actions which impose
an obligation to prepay), except, subject to the terms hereof or thereof,
Indebtedness.
     5.12 Pension Plans. Except in compliance with this Agreement, enter into,
maintain, or make contribution to, directly or indirectly, any Pension Plan that
is subject to Title IV of ERISA.
     5.13 Subordinate Indebtedness. Subordinate any indebtedness due to it from
any Person to indebtedness of other creditors of such Person.
     5.14 No Further Negative Pledges. Enter into or become subject to any
agreement (other than this Agreement or the Loan Documents) which has the legal
effect of (a) prohibiting the guaranteeing by any Loan Party of any obligations,
(b) preventing the creation or assumption of any Lien upon the properties or
assets of any Loan Party in favor of Bank, whether now owned or hereafter
acquired, other than any Excluded Asset, or (c) requiring an obligation to
become secured (or further secured) if another obligation is secured or further
secured.
     5.15 Accounts Receivable. Sell or assign any Account, account receivable,
note or trade acceptance, except to the Bank and except in the ordinary course
of business.
     5.16 [Reserved.]
     5.17 Acquire Fixed Assets. Acquire or expend for, or commit to acquire or
expend for, fixed assets by lease (including any Capitalized Lease Obligations),
purchase or otherwise if at the time of or upon the consummation of such
acquisition or purchase there is not or will not be Continuing Compliance.
     5.18 Subordinated Debt. Make any direct or indirect payment of all or any
part of any Subordinated Debt or take any other action or omit to take any other
action in respect of any Subordinated Debt except in accordance with the
Subordination Agreement. Except to the extent expressly provided in the
Subordination Agreement, neither Borrower nor any Loan Party shall repurchase,
redeem or retire in any way any instrument evidencing Subordinated Debt prior to
maturity or enter into any agreement which could in any way be construed to
amend, modify, alter or terminate any one or more instruments or agreements
evidencing, governing, guaranteeing or otherwise relating to Subordinated Debt.

-14-



--------------------------------------------------------------------------------



 



     5.19 Property Transfers. (a) Sell, lease, transfer or otherwise dispose of
properties and assets, except for (i) sales of inventory in the ordinary course
of business, (ii) the disposition of obsolete or worn-out property in the
ordinary course of business, (iii) other dispositions of property or assets in
the ordinary course of business which will not, individually or in the
aggregate, have a Material Adverse Effect, (iv) the sale or transfer of the West
Bend Property, (v) the sale or transfer of the Yoakum Property, or
(vi) dispositions or other transfers of property or assets pursuant to the
Permitted Reorganization; provided in the case of clauses (iv) and (v), Borrower
complies with the provisions of Section 2.9 of the Loan Terms, Conditions and
Procedures Addendum, or (b) enter into any sale-leaseback transaction.
     5.20 Off-Site Inventory and Equipment. Store Inventory or Equipment with a
bailee, warehouseman, or similar third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received, subject to the
terms of Section 3.2(b) of the Loan Terms, Conditions and Procedures Addendum,
an acknowledgment from the third party that it is holding or will hold the
Inventory or Equipment for Bank’s benefit or (b) is in possession of the
warehouse receipt, where negotiable, covering such Inventory or Equipment.
Except for Inventory sold in the ordinary course of business and except for such
other locations as Bank may approve in writing, Borrower shall keep the
Inventory and Equipment only at the Loan Party Locations and such other
locations of which Borrower gives Bank 10 days prior written notice.
     5.21 Government Regulation. (a) Be or become subject at any time to any
law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Bank from making any advance or extension of credit to Borrower or from
otherwise conducting business with Borrower, or (b) fail to provide documentary
and other evidence of Borrower’s identity as may be requested by Bank at any
time to enable Bank to verify Borrower’s identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.
     5.22 Misrepresentation. Furnish Bank with any certificate or other document
that contains any untrue statement by a Loan Party of a material fact or omits
to state a material fact necessary to make such certificate or document not
misleading in light of the circumstances under which it was furnished.
     5.23 Margin Stock. Apply any of the proceeds of any of the Loans to the
purchase or carrying of any “margin stock” in violation of Regulation U of the
Board of Governors of the Federal Reserve System, or any regulations,
interpretations or rulings thereunder.
SECTION 6. EVENTS OF DEFAULT
     6.1 Events of Default. The occurrence or existence of any of the following
conditions or events shall constitute an “Event of Default” hereunder:
          (a) upon non-payment of any interest due under the terms of this
Agreement or under the Note within three (3) days of the date when due; upon
non-payment of any principal or other sums due under the terms of this Agreement
or under the Note, or under any other instrument or evidence of Indebtedness,
whether under this Agreement, the Note, or otherwise, in any case, when due in
accordance with the terms hereof or thereof; or if any Loan Party shall fail to
pay, within five (5) days of the date when due, any indebtedness, obligation or
liability whatsoever of any such Loan Party to Bank;
          (b) default in the observance or performance of any of the other
conditions, covenants or agreements of Borrower set forth in this Agreement;

-15-



--------------------------------------------------------------------------------



 



          (c) any representation or warranty made by any Loan Party in any Loan
Document shall be untrue or incorrect in any material respect;
          (d) any default or event of default, as the case may be, in the
observance or performance of any of the conditions, covenants or agreements of
any Loan Party set forth in any Loan Document and continuation thereof beyond
any applicable period of grace or cure provided with respect thereto;
          (e) any default by any Loan Party, in the payment of any Material
Debt, or in the observance or performance of any conditions, covenants or
agreements related or given with respect thereto, in each such case, continuing
beyond any applicable grace or cure period;
          (f) the rendering of one or more judgments or decrees for the payment
of money in excess of the Material Amount, against any Loan Party, and such
judgment(s) or decree(s) shall remain unvacated, unbonded or unstayed, by appeal
or otherwise, for a period of thirty (30) consecutive days after the date of
entry; or if or if a writ of attachment or garnishment against the property of
Borrower or any Loan Party shall be issued and not released or appealed and
bonded in an amount and manner satisfactory to Bank within thirty
(30) consecutive days after such issuance and levy;
          (g) if there shall be (i) any change in Borrower’s chief financial
officer or chief executive officer, whether by reason of incapacity, death,
resignation, termination or otherwise, or (ii) any change in the ownership of
Borrower which results in any Person acquiring 25% or more of Borrower’s issued
and outstanding common stock entitled to vote in the election of directors,
which in either case, in Bank’s sole judgment, shall have a material adverse
effect upon the future prospects for the successful operation by Borrower, of
its businesses as conducted before such change, or its ability to pay and
perform its liabilities and obligations under this Agreement, the Indebtedness,
or the Loan Documents;
          (h) the failure by any Loan Party, to meet the minimum funding
requirements under ERISA with respect to any Pension Plan established or
maintained by it; the occurrence of any “reportable event”, as defined in ERISA,
which could constitute grounds for termination by the PBGC of any Pension Plan
subject to Title IV or for the appointment by the appropriate United States
District Court of a trustee to administer such Pension Plan, and such reportable
event is not corrected and such determination is not revoked within thirty
(30) days after notice thereof has been given to the plan administrator or any
Loan Party, as the case may be; or the institution of any proceedings by the
PBGC to terminate any such Pension Plan or to appoint a trustee by the
appropriate United States District Court to administer any such Pension Plan;
          (i) if any Loan Party, voluntarily suspend transaction of its business
(other than with respect to a Permitted Reorganization), becomes insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they mature, or applies for, consents to, or acquiesces in the appointment of a
trustee, receiver, liquidator, conservator or other custodian for any Loan
Party, or a substantial part of its property, or makes a general assignment for
the benefit of creditors; or in the absence of such application, consent or
acquiescence, a trustee, receiver, liquidator, conservator or other custodian is
appointed for any Loan Party, or for a substantial part of its property, and the
same is not discharged within thirty (30) days; or any bankruptcy,
reorganization, debt arrangement, or other proceedings under any bankruptcy or
insolvency law, or any dissolution or liquidation proceeding, is instituted by
or against any Loan Party, and, if instituted against any Loan Party, the same
is consented to or acquiesced in by any such Loan Party or otherwise remains
undismissed for thirty (30) days; or any warrant of attachment is issued against
any substantial part of the property of any Loan Party, which is not released
within thirty (30) days of service thereof; or

-16-



--------------------------------------------------------------------------------



 



          (j) if any Loan Document shall be terminated, revoked, or otherwise
rendered void or unenforceable, in any case, without Bank’s prior written
consent; or
          (k) if there occurs a material adverse change in Borrower’s prospects,
business or financial condition, or if there is a material impairment in the
Borrower’s ability to repay any portion of the Indebtedness or a material
impairment in the perfection, value or priority of Bank’s security interests in
the Collateral.
     6.2 Remedies Upon Event of Default. Upon the occurrence and at any time
during the existence or continuance of any Event of Default, but without
impairing or otherwise limiting the Bank’s right to demand payment of all or any
portion of the Indebtedness which is payable on demand, at Bank’s option, Bank
may give notice to Borrower declaring all or any portion of the Indebtedness
remaining unpaid and outstanding, whether under the Note or otherwise, to be due
and payable in full without presentation, demand, protest, notice of dishonor,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby expressly waived, whereupon all such Indebtedness
shall immediately become due and payable. Furthermore, upon the occurrence of a
Default or Event of Default and at any time during the existence or continuance
of any Default or Event of Default, but without impairing or otherwise limiting
the right of Bank, if reserved under any Loan Document, to make or withhold
financial accommodations at its discretion, to the extent not yet disbursed, any
commitment by Bank to make any further Loans to Borrower or issue any further
Letters of Credit for Borrower’s account under this Agreement may be terminated
by Bank upon notice to Borrower; provided, should such Default or Event of
Default be cured to Bank’s satisfaction, Bank may, but shall be under no
obligation to, reinstate any such commitment by written notice to Borrower.
Notwithstanding the foregoing, in the case of an Event of Default under
Section 6.1(i), and notwithstanding the lack of any notice, demand or
declaration by Bank, the entire Indebtedness remaining unpaid and outstanding
shall become automatically due and payable in full, and any commitment by Bank
to make any further loans to Borrower or issue any further Letters of Credit for
Borrower’s account shall be automatically and immediately terminated, without
any requirement of notice or demand by Bank upon Borrower, each of which are
hereby expressly waived by Borrower. The foregoing rights and remedies are in
addition to any other rights, remedies and privileges Bank may otherwise have or
which may be available to it, whether under this Agreement, any other Loan
Document, by law, or otherwise.
     6.3 Setoff. In addition to any other rights or remedies of Bank under any
Loan Document, by law or otherwise, upon the occurrence and during the
continuance or existence of any Event of Default, Bank may, at any time and from
time to time, without notice to Borrower (any requirements for such notice being
expressly waived by Borrower), (i) setoff and apply against any or all of the
Indebtedness (then due and payable), any or all deposits (general or special,
time or demand, provisional or final) at any time held by Borrower and other
indebtedness at any time owing by Bank to or for the credit or for the account
of Borrower, and any property of Borrower, from time to time in possession or
control of Bank, irrespective of whether or not Bank shall have made any demand
hereunder or for payment of the Indebtedness and although such obligations may
be contingent or unmatured, and regardless of whether any Collateral then held
by Bank is adequate to cover the Indebtedness, and (ii) hold portions of any
deposits held by Bank as cash collateral for any Letters of Credit then issued
that remain outstanding and unexpired. The rights of Bank under this Section are
in addition to any other rights and remedies (including, without limitation,
other rights of setoff) which Bank may otherwise have. Borrower hereby grants
Bank a Lien on and security interest in all such deposits, indebtedness and
other property as additional collateral for the payment and performance of the
Indebtedness.
     6.4 Waiver of Certain Laws. To the extent permitted by applicable law,
Borrower hereby agrees to waive, and does hereby absolutely and irrevocably
waive and relinquish, the benefit and advantage of any valuation, stay,
appraisement, extension or redemption laws now existing or which may

-17-



--------------------------------------------------------------------------------



 



hereafter exist, which, but for this provision, might be applicable to any sale
made under the judgment, order or decree of any court, on any claim for interest
on the Note, or to any security interest or other Lien contemplated by or
granted under or in connection with this Agreement or the Indebtedness.
     6.5 Waiver of Defaults. No Default or Event of Default shall be waived by
Bank except in a written instrument specifying the scope and terms of such
waiver and signed by an authorized officer of Bank, and such waiver shall be
effective only for the specific time(s) and purpose(s) given. No single or
partial exercise of any right, power or privilege hereunder, nor any delay in
the exercise thereof, shall preclude other or further exercise of Bank’s rights.
No waiver of any Default or Event of Default shall extend to any other or
further Default or Event of Default. No forbearance on the part of Bank in
enforcing any of Bank’s rights or remedies under any Loan Document shall
constitute a waiver of any of its rights or remedies. Borrower expressly agrees
that this Section may not be waived or modified by Bank by course of
performance, estoppel or otherwise.
     6.6 Receiver. Bank, in any action or suit to foreclose upon any of the
Collateral during the continuance of an Event of Default, shall be entitled,
without notice or consent to the extent permitted by applicable law, and
completely without regard to the adequacy of any security for the Indebtedness,
to the appointment of a receiver of the business and premises in question, and
of the rents and profits derived therefrom. This appointment shall be in
addition to any other rights, relief or remedies afforded Bank. Such receiver,
in addition to any other rights to which he shall be entitled, shall be
authorized to sell, foreclose or complete foreclosure on Collateral for the
benefit of Bank, pursuant to provisions of applicable law.
     6.7 [Reserved].
     6.8 Application of Proceeds of Collateral. Notwithstanding anything to the
contrary set forth in any Loan Document, during the continuance of an Event of
Default, the proceeds of any of the Collateral, together with any offsets,
voluntary payments, and any other sums received or collected in respect of the
Indebtedness, may be applied in such order and manner as determined by Bank in
its sole and absolute discretion.
SECTION 7. MISCELLANEOUS
     7.1 Accounting Principles. Except to the extent expressly stated to the
contrary herein, where the character or amount of any asset or liability or item
of income or expense is required to be determined, or any consolidation or other
accounting computation is required to be made for purposes of this Agreement, it
shall be done in accordance with GAAP, consistently applied, and all accounting
terms not specifically defined in this Agreement shall be construed in
accordance with GAAP.
     7.2 Taxes and Fees. Unless otherwise prohibited by applicable law, should
any tax (other than a tax based upon the net income of Bank) or recording or
filing fee become payable in respect of any Loan Document, any of the
Collateral, any of the Indebtedness or any amendment, modification or supplement
hereof or thereof, Borrower agrees to pay such taxes (or reimburse Bank therefor
within thirty (30) days of written demand for reimbursement), together with any
interest or penalties thereon, and agrees to hold Bank harmless with respect
thereto.
     7.3 Governing Law. Each Loan Document shall be deemed to have been
delivered in the State of Michigan, and shall be governed by and construed and
enforced in accordance with the laws of the State of Michigan, except to the
extent that the Uniform Commercial Code, other personal property law or real
property law of another jurisdiction where Collateral is located is applicable,
and except to the extent expressed to the contrary in any Loan Document.
Whenever possible, each provision of this

-18-



--------------------------------------------------------------------------------



 



Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
     7.4 Audits of Collateral; Fees. Bank shall have the right from time to time
at reasonable times during normal business hours of Borrower or the applicable
Loan Party, upon three (3) Business Days prior written request of Bank, provided
that no advance request or notice shall be required upon the occurrence and
during the existence or continuance of an Event of Default, to audit Accounts
and Inventory pledged by any Loan Party and other Collateral four (4) times per
year, and at any time an Event of Default exists or is continuing. Borrower
agrees to reimburse Bank, within thirty (30) days of written demand, for
customary and reasonable fees and costs incurred by Bank for such audits and for
each appraisal of Collateral and financial analysis and examination of Borrower
or any other Loan Party performed from time to time in accordance with this
Section.
     7.5 Costs and Expenses. Borrower shall pay Bank, within thirty (30) days
from receipt of written demand by Bank, all costs and expenses, including,
without limitation, reasonable attorneys’ fees and legal expenses, incurred by
Bank in perfecting, revising, protecting or enforcing any of its rights or
remedies against any Loan Party or any Collateral, or otherwise incurred by Bank
in connection with any Default or Event of Default or the enforcement of the
Loan Documents or the Indebtedness. In the event such costs and expenses are not
paid when due, until the same are paid in full, the unpaid amount of such costs
and expenses shall constitute Indebtedness and shall bear interest at the
Default Rate.
     7.6 Notices. All notices and other communications provided for in any Loan
Document (unless otherwise expressly stipulated therein) or contemplated
thereby, given thereunder or required by law to be given, shall be in writing
(unless expressly provided to the contrary). If personally delivered, such
notices shall be effective when delivered, and in the case of mailing or
delivery by overnight courier, such notices shall be effective three
(3) Business Days from when placed in an envelope and deposited at a post office
or official depository under the exclusive care and custody of the United States
Postal Service or delivered to an overnight courier, postage prepaid, in each
case addressed to the parties as set forth on the signature page of this
Agreement, or to such other address as a party shall have designated to the
other in writing in accordance with this Section. In the case of mailing, the
mailing shall be by certified or first class mail. The giving of at least five
(5) days notice before Bank shall take any action described in any notice shall
conclusively be deemed reasonable for all purposes; provided, that this shall
not be deemed to require Bank to give such five (5) days notice, or any notice,
if not specifically required to do so in this Agreement.
     7.7 Further Action. Borrower, from time to time, upon written request of
Bank, will promptly make, execute, acknowledge and deliver, or cause to be made,
executed, acknowledged and delivered, all such further and additional
instruments, and promptly take all such further action as may be reasonably
required to carry out the intent and purpose of the Loan Documents, and to
provide for the Loans thereunder and payment of the Note, according to the
intent and purpose therein expressed.
     7.8 Successors and Assigns; Participation. This Agreement shall be binding
upon and shall inure to the benefit of Borrower and Bank and their respective
successors and assigns. The foregoing shall not authorize any assignment or
transfer by Borrower, of any of its respective rights, duties or obligations
hereunder, such assignments or transfers being expressly prohibited. Bank,
however, may freely assign, whether by assignment, participation or otherwise,
its rights and obligations hereunder, and is hereby authorized to disclose to
any such assignee or participant (or proposed assignee or participant) any
financial or other information in its knowledge or possession regarding any Loan
Party or the Indebtedness; provided, however, that prior to any such disclosure,
each such assignee or

-19-



--------------------------------------------------------------------------------



 



participant shall agree in writing to preserve the confidentiality of any
confidential information relating to any Loan Party.
     7.9 Indulgence. No delay or failure of Bank in exercising any right, power
or privilege hereunder or under any of the Loan Documents shall affect such
right, power or privilege, nor shall any single or partial exercise thereof
preclude any further exercise thereof, nor the exercise of any other right,
power or privilege available to Bank. The rights and remedies of Bank hereunder
are cumulative and are not exclusive of any rights or remedies of Bank.
     7.10 Amendment and Waiver. No amendment or waiver of any provision of any
Loan Document, nor consent to any departure by any Loan Party therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Bank, and then such waiver or consent shall be effective only in the specific
instance(s) and for the specific time(s) and purpose(s) for which given.
     7.11 Severability. In case any one or more of the obligations of any Loan
Party under any Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
obligations of such Loan Party shall not in any way be affected or impaired
thereby, and such invalidity, illegally or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of the obligations of
such Loan Party under any Loan Document in any other jurisdiction.
     7.12 Headings and Construction of Terms. The headings of the various
sub-Sections hereof are for convenience of reference only and shall in no way
modify or affect any of the terms or provisions hereof. Where the context herein
requires, the singular number shall include the plural, and any gender shall
include any other gender.
     7.13 [Reserved.]
     7.14 Reliance on and Survival of Various Provisions. All terms, covenants,
agreements, representations and warranties of any Loan Party made in any Loan
Document, or in any certificate, report, financial statement or other document
furnished by or on behalf of any Loan Party in connection with any Loan
Document, shall be deemed to have been relied upon by Bank, notwithstanding any
investigation heretofore or hereafter made by Bank or on Bank’s behalf, and
those covenants and agreements of Borrower set forth in Sections 4.8 and 4.12
hereof (together with any other indemnities of Borrower contained elsewhere in
any Loan Document) shall survive the termination of this Agreement and the
repayment in full of the Indebtedness.
     7.15 Effective Upon Execution. This Agreement shall become effective upon
the execution and delivery hereof by Bank and Borrower, and shall remain
effective until the Indebtedness under this Agreement and the Note and the
related Loan Documents shall have been repaid and discharged in full and no
commitment to extend any credit hereunder (whether optional or obligatory)
remains outstanding. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
     7.16 Complete Agreement; Conflicts. The Loan Documents contain the entire
agreement of the parties thereto, and none of the parties shall be bound by
anything not expressed in writing. In the event that and to the extent that any
of the terms, conditions or provisions of any of the other Loan Documents are
inconsistent with or in conflict with any of the terms, conditions or provisions
of this Agreement, the applicable terms, conditions and provisions of this
Agreement shall govern and control.

-20-



--------------------------------------------------------------------------------



 



     7.17 Exhibits and Addenda. The following Addenda, Exhibits and Schedules
are attached to this Agreement and are incorporated into this Agreement by this
reference and made a part hereof for all purposes:
Addenda:
Defined Terms Addendum
Financial Covenants Addendum
Loan Terms, Conditions and Procedures Addendum

Exhibits:
Exhibit A — Form of Borrowing Base Certificate
Exhibit B — Form of Compliance Certificate
Exhibit C — Form of Request for Advance

     
Schedules:
   
Schedule 3.1(c)(3)
  Guarantors
Schedule 3.1(c)(6)
  Accounts
Schedule 3.1(j)
  Documentation Checklist
Schedule 3.5
  Subsidiaries
Schedule 3.14
  Pension Plans Subject to Title IV of ERISA
Schedule 3.17
  Environmental Disclosures
Schedule 3.22
  Material Agreements
Schedule 3.25
  Intellectual Property
Schedule 5.4
  Debt
Schedule 5.5
  Liens
Schedule 5.20
  Loan Party Locations

     7.18 Treatment of Certain Information; Confidentiality. Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) solely in connection with this Agreement and
the transactions contemplated hereby, to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made shall keep such Information confidential), (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process; provided, however, to the extent permitted by
applicable law, regulation and otherwise, Borrower is promptly notified in order
that it may seek a protective order or take other appropriate action, (d) to any
other party hereto, (e) to the extent required or deemed advisable by Bank, in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Bank or any of its respective Affiliates on a nonconfidential basis
from a source other than Borrower.
     For purposes of this Section, “Information” means all information received
from Borrower or any Subsidiary relating to the Borrower or any Subsidiary or
any of their respective businesses, other than any such information that is
available to Bank on a nonconfidential basis prior to disclosure by Borrower or
any Subsidiary, provided that, in the case of information received from Borrower
or any Subsidiary after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any

-21-



--------------------------------------------------------------------------------



 



Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     7.19 WAIVER OF JURY TRIAL. BANK AND BORROWER EACH ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH
OF THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF ANY LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN), OR ACTION OF EITHER OF THEM. THESE PROVISIONS SHALL NOT BE DEEMED TO
HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY BANK OR BORROWER, EXCEPT BY
A WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM.
     7.20 USA Patriot Act Notification. The following notification is provided
to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual, Bank
will ask for Borrower’s name, taxpayer identification number, residential
address, date of birth, and other information that will allow Bank to identify
Borrower, and, if Borrower is not an individual, Bank will ask for Borrower’s
name, taxpayer identification number, business address, and other information
that will allow Bank to identify Borrower. Bank may also ask, if Borrower is an
individual, to see Borrower’s driver’s license or other identifying documents,
and, if Borrower is not an individual, to see Borrower’s legal organizational
documents or other identifying documents.
     7.21 OFAC/BSA Provision. Borrower shall (a) cause each Subsidiary to ensure
that no person who owns a controlling interest in or otherwise controls any
Subsidiary is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury, or included in any
Executive Orders, (b) not use or permit the use of proceeds of the loans to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto, and (c) comply, and cause each
Subsidiary to comply, with all applicable Bank Secrecy Act (“BSA”) laws and
regulations, as amended.

-22-



--------------------------------------------------------------------------------



 



     7.22 ORAL AGREEMENTS INEFFECTIVE. THIS AGREEMENT AND THE OTHER “LOAN
AGREEMENTS” (AS DEFINED IN SECTION 26.02(a)(2) OF THE TEXAS BUSINESS & COMMERCE
CODE, AS AMENDED) REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES, AND THIS
AGREEMENT AND THE OTHER WRITTEN LOAN AGREEMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

            Remainder of the Page
Left Blank Intentionally


Signature Page to Follow
                     

-23-



--------------------------------------------------------------------------------



 



Signature Page to Credit Agreement
     WITNESS the due execution hereof as of the day and year first above
written.

                              COMERICA BANK       TANDY BRANDS ACCESSORIES, INC.
   
 
                            By:   /s/ Steven Colwick       By:   /s/ Craig
Mackey                          
 
  Name:   Steven Colwick           Name:   Craig Mackey    
 
  Title:   Vice President - Texas Division           Title:   Chief Financial
Officer    
 
  Address:   8828 Stemmons Freeway, Suite 441 Dallas, Texas, 65247          
Address:   690 E. Lamar Blvd., Suite 200 Arlington, Texas 76011    
 
  Attn:   Steven Colwick, Vice President           Attn:   Craig Mackey, Chief
Financial Officer    
 
  Telefax No.:   214-589-1360           Telefax No.:   817-460-8902    

Signature Page — 1





--------------------------------------------------------------------------------



 



DEFINED TERMS ADDENDUM
SECTION 1. DEFINITIONS
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following respective meanings:
     “Account Control Agreement(s)” shall mean those certain account control
agreements, or similar agreements that are delivered pursuant to Section 4.13 of
this Agreement or otherwise, as the same may be amended, restated or otherwise
modified from time to time.
     “Account Debtor” shall mean the party who is obligated on or under any
Account.
     “Accounts,” “Chattel Paper,” “Documents”, “Equipment,” “Fixtures,” “General
Intangibles,” “Goods,” “Instruments” and “Inventory” shall have the respective
meanings assigned to them in the UCC on the date of this Agreement.
     “Account Debtor Reserve” shall mean, with respect to any Account, any
offset or charge back of an Account Debtor for costs incurred in connection with
the marketing or advertising of the goods related to such Account.
     “Affiliate” shall mean, when used with respect to any Person, any other
Person which, directly or indirectly, controls or is controlled by or is under
common control with such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), with respect to any Person, shall mean possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
     “Affiliate Receivables” shall mean, as of any time of determination, any
amounts in respect of loans or advances owing to Borrower or another Loan Party
from any of its Subsidiaries or Affiliates at such time.
     “Agreement” shall mean this Credit Agreement, including the Defined Terms
Addendum, the Financial Covenants Addendum and the Loan Terms, Conditions and
Procedures Addendum, together with all exhibits and schedules, as it may be
amended, supplemented, renewed, extended, modified or restated from time to
time.
     “Applicable Interest Rate” shall mean, with respect to the Indebtedness
from time to time outstanding under any Note the rate or rates provided in such
Note as the Applicable Interest Rate.
     “Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any successor act or code.
     “Borrowing Base Certificate” shall mean a certificate substantially in the
form of Exhibit A.
     “Borrowing Base Limitation” shall mean the sum of:

  (a)   eighty percent (80%) of Eligible Accounts, which for purposes of this
Agreement shall be measured or valued net of the Account Debtor Reserve; and    
(b)   the lesser of (i) forty percent (40%) of Eligible Inventory, or (ii) the
Inventory Cap.

      -1-   Defined Terms Addendum

 



--------------------------------------------------------------------------------



 



     “Borrowing Base Obligors” shall mean Borrower and the Guarantors, and
“Borrowing Base Obligor” shall mean any of them, as the context shall indicate.
     “Business Day” shall mean any day, other than a Saturday, Sunday or
holiday, on which the Bank is open to carry on all or substantially all of its
normal commercial lending business in Dallas, Texas.
     “Capitalized Lease Obligation” shall mean any Debt represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
     “Collateral” shall mean all property, assets and rights in which a Lien or
other encumbrance in favor of or for the benefit of Bank is or has been granted
or arises or has arisen, or may hereafter be granted or arise, under or in
connection with any Loan Document, or otherwise, to secure the payment or
performance of the Indebtedness, including, but not limited to including all of
Borrower’s interest in the Intercompany Note (and the security therefor).
     “Collateral Access Agreement” means an agreement in form and substance
satisfactory to Bank pursuant to which a mortgagee or lessor of real property on
which Collateral is stored or otherwise located, or a warehouseman, processor or
other bailee of Inventory or other property owned by Borrower or any Loan Party,
that acknowledges the Liens under the Loan Documents and subordinates or waives
any Liens held by such Person on such property and, in the case of any such
agreement with a mortgagee or lessor, permits Bank reasonable access to and the
use of such real property during the continuance of an Event of Default to
assemble, complete and sell any Collateral stored or otherwise located thereon.
     “Compliance Certificate” shall mean a certificate to be furnished by
Borrower to Bank, in substantially the form of Exhibit B, certified by the chief
financial officer of Borrower (or in such officer’s absence, another responsible
officer of Borrower) pursuant to Section 4.3 of this Agreement, certifying that,
as of the date thereof, no Default or Event of Default shall have occurred and
be continuing, or if any Default or Event of Default shall have occurred and be
continuing, specifying in detail the nature and period of existence thereof and
any action taken or proposed to be taken by Borrower with respect thereto, and
also certifying as to whether Borrower is in compliance with the financial
covenants contained in the Financial Covenants Addendum to this Agreement (which
certificate shall set forth, in reasonable detail, the calculations and the
resultant ratios and financial tests determined thereunder).
     “Consolidated” or “consolidated” shall mean, when used with reference to
any financial term in this Agreement, the aggregate for two or more Persons of
the amounts signified by such term for all such Persons determined on a
consolidated basis in accordance with GAAP. Unless otherwise specified herein,
references to “consolidated” financial statements or data of the Borrower
includes consolidation with its Subsidiaries in accordance with GAAP.
     “Continuing Compliance” means, at any date of determination, that no
Default or Event of Default exists or has occurred and is continuing without
Bank’s waiver in the form required hereunder, and, in the case of a particular
transaction, act or omission by Borrower or any Loan Party, such transaction,
act or omission will not result, directly or indirectly, in any Default or Event
of Default and in the case of any transaction involving the payment of money or
the incurrence of Debt, will not result in Borrower’s failure to be in
compliance with the covenants set forth in Section 4.4 either as of the date of
determination or as of the next date provided herein for measuring Borrower’s
compliance with such covenants.
     “Debt” shall mean, as of any applicable date of determination thereof, all
items of indebtedness, obligation or liability of a Person, whether matured or
unmatured, liquidated or unliquidated, direct or

      -2-   Defined Terms Addendum

 



--------------------------------------------------------------------------------



 



indirect, absolute or contingent, joint or several, that should be classified as
liabilities in accordance with GAAP. In the case of Borrower, the term “Debt”
shall include, without limitation, the Indebtedness.
     “Default” shall mean, any condition or event which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default.
     “Default Rate” shall mean, at any time of determination thereof with
respect to the applicable portion of the Indebtedness, a per annum rate of
interest equal to the sum of the contractual rate of interest which would apply
to such Indebtedness if the Default Rate was not then in effect plus three
percent (3%).
     “Disbursement Date” shall mean the date upon which Bank makes a Loan under
this Agreement.
     “Distribution” shall mean any dividend on or other distribution (whether by
reduction of capital or otherwise) with respect to any shares of capital stock
(or other ownership interests), except for dividends from a Subsidiary of a Loan
Party to another of its Subsidiaries.
     “Domestic Subsidiary” shall mean any Subsidiary that is organized under the
laws of the United States, a State thereof or the District of Columbia.
     “Eligible Account” shall mean an Account (but shall not include interest
and service charges thereon) arising in the ordinary course of a Borrowing Base
Obligor’s business which meets each of the following requirements:

  (a)   it is not owing more than ninety (90) days after the date of the
original invoice or other writing evidencing such Account;     (b)   it is not
owing by an Account Debtor who has failed to pay twenty-five percent (25%) or
more of the aggregate amount of its Accounts owing to any Borrowing Base Obligor
within ninety (90) days after the dates of the respective invoices or other
writings evidencing such Accounts;     (c)   it arises from the sale or lease of
goods and such goods have been shipped or delivered to the Account Debtor under
such Account, or it arises from services rendered and such services have been
performed;     (d)   it is evidenced by an invoice, dated not later than the
date of shipment or performance, rendered to such Account Debtor or some other
evidence of billing acceptable to Bank;     (e)   it is not evidenced by any
note, trade acceptance, draft or other Instrument or by any Chattel Paper,
unless such note or other document or Instrument or Chattel Paper has previously
been endorsed and delivered by the relevant Loan Party to Bank;     (f)   it is
a valid, legally enforceable obligation of the Account Debtor thereunder, and is
not subject to any offset or any counterclaim or other defense on the part of
such Account Debtor or to any claim on the part of such Account Debtor denying
liability thereunder in whole or in part;     (g)   it is not subject to any
sale of accounts, any rights of offset other than an Account Debtor Reserve or
Lien whatsoever other than to Bank and other than the Permitted Encumbrances
subordinated to Bank’s Lien;

      -3-   Defined Terms Addendum

 



--------------------------------------------------------------------------------



 



  (h)   it is not owing by a Subsidiary or Affiliate of any Borrowing Base
Obligor, or by an Account Debtor which (i) does not maintain its chief executive
office in the United States of America, or (ii) is not organized under the laws
of the United States of America, or any state thereof, or (iii) is the
government of any foreign country or sovereign state, or of any state, province,
municipality or other instrumentality thereof;     (i)   is not an Account
billed in advance, payable on delivery, for consigned goods, for guaranteed
sales, for unbilled sales, for progress billings, payable at a future date in
accordance with its terms, subject to a retainage or holdback by the Account
Debtor or insured by a surety company;     (j)   it is not an Account owing by
the United States of America or any state or political subdivision thereof, or
by any department, agency, public body corporate or other instrumentality of any
of the foregoing, unless all necessary steps are taken to comply with the
Federal Assignment of Claims Act of 1940, as amended, or with any comparable
state law, if applicable, and all other necessary steps are taken to perfect
Bank’s security interest in such Account;     (k)   it is not owing by an
Account Debtor for which a Loan Party or any of its Subsidiaries has received a
notice of (i) the death of the Account Debtor or any partner of the Account
Debtor, (ii) the dissolution, liquidation, termination of existence, insolvency
or business failure of the Account Debtor, (iii) the appointment of a receiver
for any part of the property of the Account Debtor, or (iv) an assignment for
the benefit of creditors, the filing of a petition in bankruptcy, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or
against the Account Debtor; and     (l)   it is not an Excluded Account.

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account, and in the determination of Eligible Accounts, that portion of
the Accounts of any Account Debtor which exceed fifty percent (50%) of all
Eligible Accounts shall be excluded.
     “Eligible Inventory” shall mean all of Borrowing Base Obligors’ Inventory
which is in good and merchantable condition, is not obsolete or discontinued,
and which would properly be classified as “finished goods” under GAAP, excluding
(a) any Borrowing Base Obligor’s work in process, raw materials, miscellaneous
supplies such as hand tools and packaging materials, consigned goods, Inventory
located outside the United States of America and goods in transit, (b) Inventory
covered by or subject to a seller’s right to repurchase, or any consensual or
nonconsensual Lien (including, without limitation, purchase money security
interests) other than in favor of Bank and other than Permitted Encumbrances
subordinated to Bank’s Lien, whether senior or junior to Bank’s security
interest and Liens, (c) Inventory that has been owned by any Borrowing Base
Obligor for longer than one (1) year, and (d) Excluded Inventory. Inventory
which is at any time Eligible Inventory, but which subsequently fails to meet
any of the foregoing requirements, shall forthwith cease to be Eligible
Inventory. Eligible Inventory shall be valued at the lesser of cost or market
value in accordance with GAAP and in accordance with Borrower’s inventory
management policy.
     “Employee Benefit Plans” shall mean those employee benefit plans disclosed
in Borrower’s filings with the SEC from time to time.
     “Environmental Law(s)” shall mean all laws, codes, ordinances, rules,
regulations, orders,

      -4-   Defined Terms Addendum

 



--------------------------------------------------------------------------------



 



decrees and directives issued by any federal, state, local, foreign or other
governmental or quasi governmental authority or body (or any agency,
instrumentality or political subdivision thereof) pertaining to Hazardous
Materials or otherwise intended to regulate or improve health, safety or the
environment, including, without limitation, any hazardous materials or wastes,
toxic substances, flammable, explosive or radioactive materials, asbestos,
and/or other similar materials; any so-called “superfund” or “superlien” law,
pertaining to Hazardous Materials on or about any of the Collateral, or any
other property at any time owned, leased or otherwise used by any Loan Party, or
any portion thereof, including, without limitation, those relating to soil,
surface, subsurface ground water conditions and the condition of the ambient
air; and any other federal, state, foreign or local statute, law, ordinance,
code, rule, regulation, order or decree regulating, relating to, or imposing
liability or standards of conduct concerning, any hazardous, toxic, radioactive,
flammable or dangerous waste, substance or material, as now or at anytime
hereafter in effect.
     “Equipment” shall have the meaning assigned to such term in the UCC on the
date of this Agreement together with all of the following to the extent, if any,
the same are not included within such definition: all machinery, equipment,
furniture, furnishings, fixtures, and other tangible personal property (except
Inventory) including, without limitation, data processing hardware and software,
motor vehicles, aircraft, dies, tools, jigs, and office equipment, as well as
all of such types of property that are leased and all rights and interests with
respect thereto under such leases to the extent that any such lease does not
prohibit or require a consent to the creation of a Lien in favor of the Bank
(including, without limitation, options to purchase) together with all present
and future additions and accessions thereto, replacements therefor, component
and auxiliary parts and supplies used or to be used in connection therewith, and
all substitutes for any of the foregoing, and all manuals, drawings,
instructions, warranties and rights with respect thereto wherever any of the
foregoing is located to the extent that any of the foregoing are now owned or
hereafter acquired by the Borrower and to the extent that any other Loan Party
now or hereafter grants or purports to grant a Lien upon all or any of the
foregoing as security for all or any portion of the Indebtedness.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code.
     “Event of Default” shall mean any of those conditions or events listed in
Section 6.1 of this Agreement.
     “Excluded Account” shall mean any Account that has been identified by the
Bank as being unacceptable for inclusion of calculation of the Borrowing Base
Limitation because the Bank has determined that the Account Debtor obligated on
such account is not creditworthy or that the Bank might not otherwise be able to
receive the full amount of the Account within a reasonable period of time and at
a reasonable cost of collection if it sought to realize on its security interest
therein, such determination to be made in the Bank’s judgment, in good faith and
based on information which, in its judgment, supports such determination.
     “Excluded Asset” shall mean any license, contract, agreement, permit,
letter of credit right or asset, to the extent, but only to the extent, that a
grant of a security interest or Lien therein would, under the terms of such
license, contract, agreement, permit, letter of credit right or the
documentation governing such asset, be prohibited by or result in a termination
of the terms of, or give rise to a default which would allow for a party to
terminate such license, contract, agreement, permit, letter of credit right or
the documentation governing such asset (other than to the extent that any such
term (x) has been waived by the other parties to such license, contract,
agreement, permit, letter of credit right or documentation governing such asset
or (y) would be rendered ineffective pursuant to Sections 9-406, 9-

      -5-   Defined Terms Addendum

 



--------------------------------------------------------------------------------



 



407, 9-408, 9-409 or other applicable provisions of the Uniform Commercial Code
of any relevant jurisdiction or any other applicable law (including the
Bankruptcy Code) or principles of equity).
     “Excluded Inventory” shall mean any Inventory that has been identified by
the Bank as being unacceptable for inclusion of calculation of the Borrowing
Base Limitation because the Bank has determined that such Inventory is not
readily saleable, such determination to be made in the Bank’s judgment, in good
faith and based on information which, in its judgment, supports such
determination.
     “Excluded Subsidiary” shall mean (i) a Subsidiary existing or formed solely
to facilitate the Permitted Reorganization, provided that such Subsidiary’s only
asset is an ownership interest in another Subsidiary and such Subsidiary
conducts no business or operations; and (ii) any Foreign Subsidiary.
     “Existing Letters of Credit” shall mean the letters of credit issued prior
to the Effective Date for the account of Borrower or a Subsidiary of Borrower
under the Wells Fargo Credit Agreement as more particularly described on
Schedule 5.4 attached hereto.
     “Financial Statements” shall mean all balance sheets, statements of
operations, statements of cash flow and other financial data, statements and
reports (whether of Borrower, any of its Subsidiaries, any Guarantor, or any
other Loan Party or otherwise) which are required to, have been, or may from
time to time hereafter, be furnished to Bank, for the purposes of, or in
connection with, this Agreement, the transactions contemplated hereby or any of
the Indebtedness.
     “Fixed Asset Gain/Loss” shall have the meaning set forth in the definition
of Net Income.
     “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
     “GAAP” shall mean generally accepted accounting principles.
     “Good Faith” or “good faith” shall have the meaning ascribed to the term
“good faith” in Chapter 1.201(19) of the UCC on the date of this Agreement.
     “Governmental Authority” shall mean the United States, each state, each
county, each city, and each other political subdivision in which all or any
portion of the Collateral is located, and each other political subdivision,
agency, or instrumentality exercising jurisdiction over Bank, any Loan Party or
any Collateral.
     “Governmental Requirements” shall mean all laws, ordinances, rules, and
regulations of any Governmental Authority applicable to any Loan Party, any of
the Indebtedness or any Collateral.
     “Guarantor(s)” shall mean, as the context dictates, any Person(s) (other
than the Borrower) who shall, at any time, guarantee or otherwise be or become
obligated for the repayment of all or any part of the Indebtedness, including,
without limitation, the parties listed on Schedule 3.1(c)(3), attached hereto.
     “Guaranty” means a guaranty (or separate guaranties) in the form and
content satisfactory to Bank pursuant to which Guarantor (jointly and severally
if more than one) unconditionally guarantees repayment to Bank of all
Indebtedness of Borrower to Bank.
     “Hazardous Material” shall mean and include any hazardous, toxic or
dangerous waste, substance or material defined as such in, or for purposes of,
any Environmental Law(s).
     “Indebtedness” shall mean all loans, advances, indebtedness, obligations
and liabilities of any

      -6-   Defined Terms Addendum

 



--------------------------------------------------------------------------------



 



Loan Party to Bank under any Loan Document, together with all other
indebtedness, obligations and liabilities whatsoever of Borrower to Bank,
whether matured or unmatured, liquidated or unliquidated, direct or indirect,
absolute or contingent, joint or several, due or to become due, now existing or
hereafter arising, voluntary or involuntary, known or unknown, or originally
payable to Bank or to a third party and subsequently acquired by Bank including,
without limitation, any: late charges; loan fees or charges; overdraft
indebtedness; costs incurred by Bank in establishing, determining, continuing or
defending the validity or priority of any Lien or in pursuing any of its rights
or remedies under any Loan Document or in connection with any proceeding
involving Bank as a result of any financial accommodation to Borrower; debts,
obligations and liabilities for which Borrower would otherwise be liable to the
Bank were it not for the invalidity or enforceability of them by reason of any
bankruptcy, insolvency or other law or for any other reason; and reasonable
costs and expenses of attorneys and paralegals, whether any suit or other action
is instituted, and to court costs if suit or action is instituted, and whether
any such fees, costs or expenses are incurred at the trial court level or on
appeal, in bankruptcy, in administrative proceedings, in probate proceedings or
otherwise; provided, however, that the term Indebtedness shall not include any
consumer loan to the extent treatment of such loan as part of the Indebtedness
would violate any Governmental Requirement.
     “Intellectual Property” shall mean:

  (a)   copyright rights, copyright applications, copyright registrations and
like protections in work or authorship and derivative work thereof, whether
published or unpublished and whether or not the same also constitutes a trade
secret (collectively, the “Copyrights”);     (b)   trade secrets and any and all
intellectual property rights in computer software and computer software
products;     (c)   design rights;     (d)   patents, patent applications and
like protections including without limitation improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same;     (e)   trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business connected with and symbolized by such
trademarks or servicemarks (collectively, the “Trademarks”);     (f)   rights to
the proceeds (excluding attorneys’ and other professional and expert fees and
expenses) arising from any and all claims or damages by way of past, present and
future infringement of any of the rights included above, with the right, but not
the obligation, to sue on behalf of and collect such damages for said use or
infringement of the intellectual property rights identified above;     (g)  
licenses and other rights to use any of the foregoing, and all license fees and
royalties arising from such use to the extent permitted by any such license or
right;     (h)   amendments, renewals and extensions of any of the foregoing;
and     (i)   proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.

      -7-   Defined Terms Addendum

 



--------------------------------------------------------------------------------



 



     “Intercompany Note” shall mean one or more demand promissory notes made by
Sheldon Canada from time to time to the order of Borrower in the aggregate face
amount of up to $5,000,000 as evidence of loans and advances from time to time
made by Borrower to Sheldon Canada.
     “Inventory” shall have the meaning assigned to such term in the UCC on the
date of this Agreement together with all goods, merchandise and other personal
property of Borrower and each other Loan Party which shall pledge or purport to
pledge the same as security for any of the Indebtedness, now owned or hereafter
produced, manufactured or acquired by any such Person, which are held for sale
or lease or are furnished under a contract of service or are raw materials,
work-in-process or materials used or consumed or to be used or consumed in any
such Person’s business, and any other Inventory of any such Person, as
determined in accordance with GAAP.
     “Inventory Cap” shall mean fifty percent (50%) of the amount of the
Borrowing Base Limitation.
     “Letter of Credit” shall mean a standby or commercial letter of credit
issued by the Bank for the account of Borrower upon the application of Borrower
in accordance with this Agreement, as such Letter of Credit may be amended,
supplemented, extended or confirmed from time to time.
     “Letter of Credit Liabilities” shall mean, at any time and in respect of
all Letters of Credit, the sum of (a) the aggregate amount available to be drawn
under all such Letters of Credit plus (b) the aggregate unpaid amount of all
Reimbursement Obligations then due and payable in respect of previous drawings
under such Letters of Credit.
     “Lien” shall mean any valid and enforceable interest in any property,
whether real, personal or mixed, securing an indebtedness, obligation or
liability owed to or claimed by any Person other than the owner of such
property, whether such indebtedness is based on the common law or any statute or
contract and including, but not limited to, a security interest, pledge,
mortgage, assignment, conditional sale, trust receipt, lease, consignment or
bailment for security purposes.
     “Loan Documents” shall mean collectively, this Agreement, the Note, any
reimbursement agreement or other documentation executed in connection with any
Letter of Credit, the Guaranty, the Security Agreement, and any other documents,
instruments or agreements evidencing, governing, securing, guaranteeing or
otherwise relating to or executed pursuant to or in connection with any of the
Indebtedness or any Loan Document (whether executed and delivered prior to,
concurrently with or subsequent to this Agreement), as such documents may have
been or may hereafter be amended from time to time.
     “Loan Party” shall mean Borrower, each of its Subsidiaries (whether or not
a party to any Loan Document) other than Excluded Subsidiaries, each Guarantor,
and each other Person who or which shall be liable for the payment or
performance of all or any portion of the Indebtedness or who or which shall own
any property that is subject to (or purported to be subject to) a Lien which
secured all or any portion of the Indebtedness.
     “Loan Party Location” shall mean the locations listed on Schedule 5.20
attached hereto.
     “Loans” shall mean, collectively, the Revolving Loans, and “Loan” shall
mean any of them.
     “Material Adverse Effect” shall mean any act, event, condition or
circumstance which (i) materially and adversely affects the business, operations
or financial condition, of any Loan Party, or (ii) adversely affects, the
ability of any such Loan Party to perform its obligations under any Loan
Document to which it is a party or by which it is bound or the enforceability of
any Loan Document; or (iii) which is

      -8-   Defined Terms Addendum

 



--------------------------------------------------------------------------------



 



    likely to result in the incurrence of a loss, liability or obligation upon
or by a Loan Party in excess of a Material Amount.

     “Material Agreements” means the agreements, contracts, leases, or
commitments of any kind to which a Borrower or a Loan Party is a party
(including, without limitation, employment agreements, collective bargaining
agreements, powers of attorney, distribution contracts, patent or trademark
licenses, contracts for future purchase or delivery of goods or rendering of
services, bonus, pension and retirement plans, or accrued vacation pay,
insurance and welfare agreements) that if breached would have a Material Adverse
Effect and for which the per annum payments thereunder exceed the Material
Amount.
     “Material Amount” shall mean $1,000,000.
     “Material Debt” shall mean Debt (other than the Indebtedness) owed by any
Loan Party in the principal amount equal to or greater than the Material Amount.
     “Maximum Legal Rate” shall mean the maximum rate of nonusurious interest
per annum permitted to be paid by Borrower or, if applicable, another Loan Party
or received by Bank with respect to the applicable portion of the Indebtedness
from time to time under applicable state or federal law as now or as may be
hereafter in effect.
     “Net Cash Proceeds” shall mean the aggregate cash payments received by
Borrower and/or any Loan Party, as the case may be, (a) from the issuance of any
Debt, net of the ordinary and customary direct expenses of such sale or
issuance, as the case may be, such as taxes, commissions, fees and expenses and
other third party charges, and (b) from any disposition of other assets or
property, net of ordinary and customary sales or other similar taxes paid or
payable by the seller in connection with such disposition, broker fees in
connection with such disposition, legal fees and other expenses payable by the
seller in connection with such disposition, the amount of any Debt secured by
the assets or property that must be repaid in connection with such disposition
so long as it is a Debt permitted under this Agreement, and any amounts required
to be escrowed pursuant to such disposition.
     “Net Income” shall mean the net income (or loss) of a Person for any
applicable period of determination, determined in accordance with GAAP, but
excluding, in any event:

  (a)   any gains or losses on the sale or other disposition, not in the
ordinary course of business, of investments or fixed or capital assets, and any
taxes on the excluded gains and any tax deductions or credits on account of any
excluded losses (“Fixed Asset Gain/Loss”); and     (b)   in the case of
Borrower, net earnings of any Person in which Borrower has an ownership
interest, unless such net earnings shall have actually been received by Borrower
in the form of cash distributions.

     “Note” shall mean the Revolving Credit Note.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation, or any Person
succeeding to the present powers and functions of the Pension Benefit Guaranty
Corporation.
     “Pension Plan(s)” shall mean any and all “employee pension benefit plans”,
as such term is defined in Section 3(2) of ERISA, established or maintained by a
Loan Party from time to time.
     “Permitted Encumbrances” shall mean:

      -9-   Defined Terms Addendum

 



--------------------------------------------------------------------------------



 



  (a)   Liens in favor of the Bank;     (b)   Liens for taxes, assessments or
other governmental charges or levies which are not yet due and payable, incurred
in the ordinary course of business and for which no interest, late charge or
penalty is attaching or which are being contested in good faith by appropriate
proceedings and, if requested by Bank, bonded or reserved in an amount and
manner reasonably satisfactory to Bank;     (c)   Liens, not delinquent, arising
in the ordinary course of business and created by statute in connection with
worker’s compensation, unemployment insurance, social security and similar
statutory obligations;     (d)   Liens of mechanics, materialmen, carriers,
warehousemen or other like statutory or common law Liens securing obligations
incurred in good faith in the ordinary course of business that are not yet due
and payable or which are being contested in good faith by appropriate
proceedings and, if requested by Bank have been bonded or reserved in an amount
and manner reasonably satisfactory to Bank;     (e)   encumbrances consisting of
existing or future zoning restrictions, existing recorded rights-of-way,
existing recorded easements, recorded private restrictions or existing or future
public restrictions on the use of real property and other minor title defects,
none of which materially impairs the use of such property in the operation of
the business for which it is used, and none of which is violated in any material
respect by any existing or proposed structure or land use;     (f)   Liens
securing Debt permitted by Section 5.4(d), (g) and (i) provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of such
fixed or capital asset, (ii) such Liens do not at any time encumber any property
other than the property, equipment or improvements financed by such Debt, and
(iii) the principal amount of Debt secured by any such Lien shall at no time
exceed 100% of the original purchase price of such property, Inventory,
equipment or improvements and related costs and charges imposed by the vendors
thereof;     (g)   Liens existing as of the date hereof as more particularly
described in Schedule 5.5 attached to this Agreement and Liens subsequently
approved by Bank in writing;     (h)   [Reserved];     (i)   Statutory,
contractual and common law landlord’s Liens under leases to which Borrower or
any of its Subsidiaries is a party; and     (k)   Liens securing the performance
of surety and bid and performance bonds, tenders, leases and other obligations
of similar nature, in each case incurred in the ordinary course of business
(exclusive of obligations in respect to the payment for borrower money).

     “Permitted Reorganization” shall mean a transaction or series of
transactions (including all amendments to the organizational documents of the
applicable Subsidiary related to such transactions) pursuant to which (a) any
existing or newly created Subsidiary of Borrower merges into, or consolidates or
amalgamates with, one or more existing or newly formed Subsidiaries of Borrower,
or (b) Borrower, or any existing or newly created Subsidiary of Borrower
conveys, transfers or leases any material portion of its properties and assets
to an existing or newly formed Subsidiary; provided that (i) the surviving,

      -10-   Defined Terms Addendum

 



--------------------------------------------------------------------------------



 



existing or newly formed Subsidiary or Subsidiary to which such assets are
conveyed, transferred or leased, is a Domestic Subsidiary organized as a
corporation or limited liability company, and such Subsidiary is or has become a
Loan Party pursuant to Section 4.17, (ii) no Default or Event of Default exists
immediately prior or after giving effect thereto, (iii) and Borrower has
provided Bank with 30 days prior written notice of such transaction.
     “Person” or “person” shall mean any individual, corporation, partnership,
joint venture, limited liability company, association, trust, unincorporated
association, joint stock company, government, municipality, political
subdivision or agency, or other entity.
     “Reimbursement Obligations” shall mean, at any time and in respect of all
Letters of Credit, the aggregate obligations any Loan Party, then outstanding or
which may thereafter arise, to reimburse the Bank for any amount paid or
incurred by the Bank in respect of any and all drawings under such Letter of
Credit, together with any and all other Indebtedness, obligations and
liabilities of any Loan Party to Bank related to such Letter of Credit arising
under this Agreement, any Letter of Credit application or any other Loan
Document.
     “Request for Advance” shall mean an oral or written request or
authorization for an advance of Loan proceeds which if made in writing shall be
in the form annexed hereto as Exhibit C, or in such other form as is acceptable
to Bank.
     “Revolving Credit Commitment” shall mean THIRTY-FIVE MILLION DOLLARS
($35,000,000).
     “Revolving Credit Maturity Date” shall mean February 12, 2010 or such
earlier date on which the Bank’s commitment to fund Loans and to issue Letters
of Credit hereunder is terminated pursuant to this Agreement; provided, however,
if any such date is not a Business Day, then the Revolving Credit Maturity Date
shall be the next succeeding Business Day.
     “Revolving Credit Maximum Amount” shall mean the lesser of (a) the
Revolving Credit Commitment, or (b) the Borrowing Base Limitation.
     “Revolving Credit Note” shall mean the Revolving Credit Note of even date
herewith in the original principal amount of $35,000,000 made by Borrower
payable to the order of the Bank, as the same may be amended, supplemented,
renewed, extended, modified, increased or restated from time to time.
     “Revolving Loan” shall mean an advance made, or to be made, under the
revolving credit loan facility to or for the credit of Borrower by the Bank
pursuant to the Loan Terms, Conditions and Procedures Addendum.
     “SEC” shall mean the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission.
     “Security Agreement” means Security Agreements in the form and content
satisfactory to Bank pursuant to which Borrower and each other Loan Party grants
to Bank a first priority security interest, subject only to Permitted
Encumbrances, in all personal property of Borrower and such Loan Party,
including all Accounts, Chattel Paper, Documents, Equipment, Fixtures, General
Intangibles, Goods, Instruments and Inventory, wherever located and whether now
owned or hereafter acquired, together with all replacements thereof,
substitutions therefor, accessions thereto and all proceeds and products of all
the foregoing.

      -11-   Defined Terms Addendum

 



--------------------------------------------------------------------------------



 



     “Sheldon Canada” shall mean H.A. Sheldon Canada Ltd., an Ontario business
corporation.
     “Stock Pledge Agreement” shall mean a pledge agreement in the form and
content satisfactory to Bank pursuant to which Borrower pledges 65% all of the
issued and outstanding capital stock of Sheldon Canada to Bank as security for
the Indebtedness.
     “Subordinated Debt” shall mean any Debt of Borrower (other than the
Indebtedness) which has been subordinated to the Indebtedness pursuant to the
Subordination Agreement or any other agreement in form and content satisfactory
to the Bank.
     “Subsidiary” shall mean as to any particular parent entity, any
corporation, partnership, limited liability company or other entity (whether now
existing or hereafter organized or acquired) in which more than fifty percent
(50%) of the outstanding equity ownership interests having voting rights as of
any applicable date of determination, shall be owned directly, or indirectly
through one or more Subsidiaries, by such parent entity.
     “Tangible Net Worth” shall mean, with respect to any Person and as of any
applicable date of determination, (a) the net book value of all assets of such
Person (excluding Affiliate Receivables, patent rights, trademarks, trade names,
franchises, copyrights, licenses, goodwill, and all other intangible assets of
such Person), after all appropriate deductions in accordance with GAAP
(including, without limitation, reserves for doubtful receivables, obsolescence,
depreciation and amortization), less (b) all Debt of such Person at such time,
plus (c) the Subordinated Debt of such Person.
     “Telephone Notice Authorization” shall mean an agreement in form
satisfactory to Bank authorizing telephonic and facsimile notices of borrowing
and establishing a codeword system of identification in connection therewith.
     “UCC” shall mean the Uniform Commercial Code as adopted and in force in the
State of Michigan, as amended.
     “Wells Fargo Credit Agreement” shall mean the Amended and Restated Credit
Agreement dated as of September 7, 2006 among Borrower, Wells Fargo HSBC Trade
Bank, N.A., as Administrative Agent, and the other financial institutions from
time to time party thereto, as amended.
     “West Bend Property” shall mean Borrower’s property located at 820 East
Washington Street, West Bend, Wisconsin.
     “Yoakum Property” shall mean Borrower’s property located at 500 Airport
Road, Yoakum, Texas.

      -12-   Defined Terms Addendum

 



--------------------------------------------------------------------------------



 



FINANCIAL COVENANTS ADDENDUM
SECTION 1. FINANCIAL COVENANTS.
     1.1 Tangible Net Worth. Maintain a Tangible Net Worth as of the end of each
of Borrower’s fiscal quarters, to be tested as of the end of each such fiscal
quarter, not less the amount set forth below during the corresponding period set
forth below:

  (a)   Fifty-Two Million Dollars ($52,000,000) as of December 31, 2007;     (b)
  as of the end of each fiscal quarter thereafter, the sum of:

  (i)   the amount of Tangible Net Worth that was required to be maintained as
of the end of the immediately preceding fiscal quarter, plus     (ii)   fifty
percent (50%) of the Net Income (if positive), for the fiscal quarter ended as
of the date of determination, plus one hundred percent of the Fixed Asset
Gain/Loss (if positive), for the fiscal quarter ended as of the date of
determination; plus     (iii)   one hundred percent (100%) of the Net Cash
Proceeds from the issuance of any equity ownership interests during the fiscal
quarter ended as of the date of determination.

      -1-   Financial Covenant Addendum

 



--------------------------------------------------------------------------------



 



LOAN TERMS, CONDITIONS AND PROCEDURES ADDENDUM
SECTION 1. REVOLVING CREDIT FACILITY
     1.1 Revolving Credit Commitment. Subject to the terms and conditions of
this Agreement, the Bank agrees to make Revolving Loans to Borrower at any time
and from time to time from the Effective Date hereof until (but not including)
the Revolving Credit Maturity Date. The aggregate principal amount of Revolving
Loans at any time outstanding plus the Letter of Credit Liabilities shall not
exceed the Revolving Credit Maximum Amount. All of such Revolving Loans shall be
evidenced by the Revolving Credit Note, under which advances, repayments and
re-advances may be made, subject to the terms and conditions of the Loan
Documents.
     1.2 Repayment of and Interest on the Revolving Credit Note. Each Revolving
Loan evidenced by the Revolving Credit Note from time to time outstanding
hereunder shall, from and after the date of such Revolving Loan, bear interest
at a per annum rate equal to the Applicable Interest Rate until the occurrence
of an Event of Default and thereafter at the Default Rate and shall be due and
payable in accordance with the terms of the Revolving Credit Note. All unpaid
principal, accrued and unpaid interest and other amounts owing under the
Revolving Credit Note shall be due and payable on the Revolving Credit Maturity
Date.
     1.3 Requests for Advances. Except as hereinafter provided, Borrower may
request a Revolving Loan by submitting to Bank a Request for Advance by an
authorized officer or other representative of Borrower, subject to the
following:

  (a)   each such Request for Advance shall include, without limitation, the
proposed amount of such Revolving Loan and the proposed Disbursement Date, which
date must be a Business Day;     (b)   each such Request for Advance shall be
communicated to Bank within the time periods set forth in the Note;     (c)   a
Request for Advance, once communicated to Bank, shall not be revocable by
Borrower;     (d)   each Request for Advance, once communicated to Bank, shall
constitute a representation, warranty and certification by Borrower as of the
date thereof that:

  (i)   both before and after the making of such Revolving Loan, the obligations
set forth in the Loan Documents are and shall be valid, binding and enforceable
obligations of each Loan Party, as applicable;     (ii)   all terms and
conditions precedent to the making of such Revolving Loan have been satisfied or
waived by Bank in accordance with this Agreement, and shall remain satisfied
through the date of such Revolving Loan;     (iii)   the making of such
Revolving Loan will not cause the aggregate outstanding principal amount of all
Revolving Loans plus the Letter of Credit Liabilities to exceed the Revolving
Credit Maximum Amount;

      -1-   Loan Party Locations
Schedule 5.20

 



--------------------------------------------------------------------------------



 



  (iv)   no Default or Event of Default shall have occurred and is continuing,
and none will exist or arise upon the making of such Revolving Loan;     (v)  
the representations and warranties contained in the Loan Documents are true and
correct in all material respects and shall be true and correct in all material
respects as of the making of such Revolving Loan, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; and     (vi)   the Request for Advance will not violate the terms or
conditions of any contract, indenture, agreement or other borrowing of Borrower,
except to the extent that such terms or conditions have been waived or that
failure to comply with any such terms or conditions would not have a Material
Adverse Effect.

Bank may elect (but without any obligation to do so) to make a Revolving Loan
upon the telephonic or facsimile request of Borrower, provided that Borrower has
first executed and delivered to Bank a Telephone Notice Authorization. If any
such Revolving Loan based upon a telephonic or facsimile request is made by
Borrower, Bank may require Borrower to confirm said telephonic or facsimile
request in writing by delivering to Bank, on or before 11:00 a.m. (Dallas, Texas
time) on the next Business Day following the Disbursement Date of such Revolving
Loan, a duly executed written Request for Advance, and all other provisions of
this Section 1 shall be applicable with respect to such Revolving Loan. In
addition, Borrower may authorize the Bank to automatically make Revolving Loans
pursuant to such other written agreements as may be entered into by Bank and
Borrower.
     1.4 Prepayment. Borrower may prepay all or part of the outstanding balance
under the Revolving Credit Note at any time, without premium, penalty or
prejudice to the right of Borrower to reborrow under the terms of this
Agreement, subject to the terms and conditions of the Loan Documents.
     1.5 Revolving Credit Maximum Amount and Reduction of Indebtedness.
Notwithstanding anything contained in this Agreement to the contrary, the
aggregate principal amount of all Revolving Loans at any time outstanding plus
the Letter of Credit Liabilities shall not exceed the Revolving Credit Maximum
Amount. If said limitations are exceeded at anytime, Borrower shall immediately,
without demand by Bank, pay to Bank an amount not less than such excess, or, if
Bank, in its sole discretion, shall so agree, Borrower shall provide Bank cash
collateral in an amount not less than such excess, and Borrower hereby pledges
and grants to Bank a security interest in such cash collateral so provided to
Bank.
     1.6 Use of Proceeds of Revolving Loans. The proceeds of Revolving Loans
shall be used to (a) refinance the indebtedness outstanding under the Wells
Fargo Credit Agreement, (b) finance working capital needs of Borrower, and
(c) and for the purpose of making advances to Sheldon Canada under (and not to
exceed, in aggregate amount outstanding, the face amount of) the Intercompany
Note, for the purpose of financing the working capital needs of Sheldon Canada.
     1.7 [Reserved.]
     1.8 Unused Commitment Fee. Borrower shall pay to Bank an unused commitment
fee in an amount equal to the product of (a) 0.375% multiplied by (b) the
difference between (i) the Revolving Credit Commitment and (ii) the aggregate
outstanding principal balance of all Revolving Loans. Such fee shall be computed
on a daily basis and shall be payable quarterly in arrears as of the end of each
of

      -2-   Loan Party Locations
Schedule 5.20

 



--------------------------------------------------------------------------------



 



Borrower’s fiscal quarters. Bank shall invoice Borrower for such fees, which
invoice shall be due and payable within fifteen (15) days after receipt.
     1.9 Letters of Credit.

  (a)   Letters of Credit. Subject to the terms and conditions of this Agreement
and the other Loan Documents, the Bank shall, upon request from Borrower from
time to time prior to the Revolving Credit Maturity Date, issue one or more
Letters of Credit for the account of Borrower and in support of the obligations
of Borrower or any of its Subsidiaries. The Letter of Credit Liabilities
outstanding at any time shall not exceed $10,000,000; and the sum of (i) the
outstanding principal balance of all Revolving Loans plus (ii) the Letter of
Credit Liabilities outstanding at any time shall not exceed the Revolving Credit
Maximum Amount. Each Letter of Credit issued pursuant to this Agreement shall be
in a minimum amount of $100,000. No Letter of Credit shall have a stated
expiration date later than the earlier of (i) thirty (30) days prior to the
Revolving Credit Maturity Date, or (ii) (A) one (1) year from the date of
issuance in case of a standby Letter of Credit, or (B) one hundred eighty
(180) days from the date of issuance in the case of a commercial Letter of
Credit.     (b)   Additional Provisions. The following additional provisions
shall apply to each Letter of Credit:

  (i)   Borrower shall give the Bank written notice requesting each issuance of
a Letter of Credit hereunder not less than three (3) Business Days prior to the
requested issuance date and shall furnish such additional information regarding
such transaction as Bank may request. The issuance by Bank of each Letter of
Credit shall, in addition to the conditions precedent set forth elsewhere in
this Agreement, be subject to the conditions precedent that (A) such Letter of
Credit shall be in form and substance satisfactory to Bank, (B) Borrower shall
have executed and delivered such applications and other instruments and
agreements relating to such Letter of Credit as Bank shall have requested and
are not inconsistent with the terms of this Agreement, (C) each of the
statements in Section 1.3(d)(i), (ii), (iv), (v) and (vi) of this Loan Terms,
Conditions and Procedures Addendum are true as of the date of issuance of such
Letter of Credit with respect to issuance of such Letter of Credit (as opposed
to making a Revolving Loan), and the submission of an application for issuance
of a Letter of Credit shall constitute a representation, warranty and
certification of Borrower to that effect, and (D) no Letter of Credit may be
issued if after giving effect thereto, the sum of the aggregate outstanding
principal balance of all Revolving Loans plus the Letter of Credit Liabilities
would exceed the Revolving Credit Maximum Amount. With respect to the issuance
or renewal of each Letter of Credit, Borrower shall pay to Bank such letter of
credit fees and other expenses customarily charged by Bank in connection with
the issuance or renewals of letters of credit.     (ii)   Borrower shall be
irrevocably and unconditionally obligated forthwith to reimburse Bank for any
amount paid by Bank upon any drawing under any Letter of Credit, without
presentment, demand, protest or other

      -3-   Loan Party Locations
Schedule 5.20

 



--------------------------------------------------------------------------------



 



      formalities of any kind, all of which are hereby waived. Unless Borrower
shall elect to otherwise satisfy such Reimbursement Obligation, such
reimbursement shall, subject to satisfaction of any conditions provided herein
for the making of Revolving Loans and to the Revolving Credit Maximum Amount,
automatically be made by advancing to Borrower a Revolving Loan in the amount of
such Reimbursement Obligation.     (iii)   Borrower shall pay to Bank letter of
credit fees upon the date of issuance of each standby Letter of Credit in the
amount equal to two and three-quarters percent (2.75%) per annum on the maximum
amount which may be drawn under such Letter of Credit. Such fees shall be
assessed for the actual number of days from the date of issuance until the date
of expiration of such letter of credit. Borrower shall pay to Bank a letter of
credit fee quarterly in advance for each commercial Letter of Credit, each such
quarterly fee to be in an amount equal to the greater of (a) one-half percent
(0.50%) of the amount of the commercial Letter of Credit, or (b) $250.     (iv)
  In connection with the Letters of Credit, Borrower will pay Bank, letter of
credit issuance fees and standard administration, payment and cancellation
charges assessed by Bank, at the times, in the amounts customarily charged by
Bank at such time with respect to its letters of credit generally.

  (b)   Indemnification; Release. BORROWER HEREBY INDEMNIFIES AND AGREES TO
DEFEND AND HOLD HARMLESS BANK AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
REPRESENTATIVES FROM AND AGAINST ANY AND ALL CLAIMS AND DAMAGES, LOSSES,
LIABILITIES, COSTS OR EXPENSES WHICH ANY SUCH INDEMNIFIED PARTY MAY INCUR (OR
WHICH MAY BE CLAIMED AGAINST BANK OR ANY SUCH INDEMNIFIED PARTY BY ANY PERSON
WHATSOEVER), REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE
OF ANY OF THE INDEMNIFIED PARTIES, IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF ANY LETTER OF CREDIT OR TRANSFER OF OR PAYMENT OR FAILURE TO PAY UNDER ANY
LETTER OF CREDIT; PROVIDED THAT BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY ANY
PARTY SEEKING INDEMNIFICATION FOR ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES,
COSTS OR EXPENSES TO THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED BY (I) THE
WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE PARTY SEEKING INDEMNIFICATION, OR
(II) BY THE FAILURE BY THE PARTY SEEKING INDEMNIFICATION TO PAY UNDER ANY LETTER
OF CREDIT AFTER THE PRESENTATION TO IT OF A REQUEST REQUIRED TO BE PAID UNDER
APPLICATION LAW.

SECTION 2. FUNDING LOANS, PAYMENTS, RECOVERIES AND COLLECTIONS
     2.1 Funding Loans. Subject to the satisfaction of all conditions precedent
to the making and funding of any Loan set forth in any Loan Document, including,
without limitation, those conditions

      -4-   Loan Party Locations
Schedule 5.20

 



--------------------------------------------------------------------------------



 



precedent set forth in Section 3 of this Addendum, Bank shall make the proceeds
of any such Loan available to Borrower by 5:00 p.m. (Dallas, Texas time) on the
respective Disbursement Date of such Loan, by depositing such proceeds into such
account maintained by Borrower with Bank as Borrower shall designate in writing
or as otherwise agreed to in writing by Borrower and Bank.
     2.2 Bank’s Books and Records. The amount and date of each Loan hereunder,
the amount from time to time outstanding under the Note, the Applicable Interest
Rate in respect of each Loan, and the amount and date of any repayment hereunder
or under the Note, shall be noted on Bank’s books and records, which shall be
conclusive evidence thereof, absent manifest error; provided, however, any
failure by Bank to make any such notation, or any error in any such notation,
shall not relieve Borrower of its obligations to pay to Bank all amounts owing
to Bank under or pursuant to the Loan Documents, in each case, when due in
accordance with the terms hereof or thereof.
     2.3 Payments on Non-Business Day. In the event that any payment of any
principal, interest, fees or any other amounts payable by Borrower under or
pursuant to any Loan Document shall become due on any day which is not a
Business Day, such due date shall be extended to the next succeeding Business
Day, and, to the extent applicable, interest shall continue to accrue and be
payable at the Applicable Interest Rate(s) for and during any such extension.
     2.4 Payment Procedures. Unless otherwise expressly provided in a Loan
Document, all sums payable by Borrower to Bank under or pursuant to any Loan
Document, whether principal, interest, or otherwise, shall be paid, when due,
directly to Bank at the office of Bank identified on the signature page of this
Agreement, or at such other office of Bank as Bank may designate in writing to
Borrower from time to time, in immediately available United States funds, and
without setoff, deduction or counterclaim. Bank may, in its discretion, charge
any and all deposit or other accounts (including, without limitation, any
account evidenced by a certificate of deposit or time deposit) of Borrower
maintained with Bank for all or any part of any Indebtedness then due and
payable; provided, however, that such authorization shall not affect Borrower’s
obligations to pay all Indebtedness, when due, whether or not any such account
balances maintained by Borrower with Bank are insufficient to pay any amounts
then due.
     2.5 Maximum Interest Rate. At no time shall any Applicable Interest Rate or
Default Rate under this Agreement or any Note, or otherwise in respect of any
Loan or any Indebtedness hereunder, exceed the Maximum Legal Rate, giving due
consideration to the execution of this Agreement and each Note. In the event
that any interest is charged or otherwise received by Bank in excess of the
Maximum Legal Rate, Borrower hereby acknowledges and agrees that any such excess
shall be deemed to have been payments of principal, and not of interest, and
shall be applied, first, to reduce the principal Indebtedness then outstanding,
second, any remaining excess, if any, shall be applied to reduce any other
Indebtedness, and third, any remaining excess, if any, shall be returned to
Borrower. Notwithstanding the foregoing or anything to the contrary contained in
this Agreement or any other Loan Document, but subject to all limitations
contained in this paragraph, if at anytime any Applicable Interest Rate or
Default Rate or other rate of interest applicable to any portion of the
Indebtedness is computed on the basis of the Maximum Legal Rate, any subsequent
reduction in the Applicable Interest Rate, Default Rate or such other rate of
interest shall not reduce such interest rate thereafter payable below the
Maximum Legal Rate until the aggregate amount of interest accrued equals the
total amount of interest that would have accrued if interest had, at all times,
been computed solely on the basis of the Applicable Interest Rate, Default Rate
or such other interest rate. This paragraph shall control all agreements between
the Borrower and the Bank.
     2.6 Receipt of Payments by Bank. Any payment by Borrower of any of the
Indebtedness made by mail will be deemed tendered and received by Bank only upon
actual receipt thereof by Bank at

      -5-   Loan Party Locations
Schedule 5.20

 



--------------------------------------------------------------------------------



 



the address designated for such payment, whether or not Bank has authorized
payment by mail or in any other manner, and such payment shall not be deemed to
have been made in a timely manner unless actually received by Bank on or before
the date due for such payment, time being of the essence. Borrower expressly
assumes all risks of loss or liability resulting from non-delivery or delay of
delivery of any item of payment transmitted by mail or in any other manner.
Acceptance by Bank of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only, and any failure to pay the entire
amount then due shall constitute and continue to be an Event of Default
hereunder. Bank shall be entitled to exercise any and all rights and remedies
conferred upon and otherwise available to Bank under any Loan Document upon the
occurrence and during the continuance of any such Event of Default. Prior to the
occurrence of any Default, Borrower shall have the right to direct the
application of any and all payments made to Bank hereunder to the Indebtedness
evidenced by the Note. Borrower waives the right to direct the application of
any and all payments received by Bank hereunder at any time or times after the
occurrence and during the continuance of any Default. Borrower further agrees
that after the occurrence and during the continuance of any Default, or prior to
the occurrence of any Default if Borrower has failed to direct such application,
Bank shall have the continuing exclusive right to apply and to reapply any and
all payments received by Bank at any time or times, whether as voluntary
payments, proceeds from any Collateral, offsets, or otherwise, against the
Indebtedness in such order and in such manner as Bank may, in its sole
discretion, deem advisable, notwithstanding any entry by Bank upon any of its
books and records. Borrower hereby expressly agrees that, to the extent that
Bank receives any payment or benefit of or otherwise upon any of the
Indebtedness, and such payment or benefit, or any part thereof, is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid to a trustee, receiver, or any other Person under any bankruptcy
act, state or federal law, common law, equitable cause or otherwise, then to the
extent of such payment or benefit, the Indebtedness, or part thereof, intended
to be satisfied shall be revived and continued in full force and effect as if
such payment or benefit had not been made or received by Bank, and, further, any
such repayment by Bank shall be added to and be deemed to be additional
Indebtedness.
     2.7 Security. Payment and performance of the Indebtedness shall be secured
by Liens on all of the assets and properties of Borrower and of such other Loan
Parties as Bank may require from time to time and shall be guaranteed by the
Guarantors.
     2.8 Mandatory Repayment from Subordinated Indebtedness. In the event of any
issuance of Subordinated Debt by Borrower or any Loan Party, the Borrower shall
repay the Note in an amount equal to the lesser of (i) the Net Cash Proceeds of
any such Subordinated Debt, or (ii) the aggregate amount of all outstanding
Indebtedness, such prepayment and premium to be made within ten (10) Business
Days of receipt of such Net Cash Proceeds. Any such amount shall be applied in
payment of the Indebtedness, first to Bank’s costs and expenses due and payable
pursuant to this Agreement, then to accrued and unpaid interest, then to
principal on such Loans as Bank may elect (in inverse order of their maturities
if principal amounts are due in installments), then to other Indebtedness, and
any remaining excess, if any, shall be returned to Borrower.
     2.9 Mandatory Repayment from Sale of West Bend Property and/or Yoakum
Property. In the event of a sale or transfer of the West Bend Property or the
Yoakum Property, Borrower shall repay the Note in an amount equal to the lesser
of (i) the Net Cash Proceeds from the sale of the West Bend Property or the
Yoakum Property, as applicable, or (ii) the aggregate amount of all
Indebtedness, such prepayment and premium to be made within ten (10) Business
Days of receipt of such Net Cash Proceeds. Any such amount shall be applied in
payment of the Indebtedness, first to Bank’s costs and expenses due and payable
pursuant to this Agreement, then to accrued and unpaid interest, then to
principal on such Loans as Bank may elect (in inverse order of their maturities
if principal amounts are due in installments), then to other Indebtedness, and
any remaining excess, if any, shall be returned to Borrower.

      -6-   Loan Party Locations
Schedule 5.20

 



--------------------------------------------------------------------------------



 



SECTION 3. CONDITIONS PRECEDENT
     3.1 Conditions Precedent to First Loan or First Letter of Credit. The
obligation of the Bank to issue the first Letter of Credit or to make the first
Revolving Loan under or pursuant to this Agreement shall be subject to the
following conditions precedent:

  (a)   Execution of this Agreement, Note and other Loan Documents. Borrower
shall have executed and delivered to Bank, or caused to have been executed and
delivered to Bank, this Agreement, the Note and all other Loan Documents, and
this Agreement (including all addenda, schedules, exhibits, certificates,
opinions, financial statements and other documents to be delivered pursuant
hereto), such Note, and all other Loan Documents, shall be in full force and
effect and binding and enforceable obligations of Borrower and, to the extent
that it is a party thereto or otherwise bound thereby, of each other Person who
may be a party thereto or bound thereby.     (b)   Authority Documents. Bank
shall have received: (i) copies of resolutions of the board of directors,
partners or members or managers, as applicable, of each Loan Party evidencing
approval of the borrowing hereunder and the transactions contemplated by the
Loan Documents, and authorizing the execution, delivery and performance by each
Loan Party of each Loan Document to which it is a party or by which it is
otherwise bound, which resolutions shall have been certified by a duly
authorized officer, partner or other representative, as applicable, of each Loan
Party as of the date of this Agreement as being complete, accurate and in full
force and effect; (ii) incumbency certifications of a duly authorized officer,
partner or other representative, as applicable, of each Loan Party, in each
case, identifying those individuals who are authorized to execute the Loan
Documents for and on behalf of such Person(s), respectively, and to otherwise
act for and on behalf of such Person(s); (iii) certified copies of each of such
Person(s)’ articles of incorporation and bylaws, partnership agreement,
certificate of limited partnership, articles of organization, regulations or
operating agreement, as applicable, and all amendments thereto; and
(iv) certificates of existence, good standing and authority to do business, as
applicable, certified substantially contemporaneously with the date of this
Agreement, from the state or other jurisdiction of each of such Person(s)’
organization and, with respect to Borrower, from every other state or
jurisdiction in which Borrower is qualified to do business as a foreign
corporation.     (c)   Collateral Documents. As security and support for the
payment and performance of all Indebtedness of Borrower to Bank, Borrower shall
have furnished, executed and delivered to Bank, or shall have caused to have
been furnished, executed and delivered to Bank, prior to or concurrently with
the Disbursement Date for the initial Loan hereunder, in form satisfactory to
Bank, the following documents, and Bank shall have received proof that
appropriate security agreements, financing statements, collateral and other
documents covering the Collateral shall have been executed and delivered by the
appropriate Persons to be recorded or filed in such jurisdictions and such other
steps shall have been taken as necessary to perfect, subject only to Permitted
Encumbrances, the Liens granted thereby in accordance with such agreements:

  (i)   Security Agreement executed by the Borrower and the Guarantors;

      -7-   Loan Party Locations
Schedule 5.20

 



--------------------------------------------------------------------------------



 



  (ii)   Guaranty executed by the Guarantors;     (iii)   Stock Pledge Agreement
executed by the Borrower (accompanied by the certificate(s) representing all of
the pledged stock and assignments separate from certificate, duly endorsed by
the Borrower in blank;     (iv)   financing statements required or requested by
Bank to perfect all security interests to be conferred upon Bank under the Loan
Documents and to accord Bank a perfected security position in the Collateral
that can be perfected by filing such financing statements, subject only to
Permitted Encumbrances;     (v)   such additional documents or certificates as
may be required by Bank and/or required under the terms of any and every Loan
Document; and     (vi)   such other documents or agreements of security and
appropriate assurances of validity, perfection and priority of Lien as Bank may
request.

  (d)   Legal Opinion Letter. Borrower shall have furnished to Bank an opinion
of Borrower’s and each Loan Party’s legal counsel, dated as of the date of this
Agreement, and covering such matters as are requested by Bank and which is
otherwise satisfactory in form and substance to Bank.     (e)   Licenses,
Permits, Approvals, Etc. To the extent necessary and applicable, Borrower shall
have received any and all necessary authorizations, approvals and consents from
all applicable Governmental Authorities in respect of the borrowing by Borrower
of the Loans hereunder, the Loan Documents and the transactions contemplated by
any Loan Document; and Bank shall have also received copies of each
authorization, license, permit, consent, order or approval of, or registration,
declaration or filing with, any Governmental Authority or any securities
exchange or other Person obtained or made by Borrower or any Loan Party in
connection with the transactions contemplated by the Loan Documents and which is
material to the financial condition of Borrower or any Loan Party or the conduct
of its business or the transactions contemplated hereby or the Collateral.    
(f)   UCC Lien Search. Bank shall have received UCC, tax lien and judgment lien
record and copy searches disclosing no notice of any Liens or encumbrances filed
against any of the Collateral, other than the Permitted Encumbrances.     (g)  
Casualty Insurance. Borrower shall have furnished to Bank, or cause to have been
furnished to Bank, evidence of insurance required to be maintained pursuant to
this Agreement or any of the other Loan Documents.     (h)   Approval of Bank
Counsel. All actions, proceedings, instruments and documents required to carry
out the borrowings and transactions contemplated by this Agreement or any other
Loan Document or incidental thereto, and all other related legal matters, shall
have been satisfactory to and approved by legal counsel for Bank, and said
counsel shall have been furnished with such certified

      -8-   Loan Party Locations
Schedule 5.20

 



--------------------------------------------------------------------------------



 



      copies of actions and proceedings and such other instruments and documents
as they shall have requested.     (i)   Compliance with Certain Documents and
Agreements. Each Loan Party shall have each performed and complied with all
agreements and conditions then due contained in the Loan Documents applicable to
it and which are then in effect.     (j)   Other Documents and Instruments. Bank
shall have received such other instruments and documents (not inconsistent with
the terms hereof) as Bank may request in connection with the making of the Loans
hereunder, including, but not limited to, those items set forth on the
Documentation Checklist set forth on Schedule 3.1(j) attached hereto, and all
such instruments and documents shall be satisfactory in form and substance to
Bank.     (k)   Payment of Other Debt. Contemporaneously with the closing
hereof, Borrower shall have paid in full all indebtedness of Borrower arising
under the Wells Fargo Credit Agreement (other than with respect to the Existing
Letters of Credit) and shall have delivered to Bank evidence, in a form
satisfactory to Bank, of the termination of all security interests and other
liens and encumbrances of Wells Fargo HSBC Trade Bank, N.A., as Administrative
Agent, upon the assets of Borrower and any Loan Party.     (l)   Payment of
Up-Front Fee. Borrower shall pay to Bank an up-front fee in the total amount of
$100,000. Bank acknowledges receipt of $25,000 toward payment of such up-front
fee.

     3.2 Post-Closing Conditions. It is a condition to Bank’s continuing
obligations under this Agreement that Borrower achieve or satisfy each of the
following by the date indicated, and failure to do so as to any one or more of
the following shall constitute an Event of Default:

  (a)   Bank Accounts. Borrower shall open and maintain deposit accounts in
accordance with Section 4.13 of the Agreement.     (b)   Collateral Access
Agreements. Borrower shall have delivered Collateral Access Agreements for the
domestic leased locations of Borrower and each Guarantor set forth on
Schedule 5.20 by March 17, 2008 or such later date as extended by Bank.     (c)
  Account Control Agreements. Borrower shall have delivered the Account Control
Agreements in accordance with Section 4.13 of the Agreement.     (d)  
Intellectual Property Collateral. By April 12, 2008, Borrower and each other
applicable Loan Party shall execute and deliver such instruments and documents
as Bank shall request to perfect a first priority Lien in favor of the Bank upon
such domestic Intellectual Property as may be designated by Bank, including but
not limited to separate pledge and/or security agreements to be filed by Bank
with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable. By March 12, 2008, Borrower and each other
applicable Loan Party shall have delivered to Bank domestic patent, copyright
and trademark searches disclosing no notice of any Liens or encumbrances filed
against any of the Collateral other than Permitted Encumbrances.

      -9-   Loan Party Locations
Schedule 5.20

 



--------------------------------------------------------------------------------



 



     3.3 Conditions Precedent to Disbursement of All Loans and All Letters of
Credit. In addition to any other terms and conditions set forth in this
Agreement, including, without limitation, those set forth in Section 3.1 above,
the obligation of Bank to make any Loan or to issue any Letter of Credit under
this Agreement, including, without limitation, the initial Loan hereunder, shall
be further subject to the satisfaction of each of the following conditions
precedent on or before the Disbursement Date for such Loan:

  (a)   Loan Documents Binding and Enforceable. All Loan Documents shall be in
full force and effect and binding and enforceable obligations of each Loan
Party, subject to the limitations set forth in Section 3.8 of this Agreement.  
  (b)   Representations and Warranties. Each of the representations and
warranties of each Loan Party under any Loan Document shall be true and correct
in all material respects, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.     (c)   No
Default or Material Adverse Effect. No Default or Event of Default shall have
occurred and be continuing; there shall have been no Material Adverse Effect
since the date of the Financial Statements most recently delivered to Bank
pursuant to this Agreement.

      -10-   Loan Party Locations
Schedule 5.20

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF BORROWING BASE CERTIFICATE
See attached.
Form of Borrowing Base Certificate
Exhibit A

 



--------------------------------------------------------------------------------



 



Standard Borrowing Base Requirements
Listed below are Comerica Bank’s Standard Borrowing Base requirements and
ineligible definitions. Please be sure to check your Loan Documents (ex. Advance
Formula Agreement, Credit Agreement, Security Agreement) for any changes or
exceptions to the Standard Borrowing Base requirements and ineligible
definitions.

     
Accounts Receivable Aging:
  aged by INVOICE DATE, and with invoice date, $ amount, grouped by customer, in
alphabetical order, *including customer address and phone number and terms of
sales *(a quarterly customer address list may be required)
 
   
Accounts Payable Aging:
  aged as of INVOICE DATE, grouped by vendor, in alphabetical order, including
terms of sale
 
   
Ineligibles:
   
 
   
> 90 days from invoice date:
  Invoices 90 days or less from invoice date are eligible, i.e. accounts greater
than 90 days past invoice date are ineligible.
 
   
Credit Balances > 90 days from invoice date:
  Those accounts with account debtor credit balances that have existed for more
than 90 days from invoice date.

If there are several accounts for the same debtor, check to see if the aggregate
totals are a credit balance > 90 days. If not, do not exclude.
 
   
25% affected or Cross-agings rule
  Those accounts in which 25% or more of the account is aged past 60 days from
invoice date renders the remaining account balance ineligible as well. Multiple
accounts for the same account debtor are aggregated.

Include this if designated in Advance Formula Agreement.
 
   
Foreign Accounts
  Accounts receivable which originate from companies outside of the United
States. Generally, foreign subsidiaries of U.S. corporations are ineligible,
while U.S. subsidiaries of foreign companies are eligible.

*At the Bank’s discretion, Foreign A/R may be considered eligible if backed by a
Letter of Credit (L/C). The Bank must be in possession of the original L/C, or
posses evidence of assignment of the L/C to Comerica Bank. The Loan Agreement
will specify if L/C backed A/R may be considered eligible (subject to all other
ineligible exclusions).

**At the Bank’s discretion, Foreign A/R may be considered eligible if it is
supported by foreign credit insurance. A complete copy of the entire insurance
policy, along with evidence of endorsement/assignment of the Policy to Comerica
Bank, must be submitted to the Loan Analysis Department. The Loan Agreement will
specify if insured foreign A/R may be considered eligible (subject to all other
ineligible exclusions).
 
   
U.S. Government
  Accounts with respect to which the account debtor is a federal governmental
entity or any department, agency, or instrumentality thereof.

*At the Bank’s discretion, those accounts of the United States or any
department, agency or instrumentality thereof, as to which the payee has
assigned its rights to payment thereof to Comerica Bank and the assignment has
been acknowledged, pursuant to the Assignment of Claims Act of 1940, as amended
(31 U.S.C. 3727), may be considered eligible for the Borrowing Base, subject to
all other ineligible exclusions.
 
   
Contra
  Contra accounts are defined as the condition under which a borrower has both
A/R and A/P from the same company. The borrowing base is reduced by the lesser
of the A/P or eligible A/R.
 
   
Promotional or Demo
  Accounts that are generated by demonstration or promotional equipment, or with
respect to which goods are placed on consignment, guaranteed sale,

 



--------------------------------------------------------------------------------



 



     
 
   
 
  Standard Borrowing Base Requirements
 
   
 
  sale or return, sale on approval, bill and hold, or other terms by reason of
which the payment by the account debtor may be conditional are ineligible.
 
   
Intercompany
  Those accounts that are intercompany, affiliates, subsidiary, employee and
shareholder accounts are ineligible for the Borrowing Base.
 
   
COD
  Those accounts that contain Cash on Delivery terms are considered ineligible
when
> 30 days from invoice date.
 
   
Unbilled A/R
  Unbilled A/R do not constitute a true sale, therefore they are ineligible.
 
   
50% Concentration
  Accounts with respect to an account debtor, whose total obligations to
Borrower exceed 50% of total A/R. The exclusionary amount is net of all
ineligible items already excluded.
 
   
Progress Billings
  A progress billing refers to accounts receivable or contract rights generated
at various completion stages of a project, usually subject to some form of
approval for payment on the part of the obligor.
 
   
Prebilled Receivables, Including Bill &
Holds
  An account or invoice for which the receivable has been billed to obligor
prior to shipment of goods or providing of services.
 
   
Dated and/or Extended Term Receivable
  An ineligible amount exists if the obligor has the legal right to delay
payment of an invoice (past 30 days from invoice date) due to extended sales
terms.

For example: Terms of net 60 or longer, hold back of 10% until a job is
completed to obligor’s satisfaction.
 
   
Consigned or Guaranteed Sales
  A consignment sale occurs when inventory is shipped and invoiced, but the
obligor is not responsible for paying the invoice until they sell the inventory.

A guaranteed sale occurs when the sales terms offered allow for the repurchase
of the inventory if it is not sold by the obligor.
 
   
Interest/Service Charges
  Any interest/finance charges on unpaid accounts receivable are ineligible.
 
   
Customer Deposits
  Advance payments from an obligor to provide working funds to start or complete
a project must be offset against any open accounts receivable for that obligor.
 
   
Bonded Receivables
  Accounts which arise from projects where performance is guaranteed by a
surety, usually an insurance company, by the issuance of a bond in favor of the
owner are ineligible. The surety is legally responsible for the completion of
the project in the event the contractor cannot perform.
 
   
Debit memos (Chargebacks, short pays)
  Amounts which arise as the result of a short paid invoice or adjustment. The
unpaid balance of the invoice is removed from the aging and reissued as a debit
memo until payment is received or the item is researched and credit is issued.
 
   
Other
  Represents service(maintenance) contracts, commissions, container receivables,
non-trade receivables, Chapter 11 receivables, accounts against which liens have
been placed, and any other special provisions outlined in the advance formula or

 



--------------------------------------------------------------------------------



 



     
Comerica Bank
   
 
   
Company:
  <Name>
 
   
A/R INELIGIBLES — DETAIL
   

              Amounts In Whole Dollars       Ineligible       Amount  
Net Balance 90+ Days from Invoice
    0  

                          25% Taint   Total   A/R   %     Ineligible   Customer
Name   A/R   > 90 Days   Taint     Amount  
 
          #DIV/0!     0  
 
          #DIV/0!     0  
 
          #DIV/0!     0  
 
          #DIV/0!     0  
 
          #DIV/0!     0  
 
          #DIV/0!     0  
 
          #DIV/0!     0  
 
          #DIV/0!     0  
 
          #DIV/0!     0  
 
          #DIV/0!     0  
 
                     
Total
                    0  

                                  Contra A/P Offsets           A/R     Total    
Ineligible   Customer/Vendor Name   (Contra)     < 90 Days     A/P     Amount  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                             
Total
                            0  

                          Affiliated/Intercompany   Total     A/R     Ineligible
  Customer Name   A/R     > 90 Days     Amount  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                     
Total
                    0  

                          Federal Government   Total     A/R     Ineligible  
Customer Name   A/R     > 90 Days     Amount  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                     

 



--------------------------------------------------------------------------------



 



     
Comerica Bank
   
 
   
Company:
  <Name>
 
   
A/R INELIGIBLES — DETAIL
   

              Amounts In Whole Dollars       Ineligible       Amount  
Total
    0  

                          Foreign Accounts (excl CAN)   Total     A/R    
Ineligible   Customer Name   A/R     > 90 Days     Amount  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                     
Total
                    0  

                                  Customer Deposits           A/R     Total    
Ineligible   Customer Name   (Contra)     < 90 Days     Deposits     Amount  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                             
Total
                            0  

                                  Pre-Billed / Bill&Hold Invoices   Invoice    
Total     Amt     Ineligible   Customer Name   Number     Amt     > 90 Days    
Amount  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                             
Total
                            0  

                                  Past Due Credits           Credits     A/R    
Ineligible   Customer Name   (Contra)     > 90     < 90     Amount  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                             
Total
                            0  

 



--------------------------------------------------------------------------------



 



     
Comerica Bank
   
 
   
Company:
  <Name>
 
   

              Amounts In Whole Dollars       Ineligible       Amount  
 
       

                                  Customer Rebates / Volume Disc. Accruals      
    A/R     Total     Ineligible   Customer Name   (Contra)     < 90 Days    
Accruals     Amount  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                             
Total
                            0  

                                  Unearned / Deferred Revenue Accruals          
A/R     Total   Ineligible   Customer Name   (Contra)     < 90 Days      
Accruals   Amount  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                            0  
 
                             
Total
                            0  

                          Progress Billings   Total     A/R     Ineligible  
Customer Name   A/R     >90 Days     Amount  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                    0  
 
                     
Total
                    0  

                          Bankruptcy   Total     A/R     Ineligible   Customer
Name   A/R     >90 Days     Amount  

                    0  
Total
                    0  

 



--------------------------------------------------------------------------------



 



     
Comerica Bank
   
 
   
Company:
  <Name>
 
   
INELIGIBLES SUMMARY
   

                      Accounts Receivable     Inventory  
a. Over 90 days from the invoice date
  $ 0     a. WIP   $ 0  
 
               
 
                   
b. 25% Taint (Cross-Aging)
  $ 0     b. Off-site (Including In-Transit)   $ 0  
 
               
 
                   
c. Contra Accounts
  $ 0     c. Consigned to customers/employees   $ 0  
 
               
(A/R and A/P from same entity)
                   
 
                   
d. Affiliate/Intercompany Accounts
  $ 0     d. Slow Moving/Inventory Reserve   $ 0  
 
               
 
                   
e. Federal Government Accounts
  $ 0     e. Obsolete   $ 0  
 
               
 
                   
f. Foreign Accounts (excl CAN)
  $ 0     f. Preprinted Stock   $ 0  
 
               
 
                   
g. Customer Deposits
  $ 0     g. Packaging   $ 0  
 
               
 
                   
h. Pre-Billed/Bill&Hold Invoices
  $ 0     h. Display Units   $ 0  
 
               
 
                   
I. Past Due Credit Balances
  $ 0     i Rolling Stock   $ 0  
 
               
 
                   
j. Accruals for A/R
  $ 0     j. Other (defined as:                     )   $ 0  
 
               
(Volume discounts, Co-op Advertising, R/A)
                   
 
                   
k. Unearned/Deferred Revenue Liabs
  $ 0     k. Other (defined as:                    )   $ 0  
 
               
 
                   
l. Progress Billings
  $ 0              
 
               
 
                   
m. Bankruptcy
  $ 0              
 
                 
 
                   
Other Ineligibles (Not listed on Detail Worksheet)
                   
n. Retention/Dated Sales/Guaranteed Sales/ Consignment Sales
  $ 0              
 
                 
 
                   
o. A/R from Bonded Jobs
  $ 0              
 
                 
 
                   
p. Service / Finance Charges
  $ 0              
 
                 
 
                   
q. Unapplied Cash
  $ 0              
 
                 
 
                     
Total Ineligibles (to line 10)
  $ 0     Total Ineligibles (to line 10)   $ 0    

***Please note all ineligibles on the actual aging (i.e., highlight, circle,
underline, etc.)***
Additional Comments:
 
 
 

 



--------------------------------------------------------------------------------



 



Comerica Bank
Commercial Loan Accounting Service
Post Office Box 650282
Dallas, Texas 75265-0282
We submit the following information with the Security Agreement (Accounts
Receivable and/or Inventory) heretofore executed by the undersigned in favor of
the Bank.

     
Company:
  Tandy Brands Accessories, Inc.

BORROWING BASE CERTIFICATE

                                                  ACCOUNTS RECEIVABLE    
INVENTORY   Rollforward  
1. A/R Balance per G/L
      28-Feb-08         $ 0                          
 
                                           
 
                                               
2. Sales (Since Last Report)
  +   $ 0                                      
 
                                             
 
                                               
3. Misc. Debits (Since Last Report)
  +   $ 0                                      
 
                                             
 
                                               
4. Cash Receipts (Since Last Report)
  -   $ 0                                      
 
                                             
 
                                               
5. Credit Memos (Since Last Report)
  -   $ 0                                      
 
                                             
 
                                               
6. Misc. Credits (Since Last Report)
  -   $ 0                                      
 
                                             
 
                                               
7. A/R Balance per G/L
      28-Feb-08     =   $ 0     7. Inventory Balance per G/L   28-Feb-08     =  
$ 0  
 
                                       
 
                                                Borrowing Base Calculation
       
 
           
8. A/R Balance per Aging
      28-Feb-08     =   $ 0     8. Inventory Balance per Perpetual   28-Feb-08  
  =   $ 0  
 
                                       
 
                                               
9. Variance (Lines: 7 - 8)
      $ 0                 9. Variance (Lines: 7 - 8)   $ 0          
 
                                         
 
                                               
10. Ineligible Accounts *
              -   $ 0     10. Ineligible Inventory*           -   $ 0  
 
                                           
 
                                                11. Net Eligible Accounts
Receivable (Lines: 8-10)   =   $ 0     11. Net Eligible Inventory (Lines: 8 -
10)   =   $ 0  
 
                                           
 
                                               
12. Loan Formula 80% of Line 11
              *   $ 0     12. Loan Formula 40% of Line 11           *   $ 0  
 
                                           
 
                                                13. A/R Capped@ 35,000,000 (LOC
Max if no Specific Cap)               13. Invy Capped @ 50% of total BB (Delete
no Specific Cap)    
 
                                                14. Lessor of Line 12 or Line 13
  =   $ 0     14. Lessor of Line 12 or Line 13   =   $ 0  
 
                                           
 
                                                15. Overformula $0.00 (If
Applicable)   +   $ 0     15. Overformula $0.00 (If Applicable)   +   $ 0  
 
                                           
 
                                               
16. Other $0.00
              +/-   $ 0     16. Other $0.00           +/-   $ 0  
 
                                           
 
                                                17. Total A/R Borrowing Base
(Lines: 14+15+/-16)   =   $ 0     17. Total Inventory Borrowing Base (Lines:
14+15+/-16)   =   $ 0  
 
                                           
 
                                                18. Total Borrowing Base
(Accounts Receivable and Inventory)
          =     $0  
 
                                             
 
                                                19. Line Of Credit Capped @
$35,000,000
               
 
                                             
 
                                                20. Official Reported Borrowing
Base (Lessor of Line 18 or Line 19):
          =   $ 0  
 
                                             
 
                                             
 
      Loan Balance                                    
 
           
Loan Balance per Last Report
      28-Feb-08                 TBD               $ 0  
 
                                           
Less: Net Payments
                                      -   $ 0  
 
                                             
Plus: Note Advances
                                      +   $ 0  
 
                                             
Loan Balance as of
      28-Feb-08                             =   $ 0  
 
                                            Plus: Letters of Credit            
      (if Applicable)   +   $ 0  
 
                                              Less: DOF Balance                
  (if Applicable)   -   $ 0  
 
                                              Other                   (if
Applicable)   +/-   $ 0  
 
                                             
Total Balance
      28-Feb-08                             =   $ 0  
 
                                             
Net Unfunded Availability/(Deficit)

  28-Feb-08                             =   $ 0  
 
                                           

To the best of my knowledge and belief, this information is correct and may be
relied upon by you as a basis for advancing any credit to us.

             
Company Name:
  Tandy Brands Accessories, Inc.   Name/Signature:    
 
           
 
           
Date Report Submitted:
      Title:   Chief Financial Officer (Craig Mackey)
 
           

 

*   Please detail on the “Ineligible Calculations Page” in the “Comments”
section.





--------------------------------------------------------------------------------



 



Exhibit B
FORM COMPLIANCE CERTIFICATE
     This Compliance Certificate is executed and delivered to Comerica Bank
(“Bank”) by Tandy Brands Accessories, Inc., a Delaware corporation (“Borrower”),
this                      day of                     ,                    . All
capitalized terms used but not defined herein, shall have the meanings given to
such terms in that certain Credit Agreement, dated as of February 12, 2008
between Bank and Borrower (as amended, supplemented, renewed, extended, modified
or restated from time to time, the “Credit Agreement”). The undersigned hereby
certifies to Bank as follows:
     (1) The undersigned is the duly elected, qualified and acting
                     of Borrower and, as such, is authorized to make and deliver
this Certificate.
     (2) The undersigned has reviewed the provisions of the Credit Agreement and
confirms that, as of the date hereof:
          (a) the representations and warranties contained in Section 3 of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof with the same force and effect as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date;
          (b) no Default or Event of Default has occurred and is continuing or
is imminent, and Borrower has complied with all of the terms, covenants and
conditions set forth in the Credit Agreement; and
          (c) attached hereto as Schedule A is a report prepared by the
undersigned setting forth information and calculations that demonstrate
compliance (or noncompliance) with each of the covenants set forth in the
Financial Covenants Addendum to the Credit Agreement.
     The foregoing certificate is given in my capacity as                     
of Borrower, and not in my individual capacity.

                  TANDY BRANDS ACCESSORIES, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

Form of Compliance Certificate
Exhibit B

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE A TO COMPLIANCE CERTIFICATE
1. Tangible Net Worth.

         
(a) Tangible Net Worth:
  $    
 
       
(b) Financial Covenants Addendum presently requires Tangible
Net Worth be not less than:
  $    

      o Covenant Satisfied         o Covenant Not Satisfied         o Covenant
Not Tested

Form of Compliance Certificate
Exhibit B

- 2 -



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF REQUEST FOR ADVANCE
(Revolving Loan)
     The undersigned hereby requests COMERICA BANK (“Bank”) to make a Revolving
Loan to the undersigned under the Credit Agreement dated as of February 12, 2008
by and between the undersigned and Bank (as amended, supplemented, renewed,
extended, modified or restated from time to time herein called the “Credit
Agreement”) as follows:

  A.   Date of Revolving Loan/Refunding/Conversion:
                                         , 20 ___     B.   Type of Activity
(check only one):

  o   Revolving Loan     o   Refunding of
                                             o  
Conversion                                        

    [Describe Revolving Loan to be refunded or converted by reference to
principal amount, current interest rate and current interest period]

  C.   Interest Option (check only one):

  o   Prime Rate     o   Eurodollar Rate

  D.   Amount of Revolving Loan to be advanced/refunded/converted:
$                                             E.   Eurodollar Interest Period
(not applicable to Prime Rate Balances):

                     days (insert 30, 60, 90, 120, 150, or 180)     F.  
Disbursement Instructions:

     The undersigned represents, warrants and certifies that no Default or Event
of Default has occurred and is continuing under the Credit Agreement, and none
will exist upon the making/refunding/conversion of the Revolving Loan requested
hereunder. The undersigned further certifies that upon
advancing/refunding/converting the sum requested hereunder, the aggregate
principal amount outstanding under the Revolving Credit Note plus the Letter of
Credit Liabilities will not exceed the Revolving Credit Maximum Amount.
     The undersigned hereby authorizes Bank to disburse the proceeds of the
Revolving Loan being requested by this Request for Advance by crediting the
account of the undersigned with Bank separately designated by the undersigned or
as the undersigned and Bank may otherwise agree.
     Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.
Form of Request for Advance
Exhibit C

- 1 -



--------------------------------------------------------------------------------



 



Dated this                      day of                    , ___.

                  TANDY BRANDS ACCESSORIES, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Form of Request for Advance
Exhibit C

- 2 -



--------------------------------------------------------------------------------



 



Schedule 3.1(c)(3)
GUARANTORS
Accessory Design Group, Inc.
Amity/Rolfs, Inc.
Tandy Brands Accessories Handbags, Inc.
TBAC-Acquisition, Inc.
TBAC General Management Company
TBAC Investments, Inc.
TBAC Investment Trust
TBAC Management Company L.P.
TBAC-Mass Merchant Quality Control, Inc.
TBAC — Prince Gardner, Inc.
TBAC-Torel, Inc.
Stagg Industries, Inc.
Superior Merchandise Company
Guarantors
Schedule 3.l(c)(3)

- 1 -



--------------------------------------------------------------------------------



 



Confidential Treatment
Schedule 3.1 (c)(6)
ACCOUNTS

              Bank   Account Name   Account Number   Currency First State Bank  
Tandy Brands Accessories, Inc.   [*]   USD First State Bank   TAB Mens
Accessories Disbursements   [*]   USD M&I Marshall & Ilsley Bank   Amity/ Rolfs
Deposit Acct.   [*]   USD Wells Fargo HSBC Trade Bank   TBAC Investments, Inc.  
[*]   USD Wells Fargo HSBC Trade Bank   Tandy Brands Acc. Corporate
Concentration   [*]   USD Wells Fargo Bank   Dreyfus Cash Management Plus   [*]
  USD

Accounts
Schedule 3.1(c)(6)

- 1 -



--------------------------------------------------------------------------------



 



Schedule 3.1(j)
DOCUMENTATION CHECKLIST

     
Borrower:
  Tandy Brands Accessories, Inc.  
Lender:
  Comerica Bank  
Guarantor:
  Accessory Design Group, Inc. (“ADG”)  
 
  TBAC — Prince Gardner, Inc. (“Prince”)  
 
  Amity/Rolfs, Inc.(“Amity”)  
 
  TBAC General Management Company (“TBAC General”)  
 
  TBAC Investments, Inc. (“TBAC Investments”)  
 
  TBAC Investment Trust (“TBAC Trust”)  
 
  TBAC Management Company L.P. (“TBAC Management”)  
 
  Tandy Brands Accessories Handbags, Inc. (“TBA Handbags”)  
 
  Stagg Industries, Inc. (“Stagg”)  
 
  TBAC-Torel, Inc. (“Torel”)

TBAC-Acquisition, Inc. (“Acquisition”)  
 
  Superior Merchandise Company (“Superior”)  
 
  TBAC-Mass Merchant Quality Control, Inc. (“TBAC Mass”)  
Other Parties:
  H.A. Sheldon Canada Ltd. (“Sheldon Canada”)  
Transaction:
  $35,000,000 Secured Formula Based Revolving Credit Facility  
Closing Date:
  February 12, 2008

                      ITEM   SOURCE   STATUS ORGANIZATION DOCUMENTATION        
  Ordered   Complete
1 .
  Tandy Brands Accessories, Inc.       Delaware corporation        
 
  a) Certificate of Incorporation   Borrower       þ   þ
 
  b) Bylaws   Borrower       þ   þ
 
  c) Certificate of Good Standing   Borrower   DE, CA, NC, TX, NY   þ   þ
 
  d) Authorizing Resolution   Borrower       þ   þ
 
 
e) Certificate of Assistant Secretary and Incumbency
  MCPS       þ   þ

Documentation Checklist
Schedule 3.1(j)

- 1 -



--------------------------------------------------------------------------------



 



                      ITEM   SOURCE   STATUS
2.
  Accessory Design Group, Inc. (“ADG”)       Delaware corporation        
 
  a) Certificate of Incorporation   Borrower       þ   þ
 
  b) Bylaws   Borrower       þ   þ
 
  c) Certificate of Good Standing   Borrower   DE, TX   þ   þ
 
  d) Authorizing Resolution   Borrower       þ   þ
 
 
e) Certificate of Assistant Secretary and Incumbency
  MCPS       þ   þ
 
                   
3.
  TBAC — Prince Gardner, Inc. (“Prince”)       Delaware corporation        
 
  a) Certificate of Incorporation   Borrower       þ   þ
 
  b) Bylaws   Borrower       þ   þ
 
  c) Certificate of Good Standing   Borrower   DE, TX   þ   þ
 
  d) Authorizing Resolution   Borrower       þ   þ
 
 
e) Certificate of Assistant Secretary and Incumbency
  MCPS       þ   þ
 
                   
4.
  Amity/Rolfs, Inc. (“Amity”)       Delaware corporation        
 
  a) Certificate of Incorporation   Borrower       þ   þ
 
  b) Bylaws   Borrower       þ   þ
 
  c) Certificate of Good Standing   Borrower   DE, TX, WI   þ   þ
 
  d) Authorizing Resolution   Borrower       þ   þ
 
 
e) Certificate of Assistant Secretary and Incumbency
  MCPS       þ   þ
 
                   
5.
  TBAC General Management Company (“TBAC General”)   Borrower   Nevada
corporation   þ   þ
 
  a) Articles of Incorporation   Borrower       þ   þ
 
  b) Bylaws   Borrower   NV, TX   þ   þ
 
  c) Certificate of Existence   Borrower       þ   þ
 
  d) Authorizing Resolution   MCPS       þ   þ
 
 
e) Certificate of Assistant Secretary and Incumbency
               
 
                   
6.
  TBAC Investments, Inc. (“TBAC Investments”)   Borrower   Nevada corporation  
þ   þ
 
  a) Articles of Incorporation   Borrower       þ   þ
 
  b) Bylaws   Borrower   NV   þ   þ
 
  c) Certificate of Existence   Borrower       þ   þ
 
  d) Authorizing Resolution   MCPS       þ   þ
 
 
e) Certificate of Assistant Secretary and Incumbency
               

Documentation Checklist
Schedule 3.1(j)

- 2 -



--------------------------------------------------------------------------------



 



                      ITEM   SOURCE   STATUS
7.
  TBAC Investment Trust (“TBAC Trust”)     Pennsylvania business trust    
 
  a) Deed of Trust   Borrower       þ   þ
 
  b) Bylaws   Borrower   PA   þ   þ
 
  c) Certificate of Good Standing   Borrower       þ   þ
 
  d) Authorizing Resolution   Borrower       þ   þ
 
 
e) Certificate of Assistant Secretary and Incumbency
  MCPS       þ   þ
 
                   
8.
  TBAC Management Company L.P. (“TBAC Management”)       Delaware limited
partnership        
 
  a) Certificate of Limited Partnership   Borrower       þ   þ
 
  b) Limited Partnership Agreement   Borrower       þ   þ
 
  c) Certificate of Good Standing   Borrower   DE   þ   þ
 
  d) Authorizing Resolution   Borrower       þ   þ
 
 
e) Certificate of Officer and Incumbency
  MCPS       þ   þ
 
                   
9.
  Tandy Brands Accessories Handbags, Inc. (“TEA Handbags”)       Delaware
corporation        
 
  a) Certificate of Incorporation   Borrower       þ   þ
 
  b) Bylaws   Borrower   DE, TX   þ   þ
 
  c) Certificate of Good Standing   Borrower       þ   þ
 
  d) Authorizing Resolution   Borrower       þ   þ
 
 
e) Certificate of Assistant Secretary and Incumbency
  MCPS       þ   þ
 
                   
10.
  Stagg Industries, Inc. (“Stagg”)       Alabama corporation        
 
  a) Articles of Incorporation   Borrower       þ   þ
 
  b) Bylaws   Borrower   AL   þ   þ
 
  c) Certificate of Good Standing   Borrower       þ   þ
 
  d) Authorizing Resolution   Borrower       þ   þ
 
 
e) Certificate of Assistant Secretary and Incumbency
  MCPS       þ   þ
 
                   
11.
  TBAC-Torel, Inc. (“Torel”)       Delaware corporation        
 
  a) Certificate of Incorporation   Borrower       þ   þ
 
  b) Bylaws   Borrower       þ   þ
 
  c) Certificate of Good Standing   Borrower   DE, TX   þ   þ
 
  d) Authorizing Resolution   Borrower       þ   þ
 
 
e) Certificate of Assistant Secretary and Incumbency
  MCPS       þ   þ

Documentation Checklist
Schedule 3.1(j)

- 3 -



--------------------------------------------------------------------------------



 



                      ITEM   SOURCE   STATUS
12.
  TBAC-Acquisition, Inc. (“Acquisition”)       Delaware corporation        
 
  a) Certificate of Incorporation   Borrower       þ   þ
 
  b) Bylaws   Borrower       þ   þ
 
  c) Certificate of Good Standing   Borrower   DE, TX   þ   þ
 
  d) Authorizing Resolution   Borrower       þ   þ
 
 
e) Certificate of Assistant Secretary and Incumbency
  MCPS       þ   þ
 
                   
13.
  Superior Merchandise Company (“Superior”)       Louisiana corporation        
 
  a) Articles of Incorporation   Borrower       þ   þ
 
  b) Bylaws   Borrower   LA   þ   þ
 
  c) Certificate of Good Standing   Borrower       þ   þ
 
  d) Authorizing Resolution   Borrower       þ   þ
 
 
e) Certificate of Assistant Secretary and Incumbency
  MCPS       þ   þ
 
                   
14.
  TBAC-Mass Merchant Quality Control Inc. (“TBAC Mass”)       Delaware
corporation        
 
  a) Certificate of Incorporation   Borrower       þ   þ
 
  b) Bylaws   Borrower       þ   þ
 
  c) Certificate of Good Standing   Borrower   DE, TX   þ   þ
 
  d) Authorizing Resolution   Borrower       þ   þ
 
 
e) Certificate of Assistant Secretary and Incumbency
  MCPS       þ   þ
 
                   
15.
  H.A. Sheldon Canada Ltd. (“Sheldon Canada”)           þ   þ
 
  a) Shareholder Resolution re: Pledge   Borrower            

Documentation Checklist
Schedule 3.1(j)

- 4 -



--------------------------------------------------------------------------------



 



                      ITEM   SOURCE   STATUS DUE DILIGENCE DOCUMENTATION        
  Ordered   Complete
16.
  UCC and Tax Lien Search   Borrower            
 
  a) Borrower           þ   þ
 
  b) ADG           þ   þ
 
  c) Prince           þ   þ
 
  d) Amity           þ   þ
 
  e) TBAC General           þ   þ
 
  f) TBAC Investments           þ   þ
 
  g) TBAC Trust           þ   þ
 
  h) TBAC Management           þ   þ
 
  i) TBA Handbags           þ   þ
 
  j) Stagg           þ   þ
 
  k) Torel           þ   þ
 
  1) Acquisition           þ   þ
 
  m) Superior \TBAC Mass           þ   þ
 
            þ   þ  
17.
  Insolvency Search — Sheldon Canada   MCPS       þ   þ  
18.
  Bank Act Search — Sheldon Canada   MCPS   Ontario   þ   þ  
19.
  PPSA Search — Sheldon Canada   MCPS       þ   þ  
20.
  Certificates of Insurance   Borrower            
 
  a) Liability           þ   þ
 
 
b) Property (all-risk/casualty) — all U.S. locations
          þ   þ  
21.
  List of all Borrower Locations   Borrower       þ   þ  
22.
  Real Property/Facility Leases   Borrower       þ   þ  
23.
  Organizational Chart   Borrower       þ   þ  
24.
  Field Audit   Bank   Per S. Colwick   þ   þ  
25.
  Receivables Information   Borrower   Set forth in Borrowing Base certificate.
  þ   þ  
26.
  Inventory Information   Borrower   Set forth in Borrowing Base certificate.  
þ   þ  
27.
  License Agreements   Borrower   Received List   þ   þ  
28.
  Deposit/Investment Account Information   Borrower       þ   þ  
29.
  Intercompany Loan Documents —Sheldon Canada   Borrower       þ   þ
 
  a. Note (original to be delivered at closing)                

Documentation Checklist
Schedule 3.1(j)

- 5 -



--------------------------------------------------------------------------------



 



                      ITEM   SOURCE   STATUS LOAN DOCUMENTATION          
Drafted   Complete
30.
  Credit Agreement   MCPS       þ   þ  
31.
  Revolving Note   MCPS       þ   þ  
32.
  Request for Advance Form   MCPS       þ   þ  
33.
  Borrowing Base Certificate   Borrower       þ   þ  
34.
  Covenant Compliance Certificate   MCPS       þ   þ  
35.
  Borrower’s Telephone and Facsimile   MCPS       þ   þ
 
  Authorization                  
36.
  Automatic Loan Payment Authorization   MCPS   Not required for closing.   þ  
o  
 
  Collateral                 Instruments/Agreements/Guaranty                
37.
  Security Agreement (Borrower and all   MCPS       þ   þ
 
  Guarantors)                  
38.
  Stock Pledge Agreement — Borrower (of   MCPS       þ   þ
 
  65% of Sheldon Canada stock)           þ   þ
 
  including Stock Assignment and           þ   þ
 
  Original Stock Certificate                  
39.
  Assignment Separate from Note   MCPS       þ   þ  
40.
  Account Control Agreement(s)   MCPS   To be delivered post-closing.   þ   o  
41.
  Landlord’s/Mortgagee’s/Warehouseman’s Waiver/Subordination — Form   MCPS   To
be delivered post-closing.   þ   o
 
          All borrower/guarantor U.S. locations — please see Schedule A attached
hereto          
42.
  UCC-1 Financing Statements   MCPS       þ   þ
 
  a) Borrower           þ   þ
 
  b) ADG           þ   þ
 
  c) Prince           þ   þ
 
  d) Amity           þ   þ
 
  e) TBAC General           þ   þ
 
  f) TBAC Investments           þ   þ
 
  g) TBAC Trust           þ   þ
 
  h) TBAC Management           þ   þ
 
  i) TBA Handbags           þ   þ
 
  j) Stagg           þ   þ
 
  k) Torel           þ   þ
 
  1) Acquisition           þ   þ
 
              þ   þ

Documentation Checklist
Schedule 3.1(j)

- 6 -



--------------------------------------------------------------------------------



 



                      ITEM   SOURCE   STATUS        
 
  m) Superior                
 
  n) TBAC Mass                  
43.
  Guaranty — Guarantors   MCPS       þ   þ  
 
  Other                  
44.
  Patriot Act Affidavit   MCPS       þ   þ  
45.
  Opinion of Counsel to Borrower and Guarantors   Borrower       þ   þ  
46.
  Payoff Letters   Borrower       þ   þ  
47.
  Closing Statement   MCPS       þ   þ  
48.
  UCC-3 Terminations   Borrower   To be delivered post-closing per payoff
letter.   o   o  
49.
  Discharge Documents   Borrower       o   þ

Documentation Checklist
Schedule 3.1(j)

- 7 -



--------------------------------------------------------------------------------



 



SCHEDULE A
LESSOR’S ACKNOWLEDGEMENTS AND SUBORDINATIONS

                      ITEM   SOURCE   STATUS         LESSOR’S ACKNOWLEDGEMENTS
AND SUBORDINATIONS           Drafted/
Requested   Complete
1 .
  350 Fifth Avenue, New York, NY   MCPS   Includes Rooms 53 A, 480 1-4806, and
4820-4824   þ   o
 
  a) Lease           þ   þ  
2.
  690 East Lamar Blvd., Arlington, TX   MCPS       þ   o
 
  a) Lease           þ   þ  
3 .
  1200 NE McClain Road, Suite 40, Bentonville, AR   MCPS       þ   o
 
  a) Lease           þ   þ  
4.
  211 W. Grand Ave., Yoakum, TX   MCPS   Month to Month Lease   þ   o
 
  a) Lease           þ   þ  
5.
  3631 West Davis Street, Suite A, Dallas, TX   MCPS       þ   o
 
  a) Lease           þ   þ  
6.
  621 North 31 st Street, Birmingham, AL   MCPS       þ   o
 
  a) Lease           þ   þ

Documentation Checklist
Schedule 3.1(j)

- 8 -



--------------------------------------------------------------------------------



 



Schedule 3.5
SUBSIDIARIES

                              % Ownership of             Jurisdiction/  
Borrower as of the   Chief Executive Office     Subsidiary Name   Entity  
Effective Date   Address   Tax ID
Accessory Design Group, Inc.
  Delaware corporation     100 %   690 E. Lamar, Suite 200 Arlington, Texas
76011   76-2425974
Amity/Rolfs, Inc.
  Delaware corporation     100 %   690 E. Lamar, Suite 200 Arlington, Texas
76011   75-2762580
Tandy Brands Accessories Handbags, Inc.
  Delaware corporation     100 %   690 E. Lamar, Suite 200 Arlington, Texas
76011   75-2826639
TBAC-Acquisition, Inc.
  Delaware corporation     100 %   690 E. Lamar, Suite 200 Arlington, Texas
76011   34-198227-1
TBAC General Management
Company
  Nevada corporation     100 %   690 E. Lamar, Suite 200 Arlington, Texas 76011
  75-2461158
TBAC Investments, Inc.
  Nevada corporation     100 %   690 E. Lamar, Suite 200 Arlington, Texas 76011
  75-2438454
TBAC Investment Trust
  Pennsylvania
business trust   TBAC Investments,
Inc. owns 100% of
TBAC Investment Trust   690 E. Lamar, Suite 200 Arlington, Texas 76011  
25-6436339
TBAC Management Company L.P.
  Delaware limited
partnership   TBAC Investments, Inc. owns 99% of the equity interests; TBAC
General Management Company owns 1% of the equity interests   690 E. Lamar,
Suite 200 Arlington, Texas 76011   75-2461159

Subsidiaries
Schedule 3.5

- 1 -



--------------------------------------------------------------------------------



 



                              % Ownership of             Jurisdiction/  
Borrower as of the   Chief Executive Office     Subsidiary Name   Entity  
Effective Date   Address   Tax ID
TBAC-Mass Merchant Quality Control, Inc.
  Delaware corporation   Accessory Design Group, Inc. owns
100% of TBAC-Mass
Merchant Quality
Control, Inc.   690 E. Lamar, Suite 200 Arlington, Texas 76011   56-2392776
TBAC — Prince Gardner, Inc.
  Delaware corporation     100 %   690 E. Lamar, Suite 200 Arlington, Texas
76011   75-2531762
TBAC-Torel, Inc.
  Delaware corporation     100 %   690 E. Lamar, Suite 200 Arlington, Texas
76011   75-2934023
Stagg Industries, Inc.
  Alabama corporation     100 %   690 E. Lamar, Suite 200 Arlington, Texas 76011
  63-0846901
Superior Merchandise Company
  Louisiana corporation   TBAC-Acquisition, Inc. owns 100% of Superior
Merchandise Company   690 E. Lamar, Suite 200 Arlington, Texas 76011  
72-0700693
H.A. Sheldon Canada Ltd.
  Ontario, Canada
corporation     100 %   690 E. Lamar, Suite 200 Arlington, Texas 76011   N/A

Subsidiaries
Schedule 3.5

- 2 -



--------------------------------------------------------------------------------



 



Schedule 3.14
PENSION PLANS SUBJECT TO TITLE IV OF ERISA
None.

          Pension Plans Subject to Title IV of ERISA
Schedule 3.14

- 1 -



--------------------------------------------------------------------------------



 



Schedule 3.17
ENVIRONMENTAL DISCLOSURES
None.

          Environmental Disclosures
Schedule 3.17

- 1 -



--------------------------------------------------------------------------------



 



Schedule 3.22
MATERIAL AGREEMENTS
Trademark license agreements that generate sales revenue in excess of the
Material Amount.

          Material Agreements
Schedule 3.22

- 1 -



--------------------------------------------------------------------------------



 



Schedule 3.25
INTELLECTUAL PROPERTY
See attached.

          Intellectual Property
Schedule 3.25



- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 3.25

              Mark   Application No.   Registration No.  
JAMES B. FAIRCHILD
    74/021220     1829864
United States
           
 
           
HICKOK
    20358     20358
Colombia
           
 
           
HICKOK
    659311     659311
Great Britain
           
 
           
HICKOK
    291/47     19490461
Hong Kong
           
 
           
HICKOK
    44877     44877
New Zealand
           
 
           
HICKOK
    659312     659312
Great Britain
           
 
           
HICKOK
    291/47     19490462
Hong Kong
           
 
           
HICKOK
    44878     44878
New Zealand
           
 
           
HICKOK
    9508     T4709508H
Singapore
           
 
           
HICKOK
    F-019787     19787
Venezuela
           
 
           
HICKOK A MAN’S COMPANY & wreath design
    211570/81     925996
Japan
           
 
           
HICKOK
    510326     510326
Japan
           
 
           
HICKOK
    2240798     2240798
Japan
           
 
           
HICKOK
    120705/87     2255925
Japan
           
 
           
HICKOK
    20358A     20358A
Colombia
           
 
           
HICKOK
    178896     178896
Mexico
           

      SCHEDULE 3.25   Page 1 of 20

 



--------------------------------------------------------------------------------



 



              Mark   Application No.   Registration No.  
HICKOK
    242036     242036
Mexico
           
 
           
HICKOK
    241858     241858
Mexico
           
 
           
HICKOK
    275362     275362
Mexico
           
 
           
HICKOK
    179484     179484
Mexico
           
 
           
HICKOK
    53764     53764
Mexico
           
 
           
HICKOK LIFESTYLES UNLIMITED & design
    27420     29785
Philippines
           
 
           
HICKOK & design
    27421     29666
Philippines
           
 
           
HICKOK LIFESTYLES UNLIMITED & design
    50898     38806
Philippines
           
 
           
HICKOK LIFESTYLES UNLIMITED & design
    50901     38774
Philippines
           
 
           
HICKOK
    89847     21170
Philippines
           
 
           
HICKOK & crest design
    A113576     A113576
Australia
           
 
           
HICKOK & crest design
    55921     55921
New Zealand
           
 
           
HICKOK & crest design
    1861/54     1861/54
South Africa
           
 
           
HICKOK & crest design
    A113575     A113575
Australia
           
 
           
HICKOK & crest design
    55920     55920
New Zealand
           
 
           
HICKOK & crest design
    1859-1861/     1860/54
South Africa
           
 
           
HICKOK & crest design
    A113386     A113386
Australia
           

      SCHEDULE 3.25   Page 2 of 20

 



--------------------------------------------------------------------------------



 



              Mark   Application No.   Registration No.  
HICKOK & crest design
    55919     55919
New Zealand
           
 
           
HICKOK & crest design
    1859-1861 /     1859/54
South Africa
           
 
           
HICKOK & crest design
    A210910     A210910
Australia
           
 
           
HICKOK & crest design
    A212122     A212122
Australia
           
 
           
HICKOK
    692409     692409
Germany
           
 
           
HICKOK
    20358B     20358B
Colombia
           
 
           
HICKOK
    4838     4838
Panama
           
 
           
HICKOK
    421511     158155
Colombia
           
 
           
HICKOK
    34973/93     3241945
Japan
           
 
           
HICKOK
    165074     471497
Mexico
           
 
           
HICKOK
    93421510     158156
Colombia
           
 
           
HICKOK
    34974/93     3134459
Japan
           
 
           
PRINCE GARDNER
    74/556405     2187998
United States
           
 
           
PRINCE GARDNER
    200213563     1082380
China P.R.
           
 
           
PRINCE GARDNER
    1560673     1560673
France
           
 
           
PRINCE GARDNER
    MI2001C002290     970116
Italy
           
 
           
PRINCE GARDNER
    895378     148313
Norway
           

      SCHEDULE 3.25   Page 3 of 20

 



--------------------------------------------------------------------------------



 



              Mark   Application No. Registration No.  
PRINCE GARDNER
    101958     4-1995-104229
Philippines
           
 
           
PRINCE GARDNER
    74/040455     1638232
United States
           
 
           
PRINCE GARDNER
    233808     323810
Uruguay
           
 
           
PRINCE GARDNER
    231794     B231794
Australia
           
 
           
PRINCE GARDNER
    325290     170954
Canada
           
 
           
PRINCE GARDNER
    75033     75033
Costa Rica
           
 
           
PRINCE GARDNER
  522366/18 WZ   875811
Germany
           
 
           
PRINCE GARDNER
    48277     48277
Dominican Republic
           
 
           
PRINCE GARDNER
    2381921     2381921
Spain
           
 
           
PRINCE GARDNER
    B660/1972     B660/1972
Hong Kong
           
 
           
PRINCE GARDNER
    16141     16141
Puerto Rico
           
 
           
PRINCE GARDNER
    2001/12185     2001/12185
Turkey
           
 
           
PRINCE GARDNER stylized
    71/542652     0516773
United States
           
 
           
PRINCE GARDNER
    69/3118     1969/03118
South Africa
           
 
           
PRINCESS GARDNER
    1340870      
Canada
           
 
           
PRINCESS GARDNER
    74/556406     2187999
United States
           
 
           
THE PRINCESS GARDNER & design
    71/414102     367247
United States
           

      SCHEDULE 3.25   Page 4 of 20

 



--------------------------------------------------------------------------------



 



              Mark   Application No.   Registration No.  
PRINCESS GARDNER
    1024369     1024369
Great Britain
           
 
           
PRINCESS
    72/265332     0844803
United States
           
 
           
PRINCE GARDNER
  AM5103/89   129593
Austria
           
 
           
PRINCE GARDNER
    736275     466944
Benelux
           
 
           
PRINCE GARDNER
    8120     337176
Switzerland
           
 
           
PRINCE GARDNER
    146.134     146.134
Greece
           
 
           
PRINCE GARDNER
    2277331     1837127
Argentina
           
 
           
PRINCE GARDNER
    73691     73691
Costa Rica
           
 
           
PRINCE GARDNER
    48334     48334
Dominican Republic
           
 
           
WILD HICKOK
    212170     538848
Mexico
           
 
           
CANTERBURY
    74/693222     2049808
United States
           
 
           
CANTERBURY
    34040     34040
Benelux
           
 
           
CANTERBURY
    23269     23269
Puerto Rico
           
 
           
CANTERBURY
    43233     141167
Taiwan
           
 
           
CANTERBURY
    72/037631     0674224
United States
           
 
           
CANTERBURY
    72/327445     0911958
United States
           
 
           
CANTERBURY & design
    373967     214806
Canada
           

      SCHEDULE 3.25   Page 5 of 20

 



--------------------------------------------------------------------------------



 



              Mark   Application No.   Registration No.  
CANTERBURY & design
    73/009645     0998500
United States
           
 
           
LADY CANTERBURY & design
    B1126749     B1126749
Great Britain
           
 
           
CANTERBURY
    95082437     960353
China P.R.
           
 
           
CANTERBURY
    242853     579135
Mexico
           
 
           
PRINCE GARDNER ACCESSORIES & design
    74/713656     2041364
United States
           
 
           
PRINCESS GARDNER ACCESSORIES & design
    74/713654     2082144
United States
           
 
           
CANTERBURY & design
    23268     23268
Puerto Rico
           
 
           
CANTERBURY & design
    72/201369     0791884
United States
           
 
           
CANTERBURY BELTS LTD. & design
    2035/1981     2035/1981
Hong Kong
           
 
           
CARLOS TOMASINI
    75/035106     2035301
United States
           
 
           
HICKOK
    122845     TMDA37290
Canada
           
 
           
CANTERBURY
    95083548     936939
China P.R.
           
 
           
ROYALLE BY PRINCESS GARDNER
    298964     585568
Mexico
           
 
           
PRINCESS GARDNER
    298962     588202
Mexico
           
 
           
ROYALLE BY PRINCE GARDNER
    75/453145     2319811
United States
           
 
           
AMITY
    278248     B278248
Australia
           
 
           
AMITY
    0167700     UCA007845
Canada
           

      SCHEDULE 3.25   Page 6 of 20

 



--------------------------------------------------------------------------------



 



              Mark   Application No.   Registration No.  
AMITY
    531993     1557347
France
           
 
           
AMITY
    108198     108198
New Zealand
           
 
           
AMITY
    285184     21974
Panama
           
 
           
ROLFS
    278246     B278246
Australia
           
 
           
ROLFS
    278245     B278245
Australia
           
 
           
ROLFS
    2001042288     1927338
China P.R.
           
 
           
ROLFS
    48452/18     1177058
Germany
           
 
           
ROLFS
    216325     216325
Community Trademark
           
 
           
ROLFS
    559221     820343
Mexico
           
 
           
ROLFS
    559222     760583
Mexico
           
 
           
ROLFS
    90/07467     90/07467
Malaysia
           
 
           
ROLFS
    S/6874/90     6874/90
Singapore
           
 
           
ROLFS
    S/1286/89     1286/89
Singapore
           
 
           
ROLFS
    S/6675/89     T89/06675B
Singapore
           
 
           
ROLFS
    77-48205     438955
Taiwan
           
 
           
ROLFS
    77-48206     439075
Taiwan
           
 
           
ROLFS
    77-48207     441247
Taiwan
           

      SCHEDULE 3.25   Page 7 of 20

 



--------------------------------------------------------------------------------



 



              Mark   Application No.   Registration No.  
ROLFS
    73/170121     1118634
United States
           
 
           
CREDENTIAL
    72/096179     731338
United States
           
 
           
CREDIT GUARD
    732321     429760
Canada
           
 
           
CREDIT GUARD
    73/075924     1050073
United States
           
 
           
DIRECTOR
    8814     8814
Canada
           
 
           
DIRECTOR
    71/394447     0351388
United States
           
 
           
IDENTIFIER
    72/096178     710096
United States
           
 
           
KEY KADDY
    283761     187501
Canada
           
 
           
PROTECTA-CARD
    73/075927     1050074
United States
           
 
           
ROYAL CREST
    345828     TMA189656
Canada
           
 
           
ROYAL CREST
    73/679465     1485277
United States
           
 
           
TOWNSMAN
    72/045442     669459
United States
           
 
           
BRACETAC
    37887     37887
Community Trademark
           
 
           
BRACETAC
    73/731419     1550618
United States
           
 
           
AMITY
    178555     622848
Chile
           
 
           
AMITY
  48453/18WZ   1182263
Germany
           
 
           
AMITY
    216556     216556
Community Trademark
           

      SCHEDULE 3.25   Page 8 of 20

 



--------------------------------------------------------------------------------



 



                  Mark   Application No.   Registration No.  
AMITY & design
    591/1977       1829/1977  
Hong Kong
               
 
               
AMITY* design
    591/1977       93/1978  
Hong Kong
               
 
               
AMITY & design
    591/1977       94/78  
Hong Kong
               
 
               
AMITY & design
    591/1977       95/1978  
Hong Kong
               
 
               
AMITY & design
    512/78       442/1979  
Hong Kong
               
 
               
AMITY
    74855/76       1802179  
Japan
               
 
               
AMITY
    S/6872/90       6872/90  
Singapore
               
 
               
AMITY & design
    S/71693       71693  
Singapore
               
 
               
AMITY & design
    S/71692       71692  
Singapore
               
 
               
AMITY
    77-48203       439074  
Taiwan
               
 
               
AMITY
    77-48204       441246  
Taiwan
               
 
               
AMITY & design
    73/125993       1105460  
United States
               
 
               
LA GARDE
    71/158540       163698  
United States
               
 
               
AMERICAN CLASSIC & eagle design
    73/386959       1301680  
United States
               
 
               
AMITY CLASSIC
    74/199601       1708196  
United States
               
 
               
AMITY & thick line design
    71/091140       0110105  
United States
               
 
               
AMITY
    1425       90.419-F  
Venezuela
               

      SCHEDULE 3.25   Page 9 of 20

 



--------------------------------------------------------------------------------



 



              Mark   Application No.   Registration No.  
AMITY
    1424     92.249-F
Venezuela
           
 
           
BODY BILLFOLD
    72/454486     988166
United States
           
 
           
BRACELINC
    73/755691     1552060
United States
           
 
           
CACHE
    73/815513     1585671
United States
           
 
           
CAR CADDY
    72/056291     682112
United States
           
 
           
CHANGEABLE
    74/189236     1745862
United States
           
 
           
COURIER
    72/237072     0829612
United States
           
 
           
ESSENTIALS BY ROLFS
    75/279231     2352242
United States
           
 
           
GLO-GETTER
    73/749770     1541147
United States
           
 
           
NITE & DAY
    73/822549     1588883
United States
           
 
           
NOSTALGIA
    74/396910     1821361
United States
           
 
           
SIDEKICK
    72/418486     961820
United States
           
 
           
SNAP HAPPY
    72/221333     0817206
United States
           
 
           
SPRINTKIT
    73/308133     1228487
United States
           
 
           
THEFT-GUARD
    73/749693     1541535
United States
           
 
           
TRAVEL LITE
    73/683149     1623664
United States
           
 
           
ROLFS
    74/662841     2032901
United States
           

      SCHEDULE 3.25   Page 10 of 20

 



--------------------------------------------------------------------------------



 



          Mark   Application No.   Registration No.  
ROLFS
  76/405168   2777432
United States
       
 
       
ROLFS
  277400   140458
Canada
       
 
       
ROLFS
  66290/74   1375473
Japan
       
 
       
ROLFS
  71/656539   604067
United States
       
 
       
LA GARDE
  1562/87   B2458/1989
Hong Kong
       
 
       
LA GARDE
  73/652855   1485246
United States
       
 
       
AMITY
  278247   B278247
Australia
       
 
       
AMITY
  94013987   1082193
China P.R.
       
 
       
AMITY
  857839   857839
Great Britain
       
 
       
AMITY
  106318   971404
Mexico
       
 
       
AMITY
  108197   108197
New Zealand
       
 
       
AMITY
  285183   21904
Panama
       
 
       
AMITY
  42874   364305
Benelux
       
 
       
AMITY
  32695/18   1008037
Germany
       
 
       
AMITY
  818058536   818058536
Brazil
       
 
       
AMITY
  818058544   818058544
Brazil
       
 
       
Miscellaneous design rose in triangle
  75/603133   2511417
United States
       

          SCHEDULE 3.25       Page 11 of 20

 



--------------------------------------------------------------------------------



 



            Mark   Application No.     Registration No.  
DESIGNED AND CRAFTED FOR LIFE
  76/975051     2678999
United States
         
 
         
DESIGNED AND CRAFTED FOR LIFE
  76/975428     2733308
United States
         
 
         
DESIGNED AND CRAFTED FOR LIFE
  76/976166     2818258
United States
         
 
         
DESIGNED AND CRAFTED FOR LIFE ON THE ROAD
  76/975578     2760189
United States
         
 
         
P G PRINCESS GARDNER & design
  860134     860134
Australia
         
 
         
P G PRINCESS GARDNER & design
  892927     892927
Australia
         
 
         
P G PRINCESS GARDNER & design
  2000198556     1927045
China P.R.
         
 
         
P G PRINCESS GARDNER & design
  2001120783     1923543
China P.R.
         
 
         
P G PRINCESS GARDNER & design
  76/975574     2760187
United States
         
 
         
P G PRINCESS GARDNER & design
  76/976720     2921373
United States
         
 
         
P G PRINCESS GARDNER & design
  001993443     001993443
Community Trademark
         
 
         
P G PRINCESS GARDNER & design
  002441327     002441327
Community Trademark
         
 
         
P G PRINCESS GARDNER & design
  2000/26720     03341/2003
Hong Kong
         
 
         
P G PRINCESS GARDNER & design
  19212/2001     03487/2003
Hong Kong
         
 
         
P G PRINCESS GARDNER & design
  2000-140180     4560009
Japan
         
 
         
P G PRINCESS GARDNER & design
  2000/18726      
Malaysia
         
 
         
P G PRINCESS GARDNER & design
  2002/00157     02000157
Malaysia
         

          SCHEDULE 3.25       Page 12 of 20

 



--------------------------------------------------------------------------------



 



          Mark   Application No.   Registration No.  
P G PRINCESS GARDNER & design
  628836   628836
New Zealand
       
 
       
P G PRINCESS GARDNER & design
  647954   647954
New Zealand
       
 
       
P G PRINCESS GARDNER & design
  70592   70592
Puerto Rico
       
 
       
P G PRINCESS GARDNER & design
  70591   70591
Puerto Rico
       
 
       
NECESSITIES BY ROLFS
  76/059964   2782299
United States
       
 
       
STACY RYAN
  76/223824   2653563
United States
       
 
       
DANIEL ADAM
  76/362819   2736047
United States
       
 
       
BACK TO SCHOOL
  76/232341   3360098
United States
       
 
       
SURPLUS & design left of circle
  76/269006   2897619
United States
       
 
       
TOREL
  76/268901   2642164
United States
       
 
       
TOREL
  76/379875   2659342
United States
       
 
       
CROSS IN CIRCLE Design
  76/320731   2594330
United States
       
 
       
CROSS IN CIRCLE AND DOTS design right
  76/320962   2685683
United States
       
 
       
CROSS IN CIRCLE design
  76/320961   2798556
United States
       
 
       
CROSS IN CIRCLE AND DOTS design right
  76/975185   2714536
United States
       
 
       
AMITY LIFESTYLE ACCESSORIES
  76/386026   2686096
United States
       
 
       
HICKOK wreath with banner design
  1057356   1057356
China P.R.
       

          SCHEDULE 3.25       Page 13 of 20

 



--------------------------------------------------------------------------------



 



          Mark   Application No.   Registration No.  
HICKOK wreath with banner design
  1070730   1070730
China P.R.
       
 
       
HICKOK & crest design
  1057358   1057358
China P.R.
       
 
       
DON LOPER
  746347   941228
Mexico
       
 
       
DON LOPER
  746345    
Mexico
       
 
       
DON LOPER
  746340   954933
Mexico
       
 
       
DON LOPER
  794856   947182
Mexico
       
 
       
DON LOPER
  76/429247   2752354
United States
       
 
       
DON LOPER
  76/433633   2823928
United States
       
 
       
DL & design
  794857   953700
Mexico
       
 
       
DL & design
  794851   951193
Mexico
       
 
       
DL & design
  794853   948673
Mexico
       
 
       
DL stylized
  794854   961719
Mexico
       
 
       
DL stylized
  794855    
Mexico
       
 
       
DL stylized
  794849   984436
Mexico
       
 
       
DL & design
  794848   953082
Mexico
       
 
       
DL stylized
  76/433943   2763803
United States
       
 
       
DL stylized
  77/046738    
United States
       

          SCHEDULE 3.25       Page 14 of 20

 



--------------------------------------------------------------------------------



 



          Mark   Application No.   Registration No.  
HICKOK & design
  1057357   1057357
China P.R.
       
 
       
PRINCESS GARDNER & design
  5251145    
China P.R.
       
 
       
TANDY BRANDS ACCESSORIES, INC. OUTLET STORE
  76/497225   2812643
United States
       
 
       
HICKOK
  635269   822611
Mexico
       
 
       
COLETTA
  76/568946   2917096
United States
       
 
       
ROLFS RESERVE
  1232447   TMA679976
Canada
       
 
       
ROLFS RESERVE
  76/585633   2956784
United States
       
 
       
ROLFS RESERVE
  1232447   TMA679976
Canada
       
 
       
ROLFS RESERVE
  76/585642   3066421
United States
       
 
       
COLLAR-EASE
  75/054062   2095928
United States
       
 
       
STAYS ‘N CASE
  76/440003   2724002
United States
       
 
       
ETON
  75/143036   2404968
United States
       
 
       
ETON
  74/125681   1721441
United States
       
 
       
CORKY
  76/345269   2698645
United States
       
 
       
MARDIGRASBEADS.COM
  76/337840   2650875
United States
       
 
       
SPORTS PLAY
  76/292027   2792151
United States
       
 
       
STAYS ‘N CASE
  75/064244   2028047
United States
       

          SCHEDULE 3.25       Page 15 of 20

 



--------------------------------------------------------------------------------



 



          Mark   Application No.   Registration No.  
AMERICAN CLASSICS BY ROLFS
  77/064348    
United States
       
 
       
SNAPS
  78/807711    
United States
       
 
       
ROLFS WEEKENDER
  76/657177   3333160
United States
       
 
       
ACE BY CANTERBURY & design
  76/662158    
United States
       
 
       
ACE BY CANTERBURY & design
  76/662159   3291402
United States
       
 
       
CITY CLUTCHES BY ROLFS
  76/666187    
United States
       
 
       
CITY SERIES
  76/668493    
United States
       
 
       
UTIL
  77/077930    
United States
       
 
       
BACK TO CAMPUS
  77/080037    
United States
       
 
       
NEXTGEN ACCESSORIES.COM & design
  77/149960    
United States
       
 
       
PEEK-A-BOO
  77/149988    
United States
       
 
       
GETAWAY
  76/676156    
United States
       
 
       
BACK TO SCHOOL & design
  76/677347    
United States
       
 
       
OPUS
  76/677357    
United States
       
 
       
GENO D’LUCCA
  76/682921    
United States
       
 
       
GENO D’LUCCA BELTS & design
  76/682922    
United States
       
 
       
G in circle design
  76/683062    
United States
       

          SCHEDULE 3.25       Page 16 of 20

 



--------------------------------------------------------------------------------



 



            Mark   Application No.     Registration No.  
SURPLUS
  77/317316      
United States
         
 
         
DON LOPER
  73/707382     1552433
United States
         
 
         
DON LOPER
  257209     842497
United States
         
 
         
BARRY WELLS stylized
  74/029450     1630139
United States
         
 
         
HICKOK
  76/379885     2962740
United States
         
 
         
HICKOK
  71/595957     0548994
United States
         
 
         
HICKOK
  65361     0684952
United States
         
 
         
HICKOK
  72/082979     700221
United States
         
 
         
ORLEANS
  500683     1348132
United States
         
 
         
HICKOK
  73/543425     1381527
United States
         
 
         
LUCARELLI
  73/477532     1396878
United States
         
 
         
LUCARELLI
  73/477534     1399411
United States
         
 
         
TANDY BRANDS ACCESSORIES
  73/756261     1752430
United States
         
 
         
TANDY BRANDS
  73/756262     1751187
United States
         
 
         
HICKOK
  373338     0338625
United States
         
 
         
HICKOK
  373339     0337194
United States
         

          SCHEDULE 3.25       Page 17 of 20

 



--------------------------------------------------------------------------------



 



              Patent Title             Country   Application No.   Patent No.  
Expiration Date  
Belt Rack Tab
  29/022042   D366065   1/9/2010
United States
           
 
           
Automobile Accessory
  29/032392   DES.366356   1/23/2010
United States
           
 
           
Wallet With Carrying Strap
  07/012492   DES.343951   2/8/2008
United States
           
 
           
Suspender Button
  M8801493.2   M8801493.2   9/5/2013
Germany
           
 
           
Suspender Button
  1052949   1052949   8/12/2013
Great Britain
           
 
           
Pocket Book Fastener
  29/005208   DES.355767   2/28/2009
United States
           
 
           
Display Fixture with Built-In Sign Holder
  29/137335   D451703   12/11/2015
United States
           
 
           
Gun Protector
  29/213233   D520235   5/9/2020
United States
           
 
           
Cell Phone Purse
  29/214830   D512560   12/13/2019
United States
           
 
           
Drink Holder
  29/011921   D352827   11/29/2008
United States
           
 
           
Releasably Locking Button Pin
  1997-1959   84068   6/5/2008
Canada
           
 
           
Releasably Locking Button Pin
  29/066168   D390162   2/3/2012
United States
           
 
           
Decorative Bead
  29/075162   D398879   9/29/2012
United States
           
 
           
Expandable Cup Holder
  29/087911   D407951   4/13/2013
United States
           
 
           
Set of Jazz Beads
  29/092377   D410866   6/15/2013
United States
           
 
           
Crawfish Bead
  29/092379   D411967   7/13/2013
United States
           
 
           
Set of Gumbo Beads
  29/092837   D412680   8/10/2013
United States
           

          Schedule 3.25       Page 18 of 20

 



--------------------------------------------------------------------------------



 



              Patent Title             Country   Application No.   Patent No.  
Expiration Date  
Rice and Bean Beads
  29/102111   D420931   2/22/2014
United States
           
 
           
Golf Bag Portable Cooler
  29/110050   D425761   5/30/2014
United States
           
 
           
Bottle Caddy
  29/127089   D450445   11/20/2015
United States
           
 
           
Dog Leash and Light Combination
  29/137093   D453386   2/5/2016
United States
           
 
           
Electric Ice Scraper
  29/136973   D456576   4/30/2016
United States
           
 
           
Helmet Bead
  29/176075   D487409   3/9/2018
United States
           
 
           
Carrier for Digital Player and Headphones
  ZL200530124574.1   200530124574.1   9/8/2015
China P.R.
           
 
           
Carrier for Digital Player and Headphones
  000399423   000399423-0001   9/5/2030
European Community Design
           
 
           
Carrier for Digital Player and Headphones
  3-2005-000896        
Philippines
           
 
           
Carrier for Digital Player and Headphones
  29/224985   D519275   4/25/2020
United States
           
 
           
Travel Bag With Multiple Compartments
  07/060723   4821853   6/10/2007
United States
           
 
           
Travel Bag With Multiple Compartments
  07/324296   4966260   10/30/2007
United States
           
 
           
Method and Apparatus for Manufacturing Coin Pouch
  08/228698   5480605   4/18/2014
United States
           
 
           
Multi-Card Element for a Billfold
  07/906549   5263523   6/30/2012
United States
           
 
           
Combination Suspenders for Use With Button and Buttonless Trousers
  07/714496   5172429   6/13/2011
United States
           
 
           
Personal Accessory with Quick Access
  10/025542   6601622   12/18/2021
United States
           
 
           

          Schedule 3.25       Page 19 of 20

 



--------------------------------------------------------------------------------



 



              Patent Title             Country   Application No.   Patent No.  
Expiration Date  
Personal Accessory with Quick Access
  2471793        
Canada
           
 
           
Personal Accessory with Quick Access
  PA/a/2004/006813   250096   11/27/2022
Mexico
           
 
           
Gun Sling with Single-Handed Adjustment Mechanism
  10/360191        
United States
           
 
           
Gun Protector
  10/942330        
United States
           
 
           
Digital Media Device Billfold
  11/525576        
United States
           
 
           
Necktie Label
  29/003513   D350370   9/6/2008
United States
           

      Title of Copyrighted Works   Registration No.  
Waterfowl Duck Tie #1
  VA 577-756
United States
   
 
   
Waterfowl Duck Tie #2
  VA 557-757
United States
   
 
   
Waterfowl Duck Tie #3
  VA 577-760
United States
   
 
   
Waterfowl Duck Tie #4
  VA 577-758
United States
   
 
   
Waterfowl Duck Tie #5
  VA 577-759
United States
   
 
   
Rolfs Sports Almanac CD
  TXu 1-099-544
United States
   
 
   
Amity Racing Almanac CD
  TXu-1-114-703
United States
   

          Schedule 3.25       Page 20 of 20

 



--------------------------------------------------------------------------------



 



Schedule 5.4
DEBT
Existing Letters of Credit

                              Issuing   Applicant’s   Beneficiary’s   Letter of
  Outstanding   Date of   Date of Bank   Name   Name   Credit No.   Amount  
Issue   Expiry  
Wells Fargo
  Tandy   Sunex   DC   $ 250,240.40     03/22/2007   02/05/2008
HSBC Trade
  Brands   Company   HKH815103                
Bank, N.A.
  Accessories,   Ltd.                    
 
  Inc.                        
 
                           
Wells Fargo
  Tandy   Best   DC   $ 24,032.36     09/20/2007   02/15/2008
HSBC Trade
  Brands   Development   HKH815108                
Bank, N.A.
  Accessories,   Company                    
 
  Inc.                        
 
                           
Wells Fargo
  Tandy   Best   DC   $ 1,025,354.77     12/13/2007   03/31/2008
HSBC Trade
  Brands   Development   HKH815110                
Bank, N.A.
  Accessories,   Company                    
 
  Inc.                        
 
                           
Wells Fargo
  Amity/Rolfs,   A.B. Sales   DC   $ 65,500.60     11/06/2007   03/20/2008
HSBC Trade
  Inc.   Corp.   HKH815109                
Bank, N.A.
                           
 
                           
Wells Fargo
  Amity/Rolfs,   A.B. Sales   DC   $ 13,309.00     04/27/2007   01/11/2008
HSBC Trade
  Inc.   Corp.   HKH815106                
Bank, N.A.
                           
 
                           
Wells Fargo
  Tandy   Empire State   NZS554430   $ 94,166.00     09/29/2006   04/30/2008
Bank, N.A.
  Brands   Building                    
 
  Accessories,   Company                    
 
  Inc.   L.L.C.                    
 
                           
Wells Fargo
  Tandy   HSBC Bank   NZS403381       Canadian   06/29/2001   06/26/2008
Bank, N.A.
  Brands   Canada       $ 1,000,000          
 
  Accessories,                        
 
  Inc.                        

              -1 -   Debt
Schedule 5.4

 



--------------------------------------------------------------------------------



 



Schedule 5.5
ENCUMBRANCES
UCC/Lien filings

                                  Original                 Filing   Instrument  
Original     Debtor   Secured Party   Jurisdiction   No.   Filing Date  
Collateral  
Tandy Brands
  IBM Credit   DE – SOS   32717737   10/06/03   Leased computer
Accessories, Inc.
  LLC               equipment and
 
                  proceeds
 
                   
Tandy Brands
  IBM Credit   DE – SOS   32829136   10/24/03   Leased computer
Accessories, Inc.
  LLC               equipment and
 
                  proceeds
 
                   
Superior
  Louisiana   LA – Jefferson   Filing No.   03/14/06    
Merchandise
  Department of   Parish   10612711;        
Company1
  Labor       Book 4269        
 
          Page 535        

 

1   To be released per letter from Louisiana Department of Labor dated 10/19/06.

              - 1 -   Enmbrances
Schedule 5.20

 



--------------------------------------------------------------------------------



 



Schedule 5.20
LOAN PARTY LOCATIONS
105-107 West Gonzales
Yoakum, TX 77995
301 Hickey Street
Yoakum, TX 77995
208 Industrial Loop
Yoakum, TX 77995
500 Airport Highway
Yoakum, TX 77995
1708 N. South St.
Yoakum, TX
211 West Grand Avenue
Yoakum, TX 77995
690 E. Lamar
Suites 200, 300, 320, 340, 350
Arlington, TX 76011
820 East Washington Street
West Bend, WI 53095
3631 West Davis, Suite A
Dallas, TX 75211
350 Fifth Avenue
New York, NY 10118
1200 NE McClain Rd., Suite 40
Bentonville, AR 72712
621 North 31 St.
Birmingham, AL 35203
220 Midland Ave., Unit 68AP
Ontario, Canada
Unit 1007, Tower 2
Enterprise Square
9 Sheung Yuet Road
Kowloon Bay, Kowloon, HK

              - 1 -   Loan Party Locations
Schedule 5.20

 